Exhibit 10.1

 

 

SERIES 2017-VFN NOTE PURCHASE AGREEMENT

 

Dated as of December 20, 2017

 

among

 

USCC RECEIVABLES FUNDING LLC,
as Transferor

 

USCC MASTER NOTE TRUST,
as Issuer,

 

USCC SERVICES, LLC,

 

as Servicer

 

UNITED STATES CELLULAR CORPORATION,

as Performance Guarantor

 

THE OWNERS PARTY HERETO,

 

THE MANAGING AGENTS PARTY HERETO,

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

USCC Master Note Trust
Series 2017-VFN Notes

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

 

SECTION 1.1

Definitions

2

 

 

 

SECTION 1.2

Other Definitional Provisions

19

 

 

 

ARTICLE II TERMS OF THE SERIES 2017-VFN NOTES

19

 

 

 

SECTION 2.1

Issuance of Series 2017-VFN Notes; Note Principal Balance Increases; Note
Principal Balance Reductions

19

 

 

 

SECTION 2.2

Reduction, Increase and Extension of Commitments

22

 

 

 

SECTION 2.3

Interest, Fees, Expenses, Payments, Etc.

25

 

 

 

SECTION 2.4

Requirements of Law

28

 

 

 

SECTION 2.5

Taxes

29

 

 

 

SECTION 2.6

Indemnification

31

 

 

 

SECTION 2.7

Expenses, Etc.

35

 

 

 

ARTICLE III CONDITIONS PRECEDENT

36

 

 

 

SECTION 3.1

Conditions to Purchase of Series 2017-VFN Notes

36

 

 

 

SECTION 3.2

Conditions to Note Principal Balance Increases

38

 

 

 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

40

 

 

 

SECTION 4.1

Representations and Warranties of the Servicer, the Transferor and the Issuer

40

 

 

 

SECTION 4.2

Additional Representations and Warranties of the Servicer

44

 

 

 

SECTION 4.3

Additional Representations and Warranties of the Transferor

45

 

 

 

SECTION 4.4

[Reserved]

45

 

 

 

SECTION 4.5

Representations and Warranties of the Conduit Purchasers and Committed
Purchasers

45

 

 

 

SECTION 4.6

Covenants of the Issuer and Transferor

46

 

 

 

SECTION 4.7

Covenants of the Servicer

52

 

 

 

SECTION 4.8

[Reserved]

61

 

 

 

SECTION 4.9

Additional Covenants of the Transferor and the Servicer

61

 

 

 

SECTION 4.10

Merger or Consolidation of, or Assumption, of the Obligations of the Transferor
or the Seller

63

 

 

 

ARTICLE V THE AGENTS

65

 

 

 

SECTION 5.1

Appointment

65

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 5.2

Delegation of Duties

66

 

 

 

SECTION 5.3

Exculpatory Provisions

66

 

 

 

SECTION 5.4

Reliance by Agents

67

 

 

 

SECTION 5.5

Notices

67

 

 

 

SECTION 5.6

Non Reliance on Agents and Other Owners

68

 

 

 

SECTION 5.7

Indemnification

68

 

 

 

SECTION 5.8

Agents in their Individual Capacity

69

 

 

 

SECTION 5.9

Successor Agents

69

 

 

 

SECTION 5.10

Funding Decision

70

 

 

 

ARTICLE VI TRANSFERS OF SERIES 2017-VFN NOTES

70

 

 

 

SECTION 6.1

Transfers of Series 2017-VFN Notes

70

 

 

 

ARTICLE VII MISCELLANEOUS

74

 

 

 

SECTION 7.1

Amendments and Waivers

74

 

 

 

SECTION 7.2

Notices

77

 

 

 

SECTION 7.3

Confidentiality

78

 

 

 

SECTION 7.4

No Waiver; Cumulative Remedies

80

 

 

 

SECTION 7.5

Successors and Assigns

80

 

 

 

SECTION 7.6

Successors to Servicer

81

 

 

 

SECTION 7.7

Counterparts

81

 

 

 

SECTION 7.8

Severability

81

 

 

 

SECTION 7.9

Integration

81

 

 

 

SECTION 7.10

Governing Law

81

 

 

 

SECTION 7.11

WAIVER OF JURY TRIAL

81

 

 

 

SECTION 7.12

Jurisdiction; Consent to Service of Process

82

 

 

 

SECTION 7.13

Termination

82

 

 

 

SECTION 7.14

Limited Recourse; No Proceedings

82

 

 

 

SECTION 7.15

Survival of Representations and Warranties

83

 

 

 

SECTION 7.16

No Recourse

83

 

 

 

SECTION 7.17

RBC Roles

84

 

 

 

SECTION 7.18

USA PATRIOT Act

84

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7.19

Tax Characterization

84

 

 

 

SECTION 7.20

Accounting Treatment by Owners

85

 

 

 

SECTION 7.21

Collections

85

 

 

 

SECTION 7.22

Limitation of Liability of Owner Trustee

85

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

FORM OF TRANSFER SUPPLEMENT

 

EXHIBIT B

FORM OF FUNDING NOTICE

 

EXHIBIT C

FORM OF COMPLIANCE STATEMENT

 

EXHIBIT D

FORM OF INVESTMENT LETTER

 

EXHIBIT E

[RESERVED]

 

EXHIBIT F

FORM OF INTEREST RATE CAP AGREEMENT

 

EXHIBIT G

HEDGING REQUIREMENTS

 

 

 

 

ANNEX

 

 

 

 

 

ANNEX I

AGREED-UPON PROCEDURES

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

CONDUIT PURCHASER, COMMITTED PURCHASER, MANAGING AGENTS AND RELATED INFORMATION

 

SCHEDULE II

NOTICE INFORMATION

 

SCHEDULE III

ORGANIZATIONAL INFORMATION

 

SCHEDULE IV

LIST OF CLOSING DELIVERIES

 

 

iii

--------------------------------------------------------------------------------


 

THIS SERIES 2017-VFN NOTE PURCHASE AGREEMENT, dated as of December 20, 2017, is
by and among USCC RECEIVABLES FUNDING LLC,  a Delaware limited liability company
(the “Transferor”), USCC MASTER NOTE TRUST, a Delaware statutory trust (together
with its successors and assigns, the “Issuer”), USCC SERVICES, LLC, a Delaware
limited liability company (“USCC SERVICES”), as the servicer (in such capacity,
the “Servicer”), UNITED STATES CELLULAR CORPORATION (“USCC”), a Delaware
corporation, as the performance guarantor under the Performance Guaranty (in
such capacity, the “Performance Guarantor”), the Owners (as hereinafter defined)
from time to time party hereto, the Managing Agents for the Ownership Groups
from time to time party hereto, and ROYAL BANK OF CANADA (“RBC”), as
administrative agent for the Owners (together with its successors in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Originators (as defined in the Indenture), which are affiliates of
the Seller (as defined below), in the ordinary course of their business finance
the purchase by their respective subscribers of retail equipment installment
plan contracts for wireless handheld devices, thereby generating certain payment
obligations under contracts established with such subscribers;

 

WHEREAS, the Originators have transferred, and from time to time will transfer,
their respective interests in certain of these equipment installment plan
receivables and related rights, pursuant to the Receivables Sale Agreement (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Receivables Sale Agreement”), dated as of March 17, 2017, among each of the
initial Originators named therein (and such additional Originators that may
become party thereto from time to time), as sellers, and USCC EIP LLC, as
purchaser;

 

WHEREAS, USCC EIP LLC, as seller (in such capacity, the “Seller”) and the
Transferor, as purchaser, have entered into that certain Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, supplemented
or otherwise modified from time to time, the “Receivables Purchase Agreement”),
pursuant to which, among other things, the Seller has agreed to sell, assign,
transfer and convey, from time to time, its right, title and interest in, to and
under certain Receivables, Related Rights and other related assets to the
Transferor;

 

WHEREAS, the Transferor, the Issuer and the Servicer have entered into that
certain Transfer and Servicing Agreement, dated as of the date hereof (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Transfer and Servicing Agreement”), pursuant to which, among other things, the
Transferor has agreed to transfer, from time to time, its right, title and
interest in, to and under the Receivables, Related Rights and other related
assets that it has acquired pursuant to the Receivables Purchase Agreement, to
the Issuer, and the Servicer has agreed to service such Receivables;

 

WHEREAS, the Issuer and U.S Bank National Association, not in its individual
capacity, but solely as indenture trustee (in such capacity, the “Indenture
Trustee”), have entered into that certain Master Indenture, dated as of the date
hereof (as the same may be amended,

 

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time, the “Indenture”), pursuant
to which the Issuer may issue Notes on the date hereof and from time to time
hereafter;

 

WHEREAS, the Issuer, the Servicer and the Indenture Trustee have entered into
that certain Series 2017-VFN Indenture Supplement, dated as of the date hereof
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Series 2017-VFN Supplement”) to provide for, among other things, the
creation and issuance of $200,000,000 maximum aggregate principal amount of
Series 2017-VFN Floating Rate Asset Backed Notes (the “Series 2017-VFN Notes”)
in accordance with Article II of the Indenture; and

 

WHEREAS, the Owners are willing to acquire the Series 2017-VFN Notes on the
Initial Closing Date and from time to time thereafter to fund Note Principal
Balance Increases on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1       Definitions.  All capitalized terms used herein as defined
terms and not defined herein shall have the meanings given to them in Annex A to
the Indenture or the Series 2017-VFN Supplement, as applicable, each as in
effect on the date of this Agreement and as it may be amended or otherwise
modified from time to time.  Each capitalized term defined herein shall relate
only to the Series 2017-VFN Notes and to no other Class of Notes issued pursuant
to the Indenture.

 

“3MLIBOR” shall mean, with respect to any day during any Interest Period, a rate
determined at approximately 11:00 a.m. (London time) equal to the interest rate
per annum designated as 3MLIBOR for the related Managing Agent (or its
Affiliate) appearing on Reuters Screen LIBOR03 page on the Reuters Service (or
such other page as may replace the LIBOR03 page on that service or such other
service as may be nominated by ICE (or the successor thereto if ICE is no longer
making 3MLIBOR available), in each case, for the purpose of displaying London
interbank offered rates of major banks) as the rate for U.S. Dollar deposits for
a period comparable to 3-months and in an amount comparable to the applicable
portion of the Note Principal Balance to accrue interest by reference to such
interest rate.  In the event no rate is so posted, “3MLIBOR” shall mean the
arithmetic average (rounded up to only four decimal places) of the rates per
annum offered to the principal London office of the related Managing Agent (or
if any Managing Agent does not maintain a London office, the principal London
office of an Affiliate of such Managing Agent) by three (3) London banks,
selected by the Managing Agent in good faith, for U.S. Dollar deposits for a
period comparable to 3 month and in an amount comparable to the applicable
portion of the Note Principal Balance to accrue interest by reference to such
interest rate. If fewer than three (3) quotations are provided as requested, the
rate for that Interest Period will be the arithmetic mean of the three (3) rates
quoted by major banks selected by the related Managing Agent in good faith in
New York City for loans in United States dollars to leading European banks for a
period comparable to such Interest Period,

 

2

--------------------------------------------------------------------------------


 

such mean to be calculated by the Indenture Trustee at approximately 11:00 a.m.,
New York City time, on that day.  For the avoidance of doubt, the Indenture
Trustee shall have no obligation to determine any alternative index if LIBOR is
not available at the time any such calculation is to be made.

 

“Adjusted Commitment” shall mean with respect to any date of determination, with
respect to an Owner, such Owner’s Commitment, minus the aggregate outstanding
principal amount of its Support Advances to the Conduit Purchasers in its
related Ownership Group as of such date.

 

“Administrative Agent” shall have the meaning specified in the preamble to this
Agreement.

 

“Administrative Agent Fee Letter” shall mean the agreement, dated as of the
Initial Closing Date, between the Transferor and the Administrative Agent,
setting forth certain fees payable by the Transferor to the Administrative
Agent.

 

“Advisors” shall have the meaning specified in Section 7.3(b) of this Agreement.

 

“Agent” shall have the meaning specified in Section 5.1(a) of this Agreement.

 

“Agreement” shall mean this Series 2017-VFN Note Purchase Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Amortization Rate” shall mean 1.00% per annum.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Servicer, the Transferor or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended, and any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions.

 

“Assignee” and “Assignment” shall have the respective meanings specified in
Section 6.1(e) of this Agreement.

 

“Breakage Costs” shall mean (a) for any change in the basis for calculation of
interest on any Conduit Purchaser’s Percentage Interest of the Note Principal
Balance from the Commercial Paper Rate to the Liquidity Funding Rate, (b) for
any payment of principal of any Series 2017-VFN Note (i) on a date other than a
Payment Date or (ii) upon fewer than two (2) Business Days’ prior written notice
or (c) for any failure of the Issuer to borrow any Note Principal Balance
Increase on the date specified in the related Funding Notice, the loss, cost and
expense attributable to such event, including, in the case of clause (a), any
loss, cost or expense suffered by such Conduit Purchaser by reason of its
issuance of Commercial Paper Notes or its incurrence of other obligations
reasonably allocated by such Conduit Purchaser (or its related Managing Agent)
to funding or maintaining its interest in the applicable Series 2017-VFN Note,
and which, in the case of clauses (b) and (c), will be deemed to include an
amount determined by the applicable Owner to be equal to the excess of (x) the
amount of interest that such Owner

 

3

--------------------------------------------------------------------------------


 

would have received on the principal amount of such payment or Note Principal
Balance Increase for a period of two (2) Business Days from the date of such
payment or failure at the Note Rate, over (y) the amount of income such Owner
estimates it will receive on the investment of an amount equal to the principal
amount of such payment or Note Principal Balance Increase for such
two (2) Business Day period.

 

“Cap Counterparty” shall mean Royal Bank of Canada, as a party to the initial
Interest Rate Cap Agreement, and each other Eligible Cap Counterparty that
enters into an Eligible Interest Rate Cap relating to the Series 2017-VFN Notes.

 

“Closing” shall have the respective meanings specified in Section 2A.1 of this
Agreement.

 

“Collateral Agent” means, with respect to each Conduit Purchaser, the collateral
agent, if any, under the program documents governing the issuance of its
Commercial Paper Notes, together with its successors and assigns in such
capacity.

 

“Commercial Paper Notes” shall mean, with respect to a Conduit Purchaser, the
short term promissory notes issued by such Conduit Purchaser which are allocated
in whole or in part by such Conduit Purchaser (or its related Managing Agent) to
fund or maintain its interest in a Series 2017-VFN Note hereunder.

 

“Commercial Paper Rate” shall mean, for any Interest Period (or portion
thereof): (i) with respect to the Thunder Bay Owners, clause (A) of the
definition of the Thunder Bay Funding Rate; and (ii) with respect to any other
Owner that becomes a party to this Agreement from time to time, the amount
specified in the related joinder agreement or Transfer Supplement(s).

 

“Commitment” shall mean, with respect to an Ownership Group or Committed
Purchaser on any date, the amount specified for such Ownership Group or
Committed Purchaser on Schedule I hereto, as the same may be adjusted from time
to time pursuant to Section 2.2 of this Agreement or pursuant to Transfer
Supplement(s) executed by such Owner and its Assignee(s) and delivered pursuant
to Section 6.1 of this Agreement.

 

“Committed Percentage” shall mean, for each Committed Purchaser within any
Ownership Group, with respect to any date of determination, a fraction
(expressed as a percentage) having as its numerator the Commitment of such
Committed Purchaser as of such date and as its denominator the sum of the
Commitments of all Committed Purchasers within the related Ownership Group as of
such date.

 

“Committed Purchaser” shall mean, with respect to each Ownership Group, each
financial institution identified as a “Committed Purchaser” for such Ownership
Group on Schedule I hereto or in the applicable Transfer Supplement with respect
to such Ownership Group pursuant to which such financial institution becomes a
“Committed Purchaser” party hereto.

 

“Conduit Purchaser” shall mean, with respect to each Ownership Group, each
multi-seller, asset-backed commercial paper conduit, if any, identified as a
“Conduit Purchaser”

 

4

--------------------------------------------------------------------------------


 

for such Ownership Group on Schedule I hereto or in the applicable Transfer
Supplement with respect to such Ownership Group pursuant to which such
multi-seller, asset-backed commercial paper conduit or RIC becomes a “Conduit
Purchaser” party hereto.

 

“Conduit Support Document” shall mean, with respect to any Conduit Purchaser,
any agreement entered into by the applicable Conduit Support Provider providing
for the issuance of one or more letters of credit for the account of such
Conduit Purchaser, the issuance of one or more surety bonds for which such
Conduit Purchaser is obligated to reimburse the applicable Conduit Support
Provider for any drawings thereunder, the sale by such Conduit Purchaser to any
Conduit Support Provider of a Series 2017-VFN Note (or any portion thereof)
and/or the making of loans and/or other extensions of credit to such Conduit
Purchaser in connection with such Conduit Purchaser’s securitization program
(whether for liquidity or credit enhancement support), together with any letter
of credit, surety bond or other instrument issued thereunder, including, without
limitation of the foregoing, a liquidity asset purchase agreement related to the
Series 2017-VFN Note.

 

“Conduit Support Provider” shall mean, with respect to any Conduit Purchaser,
any Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such Conduit
Purchaser’s securitization program.

 

“Conduit Trustee” means, with respect to each Conduit Purchaser, the trustee or
security trustee, if any, appointed under the program documents of such Conduit
Purchaser, for the benefit of the holders of its Commercial Paper Notes.

 

“Confidential Information” shall mean any and all materials and information
concerning USCC, the Transferor or the Issuer and their subsidiaries and
Affiliates, and their business, which information is non-public, confidential or
proprietary in nature, and shall include, without limitation, (i) information
transmitted in written, oral, magnetic or any other medium, (ii) all copies and
reproductions, in whole or in part, of such information and (iii) all summaries,
analyses, compilations, studies, notes or other records which contain, reflect,
or are generated from such information; provided, that Confidential Information
does not include, with respect to a Person, information that: (a) is or becomes
generally available to the public other than as a result of an action by the
Administrative Agent, the Managing Agents or any Owner or their representatives
or (b) becomes available to the Administrative Agent, any Managing Agent or any
Owner on a non-confidential basis from a person other than USCC and/or any one
or more of its subsidiaries or Affiliates who is not, to the knowledge of the
Administrative Agent, any Managing Agent or any Owner, otherwise bound by a
confidentiality agreement with USCC and/or any one or more of its subsidiaries
or Affiliates, or is not, to the knowledge of the Administrative Agent, any
Managing Agent or any Owner, otherwise prohibited from transmitting the
information to the Administrative Agent, any Managing Agent or any Owner.

 

“Day Count Fraction” shall mean, as to any Ownership Tranche for any Tranche
Period, a fraction (a) the numerator of which is the number of days in that
Tranche Period (or, if less, the number of days during that Tranche Period in
the related Interest Period during which that Ownership Tranche was outstanding,
including the first, but excluding the last, such day)

 

5

--------------------------------------------------------------------------------


 

and (b) the denominator of which is 360 (unless the applicable funding rate for
the related Ownership Group is calculated using the Prime Rate or the Federal
Funds Effective Rate, in which case the denominator is the actual number of days
in the related calendar year).

 

“Default Rate” shall mean 2.00% per annum.

 

“Delayed Funding Amount” shall have the meaning specified in Section 2.1(h) of
this Agreement.

 

“Delayed Funding Date” shall mean, with respect to a Funding Notice, the
thirty-fifth (35th) day following the related Increase Date requested in such
Funding Notice (or if such day is not a Business Day, then the next succeeding
Business Day).

 

“Delayed Funding Notice” shall have the meaning specified in Section 2.1(g) of
this Agreement.

 

“Delayed Funding Ownership Group” shall mean each Ownership Group that is
identified on Schedule I hereto as a “Delayed Funding Ownership Group,” as the
same may be amended from time to time with the consent of the affected Ownership
Group and the Servicer.

 

“Eligible Cap Counterparty” shall mean (i) a Person with commercial paper or
short-term deposit ratings which are equal to “A-1” or higher by S&P and “P-1”
by Moody’s on such date, (ii) if a Person does not have a commercial paper or
short-term deposit rating on such date, such Person has unsecured debt
obligations which are rated at least “A-” by S&P and “A3” by Moody’s, and
(iii) in the case of either (i) or (ii), such Person is not on negative watch
for downgrade.

 

“Eligible Interest Rate Cap” shall mean an interest rate cap agreement in
substantively the form of Exhibit F attached hereto, entered into between the
Issuer and an Eligible Cap Counterparty for the benefit of the Owners, as the
same may be modified, supplemented, amended or amended and restated from time to
time in accordance with the terms thereof.

 

“ERISA Event” shall mean any one or more of the following: (a) any reportable
event, as defined in Section 4043 of ERISA, with respect to a Plan, as to which
the PBGC has not waived under PBGC Regulation Section 4043 the requirement of
Section 4043(a) of ERISA that it be notified of such event; (b) the filing of a
notice of intent to terminate any Plan, if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan under Section 4041(c) of ERISA; (c) the institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings by the PBGC
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (d) the failure to make a required contribution
to any Plan that would result in the imposition of a lien or other encumbrance
or the provision of security under Section 430 of the Code or Section 303 or
4068 of ERISA, or the arising of such a lien or encumbrance; there being or
arising any “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Title I of ERISA),

 

6

--------------------------------------------------------------------------------


 

whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan or
Multiemployer Plan, or that such filing may be made; or a determination that any
Plan is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA, or that any Multiemployer Plan
is, or is expected to be, considered a plan in endangered or critical status
within the meaning of Sections 431 and 432 of the Code or Sections 304 and 305
of ERISA; (e) engaging in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Code or Section 406 of ERISA with respect to a Plan;
(f) the complete or partial withdrawal of any member of the ERISA Group from a
Multiemployer Plan, the insolvency under Title IV of ERISA of any Multiemployer
Plan; or the receipt by any member of the ERISA Group, of any notice, or the
receipt by any Multiemployer Plan from any member of the ERISA Group of any
notice, that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (g) any member of the ERISA Group incurring any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (h) any member of the ERISA Group
ceasing operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawing as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or cease making contributions
to any Plan subject to Section 4064(a) of ERISA to which it made contributions;
or (h) any member of the ERISA Group incurring any liability under Section 4069
or 4212(c) of ERISA.

 

“ERISA Group” shall mean any entity, including the Issuer and the Performance
Guarantor, that is a member of any group of organizations (i) described in
Section 414(b) or (c) of the Code of which the Issuer or the Performance
Guarantor is a member, or (ii) solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, described in Section 414(m) or (o) of the Code of
which the Issuer or the Performance Guarantor is a member.

 

“Eurodollar Rate” shall mean, with respect any Interest Period or portion
thereof, a rate per annum equal to the quotient (expressed as a percentage and
rounded upwards, if necessary, to the nearest 1/16 of 1%) (i) with respect to
the Ownership Group consisting of the TD Bank Owners, obtained by dividing
(x) 3MLIBOR for such Interest Period by (y) 100% minus the LIBOR Reserve
Percentage for such Interest Period, if any, or (ii) for any other Ownership
Groups, obtained by dividing (x) LIBOR for such Interest Period by (y) 100%
minus the LIBOR Reserve Percentage for such Interest Period, if any.

 

“Excluded Taxes” shall have the meaning specified in Section 2.5(a) of this
Agreement.

 

“Existing Scheduled Commitment Termination” shall have the meaning specified in
Section 2.2(c) of this Agreement.

 

“Facility Limit” shall mean, on any date of determination, the sum of the
Commitments on such date.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code

 

7

--------------------------------------------------------------------------------


 

(or any amended or successor version as described above), any intergovernmental
agreement entered into in connection with such sections of the Code and any
legislation, law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate” shall mean, on any day with respect to any
Ownership Group, the rate equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the related Managing Agent from three federal funds brokers of recognized
standing selected by such Managing Agent.

 

“Fee Letters” shall mean, collectively, each agreement between the Transferor
and a Managing Agent setting forth certain fees and expenses payable to such
Managing Agent (for the benefit of its respective related Owners) by the
Transferor in connection with the Series 2017-VFN Notes, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Funding Date” shall mean the Initial Addition Date and each Increase Date.

 

“Funding Notice” shall mean a notice substantially in the form of Exhibit B
hereto delivered by the Issuer to the Administrative Agent and each Managing
Agent pursuant to Section 2.1 of this Agreement.

 

“Governmental Actions” shall mean any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.

 

“Governmental Rules” shall mean any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

“Hedging Requirements” shall mean the requirements contained in Exhibit G.

 

“ICE” shall mean the ICE Benchmark Administration.

 

“Increase Date” shall mean each date on which the Issuer requests that the
Owners fund Note Principal Balance Increases to the Issuer pursuant to
Section 2.1(e) of this Agreement.

 

“Indemnified Amounts” shall have the meaning specified in Section 2.6(a) of this
Agreement.

 

“Indemnified Party” shall have the meaning specified in Section 2.6(a) of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

“Indenture Trustee” shall have the meaning specified in the recitals to this
Agreement.

 

“Initial Note Principal Balance” shall mean, with respect to a Series 2017-VFN
Note, the aggregate outstanding principal amount of such Series 2017-VFN Note on
the Initial Closing Date after giving effect to any increase on such date, if
any.

 

“Inspection” shall have the meaning specified in Section 4.7(f) of this
Agreement.

 

“Investing Office” shall mean initially, the office of any Owner (if any)
designated as such in the Transfer Supplement by which it became a party to this
Agreement, and thereafter, such other office of such Owner or such Assignee as
may be designated in writing to the applicable Managing Agent, the
Administrative Agent, the Issuer, the Servicer and the Indenture Trustee by such
Owner or Assignee.

 

“Investment Letter” shall mean a letter executed by each Owner substantially in
the form of Exhibit D hereto.

 

“LIBOR” shall mean, with respect to any day during any Interest Period, a rate
determined at approximately 11:00 a.m. (London time) two London Business Days
prior to the first day of such Interest Period, equal to the interest rate per
annum designated as LIBOR for the related Managing Agent (or its Affiliate)
appearing on Reuters Screen LIBOR01 page on the Reuters Service (or such other
page as may replace the LIBOR01 page on that service or such other service as
may be nominated by ICE (or the successor thereto if ICE is no longer making
LIBOR available), in each case, for the purpose of displaying London interbank
offered rates of major banks) as the rate for U.S. Dollar deposits for a period
comparable to such Interest Period and in an amount comparable to the applicable
portion of the Note Principal Balance to accrue interest by reference to such
interest rate.  In the event no rate is so posted, “LIBOR” shall mean the
arithmetic average (rounded up to only four decimal places) of the rates per
annum offered to the principal London office of the related Managing Agent (or
if any Managing Agent does not maintain a London office, the principal London
office of an Affiliate of such Managing Agent) by three (3) London banks,
selected by the Managing Agent in good faith, for U.S. Dollar deposits for a
period comparable to such Interest Period and in an amount comparable to the
applicable portion of the Note Principal Balance to accrue interest by reference
to such interest rate.  If fewer than three (3) quotations are provided as
requested, the rate for that Interest Period will be the arithmetic mean of the
three (3) rates quoted by major banks selected by the related Managing Agent in
good faith in New York City for loans in United States dollars to leading
European banks for a period comparable to such Interest Period, such mean to be
calculated by the Indenture Trustee at approximately 11:00 a.m., New York City
time, on that day.  For the avoidance of doubt, the Indenture Trustee shall have
no obligation to determine any alternative index if LIBOR is not available at
the time any such calculation is to be made.

 

“LIBOR Reserve Percentage” shall mean, for any portion of the Note Principal
Balance to accrue interest by reference to the Eurodollar Rate and any Interest
Period therefor, the maximum reserve percentage, if any, applicable to the
related Owner under Regulation D during such Interest Period (or if more than
one percentage shall be applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage

 

9

--------------------------------------------------------------------------------


 

shall be applicable) for determining such Owner’s reserve requirement (including
any marginal, supplemental or emergency reserves) with respect to liabilities or
assets having a term comparable to such interest period consisting or included
in the computation of Eurocurrency Liabilities (as defined in Regulation D). 
Without limiting the effect of the foregoing, but without duplicating the
provisions of Section 2.4, the LIBOR Reserve Percentage shall reflect any other
reserves required to be maintained by an Owner by reason of any Regulatory
Change, in which such relevant rule, guideline or directive was adopted, changed
or reinterpreted after the Initial Closing Date, against (a) any category of
liabilities which includes deposits by reference to which LIBOR or 3MLIBOR, as
applicable, is to be determined or (b) any category of extensions of credit or
other assets which include credits or assets based on LIBOR or 3MLIBOR, as
applicable.

 

“Liquidity Funding Rate” shall mean for any applicable portion of the Note
Principal Balance and Interest Period and the applicable Managing Agent and its
related Ownership Group, an interest rate per annum equal to the greater of
(I) the sum of (A) the Federal Funds Effective Rate for each day in such
Interest Period plus (B) 0.50% plus (C) the Program Fee Rate, and (II) the
applicable Prime Rate plus the Program Fee Rate for each day in such Interest
Period.

 

“London Business Day” shall mean any business day on which dealings in deposits
in United States dollars are transacted in the London interbank market.

 

“Managing Agent” shall mean, with respect to any Ownership Group, the Person so
designated on Schedule I hereto or in the applicable Transfer Supplement with
respect to such Ownership Group.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition or operations of USCC, the Transferor, the Issuer, or the
Performance Guarantor, as applicable, together with its respective subsidiaries
(in each case taken as a whole), (ii) the ability of any of USCC, the
Transferor, the Issuer or the Performance Guarantor to perform its respective
obligations under any Transaction Document, (iii) the legality, validity or
enforceability of any Transaction Document, (iv) the rights or interests of the
Indenture Trustee or the Noteholders hereunder or with respect to the Collateral
or (v) the collectability of the Receivables generally or any material portion
thereof.

 

“Monthly Additional Interest” shall have the meaning specified in
Section 2.3(a).

 

“Monthly Interest” shall have the meaning specified in Section 2.3(a).

 

“Monthly Interest Shortfall” shall have the meaning specified in Section 2.3(a).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by any member of the
ERISA Group on behalf of its employees and which is covered by Title IV of
ERISA.

 

“Non-Delaying Ownership Group” shall have the meaning specified in
Section 2.1(h) of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Non-Renewing Ownership Group” shall have the meaning specified in
Section 2.2(d) of this Agreement.

 

“Note Principal Balance” shall have the meaning specified in the Series 2017-VFN
Supplement.

 

“Note Principal Balance Increase” shall mean any increase in the Note Principal
Balance of any Series 2017-VFN Note pursuant to Section 2.1 of this Agreement.

 

“Note Principal Balance Reduction” shall mean any reduction of the Note
Principal Balance of any Series 2017-VFN Note pursuant to Section 2.1(i) of this
Agreement.

 

“Note Rate” shall mean, with respect to each Owner, any Series 2017-VFN Note and
any Interest Period or portion thereof, a rate of interest equal to the Thunder
Bay Funding Rate (with respect to Thunder Bay) or the TD Bank Funding Rate (with
respect to TD Bank, as applicable, or the applicable rate of interest specified
in the related joinder agreement or Transfer Supplement(s) to which any other
Owner becomes a party to this Agreement.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Owner Trustee” shall mean Wilmington Trust, National Association, a national
banking association, not in its individual capacity, but solely as owner trustee
of the Issuer.

 

“Owner’s Percentage” shall mean, at any time with respect to any Owner in an
Ownership Group, the percentage equivalent of a fraction, the numerator of which
is the principal amount of a Series 2017-VFN Note that such Owner is committed
to fund at such time and the denominator of which is the Commitment of such
Ownership Group at such time.

 

“Owners” shall mean the Managing Agents, the Conduit Purchasers, the Committed
Purchasers, the Conduit Support Providers and all other owners by assignment or
otherwise of all or any portion of a Series 2017-VFN Note (or any interest
therein).

 

“Ownership Group” shall mean each separate group identified from time to time on
Schedule I hereto consisting of a Managing Agent, one or more Conduit Purchasers
administered by such Managing Agent (if applicable), one or more related
Committed Purchasers and each other related Owner.  The Managing Agent, Conduit
Purchasers, Committed Purchasers and the other Owners identified on Schedule I
as belonging to the same Ownership Group, together with all other owners by
assignment or otherwise of all or any portion of a Series 2017-VFN Note (or any
interest therein), shall be deemed to be “related” hereunder.

 

“Ownership Group Share” shall mean, for an Ownership Group at any time of
determination, a fraction (expressed as a percentage) having the Commitment for
such Ownership Group as its numerator and the VFN Maximum Principal Amount as
its denominator; provided, however, that if any Owner fails to fund any amount
as required hereunder, “Ownership Group Share” shall mean, for an Ownership
Group, for purposes of making all distributions hereunder, a fraction (expressed
as a percentage) having the portion of the Note

 

11

--------------------------------------------------------------------------------


 

Principal Balance of the Series 2017-VFN Note funded by the Owners of such
Ownership Group as its numerator and the Note Principal Balance as its
denominator.

 

“Ownership Tranche” shall mean each of the ownership tranches into which the
Series 2017-VFN Notes may be divided from time to time, which shall be identical
in all respects, except for their respective Commitments and principal amounts
funded in respect of such tranches, and certain matters relating to the rate and
payment of interest applicable to each Ownership Tranche.  The initial
allocation of Series 2017-VFN Notes among Ownership Tranches and any
modifications thereto shall be made as provided in Sections 2.1(a) and 2.2, as
applicable, of this Agreement.

 

“Participant” shall have the meaning specified in Section 6.1(d) of this
Agreement.

 

“Participation” shall have the meaning specified in Section 6.1(d) of the
Agreement.

 

“Percentage Interest” shall mean, for an Owner with respect to any date of
determination, the percentage equivalent of (a) the sum of (i) the portion of
the Initial Note Principal Balance (if any) funded by such Owner, plus (ii) the
aggregate amount of Note Principal Balance Increases (if any) funded by such
Owner after the Initial Closing Date but prior to such day pursuant to
Section 2.1 of this Agreement, plus (iii) any portion of the Note Principal
Balance acquired by such Owner as an Assignee from another Owner pursuant to a
Transfer Supplement executed and delivered pursuant to Section 6.1 of this
Agreement, minus (iv) the aggregate amount of principal payments received by
such Owner in respect of its interest in a Series 2017-VFN Note prior to such
day, minus (v) any portion of the Note Principal Balance assigned by such Owner
to an Assignee pursuant to a Transfer Supplement executed and delivered pursuant
to Section 6.1 of this Agreement, divided by (b) the Note Principal Balance on
such day.

 

“Performance Guarantor” shall have the meaning specified in the preamble to this
Agreement.

 

“Permitted Transferee” shall mean each initial Owner, each Managing Agent (in
its individual capacity), the Administrative Agent (in its individual capacity),
any asset backed commercial paper conduit whose Commercial Paper Notes are rated
in the highest available short-term rating from at least two (2) Rating
Agencies, that is administered by the Administrative Agent, a Managing Agent or
any Affiliate thereof, any Support Party, any Collateral Agent or Conduit
Trustee for any Conduit Purchaser’s commercial paper program to secure
obligations of such Conduit Purchaser, and any other Person who has been
consented to as a potential Transferee by the Issuer (which consent shall not be
unreasonably withheld, delayed or conditioned); provided, that after an
Amortization Event or an Event of Default occurs and is continuing, a “Permitted
Transferee” shall mean any Person, and the consent of the Issuer shall not be
required for any transferee.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding

 

12

--------------------------------------------------------------------------------


 

standards under Section 412 of the Code and is either (a) maintained or
contributed to by any member of the ERISA Group for any of its employees or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
any member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

 

“Prime Rate” shall mean, for any day, the rate of interest publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City.

 

“Program Fee Rate” shall mean, with respect to any Ownership Group, any
Series 2017-VFN Note and any Interest Period, the rate specified as the Program
Fee Rate in the applicable Fee Letter for such Ownership Group.

 

“Purchased Assets” shall have the meaning specified in the Receivables Purchase
Agreement.

 

“RBC” shall have the meaning specified in the preamble to this Agreement.

 

“RBC Roles” shall have the meaning specified in Section 7.17 of this Agreement.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage), or any change
therein, by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) issued
after the date hereof by any such authority, central bank or comparable agency,
or (iii) the compliance, whether commenced prior to or after the date hereof, by
any Owner, Participant or Support Party with the requirements of (a) the final
rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modifications to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted by the United States bank regulatory agencies
on December 15, 2009 (the “FAS 166/167 Capital Guidelines”), or (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or (c) any existing
or future rules, regulations, guidance, interpretations or directives from the
U.S. bank regulatory agencies relating to the FAS 166/167 Capital Guidelines or
the Dodd-Frank Wall Street Reform and Consumer Protection Act (whether or not
having the force of law), or (d) the rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case relating to the international
regulatory framework for banking capital and liquidity measurements, standards
and monitoring known collectively as “Basel III”, regardless of the date when
enacted, adopted, issued or implemented.

 

13

--------------------------------------------------------------------------------


 

“Restricted Person” shall have the meaning specified in Section 7.14(c) of this
Agreement.

 

“RIC” shall mean a receivables investment company or asset-backed commercial
paper conduit administered by a Managing Agent or an Affiliate thereof which
obtains funding from the issuance of Commercial Paper Notes or other notes.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions, including, without limitation, as of the
date hereof, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.

 

“Sanctioned Person” shall mean, at any time, (a) any Person currently the
subject or the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b)(i) an agency of the government
of a Sanctioned Country, (ii) an organization controlled by a Sanctioned
Country, or (iii) any Person operating, organized or resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC, or
(c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the U.S. government,
including those administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of applicable law.

 

“Scheduled Commitment Termination Date” shall mean December 13, 2019, as such
date may be extended from time to time pursuant to Section 2.2(c).

 

“Seller’s Interest Retention Requirements” shall mean the Transferor’s
obligations pursuant to Section 4.04 of the Transfer and Servicing Agreement and
the Performance Guarantor’s representations and warranties under Section 4(k) of
the Performance Guaranty.

 

“Series 2017-VFN Controlling Holders” shall mean with respect to the
Series 2017-VFN Notes and at any time of determination, the Holders of 100% of
the Outstanding Amount of Series 2017-VFN Notes.

 

“Series 2017-VFN Supplement” shall have the meaning specified in the recitals to
this Agreement.

 

“Servicer” shall have the meaning specified in the preamble to this Agreement.

 

“Specified Tax Changes” shall have the meaning specified in Section 2.5(a) of
this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Supplemental Advance Notice” shall have the meaning specified in
Section 2.1(h) of this Agreement.

 

“Support Advances” shall mean any loans or advances, or any participation or
other interest, funded or held by a Support Party pursuant to a Support Facility
(but excluding any such loans or advances made to fund the applicable Conduit
Purchaser’s obligations to pay interest, fees or other similar amounts relating
to the funding of its making or maintaining its interest in a Series 2017-VFN
Note).

 

“Support Facility” shall mean any liquidity or credit support agreement in favor
a Conduit Purchaser which relates to this Agreement, the Series 2017-VFN Note
held by the Ownership Group of which such Conduit Purchaser is a member and the
other Transaction Documents (including any agreement to purchase an assignment
of or participation in, or to extend a liquidity loan with respect to, such
Conduit Purchaser’s interest in such Series 2017-VFN Note).

 

“Support Party” shall mean any bank, insurance company or other financial
institution extending or having a commitment or option to extend funds to or for
the account of a Conduit Purchaser (including by agreement to purchase an
assignment of, or participation in, the Series 2017-VFN Note held by the
Ownership Group of which such Conduit Purchaser is a member) under a Support
Facility.  Each Committed Purchaser shall be deemed to be a Support Party for
the Conduit Purchaser(s) in the related Ownership Group.

 

“Taxes” shall have the meaning specified in Section 2.5(a) of this Agreement.

 

“TD Bank” shall mean The Toronto-Dominion Bank, a Schedule I bank organized
under the federal laws of Canada.

 

“TD Bank Funding Rate” shall mean with respect to any Interest Period the sum of
(i) the weighted average daily Eurodollar Rate for deposits in dollars as
reported on the related Reuters Screen or on any successor or substitute page of
such service, or any successor or substitute for such service, for the purpose
of displaying offered rates of leading banks for London interbank deposits in
United States dollars on each day during the Interest Period, or if such day is
not a Business Day, then the immediately preceding Business Day in each case,
changing when and as such rate changes; and (ii) the Program Fee Rate; provided,
however, that during the Amortization Period, the TD Bank Funding Rate shall be
the rate determined pursuant to the paragraph above plus the Amortization Rate;
provided further, that if an Event of Default has occurred and is continuing,
then the TD Bank Funding Rate shall be the rate determined pursuant to the first
sentence of this definition above plus the sum of (1) the Amortization Rate and
(2) the Default Rate.  Notwithstanding anything in this definition to the
contrary, in no event shall the Eurodollar Rate be less than zero for purposes
of this Agreement or any other Transaction Document.

 

“TD Bank Managing Agent” shall mean the Managing Agent for the TD Bank Owners
identified on the signature pages hereto, together with its successors and
assigns.

 

15

--------------------------------------------------------------------------------


 

“TD Bank Note” shall mean the Series 2017-VFN Note representing the Ownership
Tranche of the Series 2017-VFN Notes funded from time to time by the TD Bank
Managing Agent for the benefit of the applicable TD Bank Owners pursuant to this
Agreement.

 

“TD Bank Owners” shall mean the TD Bank Managing Agent, TD Bank, each assignee
of TD Bank which is a RIC and any assignee thereof chosen by the TD Bank
Managing Agent with the consent of the Transferor, which consent shall not be
unreasonably withheld.

 

“Termination Date” shall mean the earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date on which an Amortization Event occurs
with respect to Series 2017-VFN and (iii) the date on which an Event of Default
occurs (or, to the extent required, is declared).

 

“Thunder Bay” shall mean Thunder Bay Funding, LLC, a Delaware limited liability
company, together with its successors and assigns.

 

“Thunder Bay Funding Rate” shall mean:

 

(A) with respect to any Interest Period, to the extent any Thunder Bay Purchaser
(or a RIC which is an assignee of Thunder Bay) is funding the Thunder Bay
Tranche during such Interest Period through the issuance of commercial paper,
the sum of (i)(x) unless the Thunder Bay Managing Agent has determined that the
Thunder Bay Pooled CP Rate shall be applicable, a rate per annum equal to the
rate per annum calculated by the Thunder Bay Managing Agent to reflect Thunder
Bay’s (or such RIC’s) cost of funding such Ownership Tranche, taking into
account the weighted daily average interest rate payable in respect of such
commercial paper notes during such period (determined in the case of discount
commercial paper notes by converting the discount to an interest bearing
equivalent rate per annum), applicable placement fees and commissions, and such
other costs and expenses as the Thunder Bay Managing Agent in good faith deems
appropriate, or (y) to the extent the Thunder Bay Managing Agent has determined
that the Thunder Bay Pooled CP Rate shall be applicable, the Thunder Bay Pooled
CP Rate and (ii) the Program Fee Rate; provided, however, that if any component
of the rate determined pursuant to this clause (A) is a discount rate, in
calculating the “Thunder Bay Funding Rate” for such Interest Period the Thunder
Bay Managing Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
or

 

(B) to the extent that Thunder Bay or any other Owner that is a member of its
related Ownership Group is funding or maintaining any Series 2017-VFN Notes (or
portion thereof) other than through the issuance of Commercial Paper Notes, a
rate equal to the Liquidity Funding Rate for such Interest Period or portion
thereof;

 

provided, however, that during the Amortization Period, the Thunder Bay Funding
Rate shall be the rate determined pursuant to clause (A) or clause (B) above, as
applicable, plus the Amortization Rate; provided further, that if an Event of
Default has occurred and is continuing,

 

16

--------------------------------------------------------------------------------


 

then the Thunder Bay Funding Rate shall be the rate determined pursuant to
clause (A) or clause (B) above, as applicable, plus the sum of (1) the
Amortization Rate and (2) the Default Rate.

 

“Thunder Bay Liquidity Asset Purchase Agreement” shall mean the liquidity asset
purchase agreement dated as of the date hereof among Thunder Bay, the Thunder
Bay Managing Agent and each of the Thunder Bay Purchasers signatory thereto, as
the same may from time to time be amended, restated, supplemented or otherwise
modified.

 

“Thunder Bay Managing Agent” shall mean the Managing Agent for the Thunder Bay
Owners identified on the signature pages hereto, together with its successors
and assigns.

 

“Thunder Bay Note” shall mean the Series 2017-VFN Note representing the
Ownership Tranche of the Series 2017-VFN Notes funded from time to time by the
Thunder Bay Managing Agent for the benefit of the applicable Thunder Bay Owners
pursuant to this Agreement.

 

“Thunder Bay Owners” shall mean the Thunder Bay Managing Agent, Thunder Bay,
each assignee of Thunder Bay which is a RIC and the Thunder Bay Purchasers and
any assignee thereof chosen by the Thunder Bay Managing Agent with the consent
of the Transferor, which consent shall not be unreasonably withheld.

 

“Thunder Bay Pooled CP Rate” shall mean, for any day during any Interest Period,
the per annum rate equivalent to the weighted average of the per annum rates
paid or payable by Thunder Bay from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
Thunder Bay maturing on dates other than those certain dates on which Thunder
Bay is to receive funds) in respect of the promissory notes issued by Thunder
Bay that are allocated, in whole or in part, by the Managing Agent (on behalf of
Thunder Bay) to fund or maintain any Series 2017-VFN Notes during such period,
as determined by the Managing Agent (on behalf of Thunder Bay) and reported to
the Transferor, which rates shall reflect and give effect to (1) the commissions
of placement agents and dealers in respect of such promissory notes, to the
extent such commissions are allocated, in whole or in part, to such promissory
notes by the Managing Agent (on behalf of Thunder Bay) and (2) other borrowings
by Thunder Bay, including, without limitation, borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the Thunder Bay Pooled CP Rate, the Managing Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

 

“Thunder Bay Purchasers” shall mean each of the purchasers party to the Thunder
Bay Liquidity Asset Purchase Agreement and any other Conduit Support Provider
related to Thunder Bay.

 

“Thunder Bay Tranche” shall mean the Ownership Tranche funded from time to time
by the Thunder Bay Managing Agent for the benefit of the applicable Thunder Bay
Owners pursuant to this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Tranche Initial Invested Amount” shall mean, with respect to any
Series 2017-VFN Note and any Ownership Tranche, the initial outstanding
principal amount of such Series 2017-VFN Note for such Ownership Tranche as of
the Initial Closing Date, in each case as set forth in Schedule I hereto.

 

“Tranche Invested Amount” shall mean, at any time as to any Series 2017-VFN Note
and any Ownership Tranche, that portion of the Note Principal Balance allocated
to the Series 2017-VFN Note representing that Ownership Tranche.

 

“Tranche Period” shall mean a specified period during which an Ownership Tranche
will accrue interest by reference to a component of a Note Rate, including the
Eurodollar Rate, the Prime Rate or a Federal Funds Effective Rate.

 

“Transaction” shall have the meaning specified in Section 7.3(b) of this
Agreement.

 

“Transfer” shall have the meaning specified in Section 6.1(c) of this Agreement.

 

“Transfer Supplement” shall have the meaning specified in Section 6.1(e) of this
Agreement.

 

“Transferee” shall have the meaning specified in Section 6.1(c) of this
Agreement.

 

“Upfront Fee” with respect to any Ownership Group, shall have the meaning
specified in the applicable Fee Letter.

 

“USCC” shall have the meaning specified in the preamble to this Agreement.

 

“USCC Services” shall have the meaning specified in the preamble to this
Agreement.

 

“VFN Maximum Principal Amount” shall mean, with respect to any date of
determination, the Facility Limit on such date.

 

“VFN Maximum Principal Amount Increase Notice” shall have the meaning specified
in Section 2.2(b).

 

“VFN Non-Use Fee” shall have the meaning specified in Section 2.3(c).

 

“VFN Non-Use Fee Rate” shall mean, with respect to any Ownership Group, any
Series 2017-VFN Note and any Interest Period, the per annum rate specified as
such in the applicable Fee Letter for such Ownership Group.

 

“Volcker Rule” shall have the meaning specified in Section 4.1(i) of this
Agreement.

 

18

--------------------------------------------------------------------------------


 

“written” or “in writing” (and other variations thereof) shall mean any form of
written communication or a communication by means of facsimile or electronic
mail.

 

SECTION 1.2                     Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings as set forth
herein when used in any certificate or other document made or delivered pursuant
hereto.

 

(b)                                 The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection and Exhibit references are to this Agreement,
unless otherwise specified.  The words “including” and “include” shall be deemed
to be followed by the words “without limitation.”

 

ARTICLE II
TERMS OF THE SERIES 2017-VFN NOTES

 

SECTION 2.1                     Issuance of Series 2017-VFN Notes; Note
Principal Balance Increases; Note Principal Balance Reductions.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, the Series 2017-VFN Supplement and the other
Transaction Documents, and in reliance on the covenants, representations,
warranties and agreements set forth herein and therein, as applicable, the
Issuer has offered to each Managing Agent, on behalf of its respective Ownership
Group, and each Managing Agent, on behalf of its respective Ownership Group, has
elected to fund a variable funding loan evidenced by the Series 2017-VFN Notes
in the Tranche Initial Invested Amount set forth in Schedule I hereto for the
related Ownership Tranche.  Without limiting any other provision of this
Agreement, the obligation of any Owner to fund an interest in a Series 2017-VFN
Note is subject to the satisfaction of the conditions precedent set forth in
Section 3.1 hereof.

 

(b)                                 On the terms and subject to the conditions
set forth in this Agreement, and in reliance upon the covenants,
representations, warranties and agreements herein set forth, if any Conduit
Purchaser chooses not to fund (through its related Managing Agent) the initial
advance under a Series 2017-VFN Note or the related Ownership Group does not
include a Conduit Purchaser, the related Committed Purchaser(s) shall fund
(through the related Managing Agent) on the Initial Closing Date such
Series 2017-VFN Note in the Tranche Initial Invested Amount for the related
Ownership Tranche allocated among the Committed Purchasers in such Ownership
Group in accordance with their respective Owner’s Percentages if there is more
than one Committed Purchaser in the related Ownership Group; provided, that it
is expected that there will be no funding on the Initial Closing Date and the
first increase in the Note Principal Balance is expected to occur on the Initial
Addition Date.

 

(c)                                  On the Initial Closing Date, the Transferor
will cause the Issuer to deliver to each Managing Agent, on behalf of the Owners
in its Ownership Group, a Series 2017-VFN Note, dated as of the Initial Closing
Date, registered in the name of such Managing Agent having a face amount equal
to the Commitment of its Ownership Group, and duly authenticated by the

 

19

--------------------------------------------------------------------------------


 

Indenture Trustee in accordance with the provisions of the Indenture against
delivery by such Managing Agent, on behalf of the Owners in the related
Ownership Group, to the Issuer of such Ownership Group’s Ownership Group Share
of the Initial Note Principal Balance.

 

(d)                                 Each Series 2017-VFN Note is to be funded at
a price equal to 100% of its respective Tranche Initial Invested Amount.

 

(e)                                  Subject to the terms and conditions set
forth in this Agreement and the Transaction Documents, on any Business Day
during the Revolving Period, the Issuer may in its discretion request a Note
Principal Balance Increase from the Owners by delivering to each Managing Agent
and the Administrative Agent, a Funding Notice by 12:00 p.m. New York City time
at least three (3) Business Days prior to the applicable requested Increase
Date, provided, that as of the applicable Funding Date, each of the following
conditions is satisfied:

 

(i)                                     after giving effect to such Note
Principal Balance Increase, (A) the Note Principal Balance shall not exceed the
VFN Maximum Principal Amount at such time; (B) the Ownership Group Share of the
Note Principal Balance funded by each Ownership Group shall not exceed its
respective Commitment; and (C) the portion of the Note Principal Balance funded
by any Committed Purchaser shall not exceed its Adjusted Commitment;

 

(ii)                                  the Funding Notice shall (x) specify:
(A) the proposed date of such Note Principal Balance Increase, which date shall
be a Business Day occurring no earlier than the third (3rd) Business Day after
the date of such Funding Notice, (B) the amount of such Note Principal Balance
Increase (which shall be in a minimum aggregate amount of $1,000,000 or an
integral multiple of $100,000 in excess thereof, and (C) the bank account to
which the funds from such Note Principal Balance Increase should be sent and
(y) have been received by the Managing Agents and the Administrative Agent not
later than 12:00 p.m. on the third (3rd) Business Day prior to the proposed date
of the requested Note Principal Balance Increases;

 

(iii)                               there shall be no more than two (2) requests
for Note Principal Balance Increases by the Issuer during any calendar week; and

 

(iv)                              each funding of a Note Principal Balance
Increase hereunder shall be funded by the Ownership Groups ratably in accordance
with the Ownership Group Shares of the amount of the requested Note Principal
Balance Increase.

 

(f)                                   Subject to the terms and conditions set
forth in this Agreement (including Section 3.2 hereof) and the other Transaction
Documents, on each Funding Date, the Conduit Purchasers in each Ownership Group,
acting through the related Managing Agent, may (but are not committed to) at the
request of the Issuer pursuant to a Funding Notice, fund such Ownership Group’s
Ownership Group Share of any requested Note Principal Balance Increase in
amounts to be allocated among such Conduit Purchasers by the related Managing
Agent.  If any Conduit Purchaser chooses at any time not to fund its portion of
such Ownership Group’s Ownership Group Share of any Note Principal Balance
Increase when requested by the Issuer, on the applicable Funding Date, the
related Committed Purchasers, acting through the related Managing

 

20

--------------------------------------------------------------------------------


 

Agent, shall, subject to the conditions set forth in Section 3.2 hereof, fund
their respective Committed Percentages of such Note Principal Balance Increase. 
Each funding of an Ownership Group’s Ownership Group Share of Note Principal
Balance Increase shall be paid by the related Owners to an account designated by
the related Managing Agent.  Each funding of a Note Principal Balance Increase
by the Owners hereunder shall represent an increase in the Note Principal
Balance by an equal amount.  Each Managing Agent shall provide prompt notice to
the Issuer and each other Managing Agent if any Conduit Purchaser in its
Ownership Group elects not to fund its Ownership Group’s Ownership Group Share
of any requested Note Principal Balance Increase.

 

(g)                                  Amounts due in respect of each Note
Principal Balance Increase (including any Note Principal Balance Increase on the
Initial Closing Date, if applicable) shall be transmitted by the respective
Managing Agents for payment not later than 1:00 p.m. New York City time on the
applicable Increase Date by wire transfer of immediately available funds to the
Transferor’s account no. 8188595363 maintained at Bank of America (ABA
#026009593) (or such other account as may from time to time be specified by the
Issuer in a notice to the applicable Managing Agent); provided, however, that
notwithstanding anything to the contrary herein, at any time after the Issuer
delivers a Funding Notice pursuant to this Section 2.1, a Managing Agent that is
part of a Delayed Funding Ownership Group may notify the Issuer in writing, not
later than 10:00 a.m. New York City time on the Business Day immediately
preceding the proposed Increase Date (a “Delayed Funding Notice”), of its
intention to fund all or any portion of the amount of the related Note Principal
Balance Increase on a date that is on or before the Delayed Funding Date with
respect to such Funding Notice rather than on the requested Increase Date.  In
the event a Managing Agent delivers the notice described in the preceding
sentence, the Issuer may at any time without penalty revoke, in whole or in
part, the Note Principal Balance Increase set forth in the related Funding
Notice.

 

(h)                                 In the event that one or more Delayed
Funding Ownership Groups timely delivers a Delayed Funding Notice with respect
to any portion of the amount of the Note Principal Balance Increase requested on
the proposed Increase Date (a “Delayed Funding Amount”), the Issuer shall
promptly notify the Managing Agents of each other Ownership Group that has not
given timely notice of a Delayed Funding Amount (each, a “Non-Delaying Ownership
Group”) that the amount of its Note Principal Balance Increase on the related
Increase Date is being increased to accommodate a Delayed Funding Amount, which
notice shall specify the amount of such increase (such notice, a “Supplemental
Advance Notice”).  Each such Non-Delaying Ownership Group shall increase the
amount of its respective Note Principal Balance Increase to be made by it on the
related Increase Date by the amount specified in the Supplemental Advance
Notice, which amounts shall be allocated among each Non-Delaying Ownership Group
pro rata based on its respective unused Commitment, up to the Delayed Funding
Amount, but not in excess of the unused portion of its respective Commitment. 
Notwithstanding any other provision to the contrary in any Transaction Documents
(including, without limitation, Section 2.1(i) of this Agreement), in the event
there is any Note Principal Balance Reduction or other repayment of principal
prior to the funding of a Delayed Funding Amount by a Delayed Funding Ownership
Group, the amount of such repayment shall be allocated first to the Non-Delaying
Ownership Groups that increased the amount funded by them pro rata on the basis
of the amount funded by such Non-Delaying Ownership Groups until such amount is
repaid in full, and then pro rata among all Ownership Groups to reduce the Note

 

21

--------------------------------------------------------------------------------


 

Principal Balance of the Series 2017-VFN Note held by each Ownership Group, and
the amount requested under the applicable Funding Notice and the Delayed Funding
Amount for each Delayed Funding Ownership Group shall be deemed to be reduced by
the amount of such payment, pro rata on the basis of their respective Delayed
Funding Amounts.  Upon the funding of any Delayed Funding Amount by a Delayed
Funding Ownership Group, such amount shall be allocated and paid by the Issuer
to the applicable Non-Delaying Ownership Groups on the Delayed Funding Date on
the basis of the amount of the Delayed Funding Amount funded by such
Non-Delaying Ownership Groups that remains unpaid (after giving effect to any
Note Principal Balance Reductions or other payments of principal during such
delayed funding period), until such amount is repaid in full.

 

(i)                                     Subject to the terms and conditions set
forth herein and in the other Transaction Documents, on any Business Day during
the Revolving Period, the Issuer shall have the right to reduce the Note
Principal Balance (each such reduction, a “Note Principal Balance Reduction”) by
at least $250,000 or an integral multiple of $50,000 in excess thereof;
provided, that (i) on such Business Day and immediately after giving effect
thereto, no Default, Event of Default, Amortization Event, Potential
Amortization Event, Servicer Default or Potential Servicer Default shall exist;
(ii) the Issuer shall give prior written notice to the Managing Agents, the
Administrative Agent and the Indenture Trustee in respect of such Note Principal
Balance Reduction at least three (3) Business Days prior to the date of such
proposed Note Principal Balance Reduction; (iii) such Note Principal Balance
Reduction shall be applied to reduce the Note Principal Balance of the
Series 2017-VFN Note held by each Ownership Group ratably in accordance with its
Ownership Group Share and (iv) the Issuer shall pay to the Managing Agents (for
the account of the Owners in the related Ownership Group), the amount of any
Breakage Costs incurred by the Owners in connection with such Note Principal
Balance Reduction in accordance with Section 2.6(e) of this Agreement.

 

(j)                                    On the Termination Date, the Commitments
of all Owners shall automatically, without further action on the part of any
Person, terminate.

 

SECTION 2.2                     Reduction, Increase and Extension of
Commitments.

 

(a)                                 The Issuer may at any time, upon at least
thirty (30) days’ prior written notice to each Managing Agent and the
Administrative Agent, with a copy to the Indenture Trustee, reduce in part the
VFN Maximum Principal Amount or the unused Commitment (but not below the related
outstanding Note Principal Balance of the Series 2017-VFN Note for any Ownership
Group at such time); provided, however, that each partial reduction shall (i) be
in an amount equal to $10,000,000 or any integral multiples of $1,000,000 in
excess thereof and (ii) reduce each Commitment hereunder ratably in accordance
with the respective Ownership Group’s Ownership Group Share of such reduction to
the VFN Maximum Principal Amount.  Notwithstanding the preceding sentence, the
Issuer may at any time terminate in whole the VFN Maximum Principal Amount and
the Facility Limit, upon (1) at least ten (10) Business Days’ prior written
notice to each Managing Agent and the Administrative Agent, with a copy to the
Indenture Trustee, which notice shall specify the proposed payment date of such
termination; and (2) payment in full of (A) the Note Principal Balance of the
Series 2017-VFN Notes, (B) any accrued and unpaid Monthly Interest, Breakage
Costs, Additional Amounts and VFN Non-Use Fees due to the Series 2017-VFN
Noteholders through the date of termination, and (C) payment

 

22

--------------------------------------------------------------------------------


 

in full of any other amounts payable to the Series 2017-VFN Noteholders pursuant
to this Agreement or the other Transaction Documents.

 

(b)                                 The Issuer may, from time to time upon at
least thirty (30) days’ prior written notice to each Managing Agent and the
Administrative Agent (or such shorter period as shall be approved by the
Administrative Agent and the Managing Agents of the Ownership Groups increasing
their commitments), request an increase to the VFN Maximum Principal Amount. 
Each such notice shall be in a form reasonably acceptable to the Administrative
Agent (each a “VFN Maximum Principal Amount Increase Notice”) and shall specify
(i) the proposed date such increase shall become effective, (ii) the proposed
amount of such increase, which amount shall be at least $25,000,000 or an
integral multiple of $5,000,000 in excess thereof; (iii) the identity of the
Ownership Group(s) (and members thereof) whose Commitment(s) will be increased
in connection therewith; (iv) the identity of all Owners in such Ownership Group
and the amount of their respective Commitments after giving effect to such
increase in the VFN Maximum Principal Amount; and (v) a recalculation of the
Ownership Group Shares which will become effective upon such increase in the VFN
Maximum Principal Amount.  No such increase shall become effective unless and
until (A) the Commitments of the Owners in one or more existing Ownership Groups
have been increased by the amount of such increase in the VFN Maximum Principal
Amount (or a portion thereof, if such increase is accomplished by a combination
of means pursuant to clause (D) below), as evidenced by an agreement in writing
executed by the Issuer, the Servicer, the Committed Purchasers and the Managing
Agents for such increasing Ownership Groups, (B) one or more additional
Ownership Groups have become parties to this Agreement by executing a joinder
agreement in form and substance reasonably acceptable to the Series 2017-VFN
Controlling Holders and the Issuer, which new Ownership Groups have Commitments
equal to the amount of such increase in the VFN Maximum Principal Amount (or a
portion thereof, if such increase is accomplished by a combination of means
pursuant to clause (D) below), (C) the available commitments of the Conduit
Support Providers hereunder or under the applicable Conduit Support Documents of
the applicable Conduit Purchasers are increased as necessary to maintain the
then-current ratings of such Conduit Purchaser’s Commercial Paper Notes, or
(D) a combination of the foregoing.  Notwithstanding anything to the contrary
set forth herein, nothing contained in this Agreement shall constitute a
commitment or obligation on the part of any Owner to increase its Commitment
hereunder.

 

(c)                                  The Issuer may, at any time during the
period which is no more than sixty (60) days or less than forty-five (45) days
immediately preceding the Scheduled Commitment Termination Date (as such
Scheduled Commitment Termination Date may have previously been extended pursuant
to this Section 2.2), request that the then-applicable Scheduled Commitment
Termination Date (the “Existing Scheduled Commitment Termination Date”) be
extended for an additional period of up to 364 days.  Any such request shall be
in writing and delivered to each Managing Agent, and shall be subject to the
following conditions:  (a) none of the Owners shall have any obligation to
extend the Existing Scheduled Commitment Termination Date at any time, and
(b) any such extension shall be effective with respect to any Ownership Group
only upon the written agreement of the Managing Agent, each Committed Purchaser
in such Ownership Group, the Issuer and the Servicer.  Each Managing Agent will
(on behalf of the related Committed Purchasers) respond to any such request by
providing a response to the Issuer, the Servicer and each other Managing Agent
not later than fifteen (15) days prior to the Existing Scheduled Commitment
Termination Date, provided, that a failure by any Managing

 

23

--------------------------------------------------------------------------------


 

Agent to respond on or before the fifteenth (15th) day prior to the Existing
Scheduled Commitment Termination Date shall be deemed to be a rejection of the
requested extension.  On the fifteenth (15th) day prior to the Existing
Scheduled Commitment Termination Date, the Issuer will notify each Managing
Agent in writing which Ownership Groups, if any, have elected to extend the
Existing Scheduled Commitment Termination Date for an additional period. 
Notwithstanding the foregoing, no agreement to an extension with respect to any
Conduit Purchaser shall be effective unless the available commitments of the
Conduit Support Providers under the applicable Conduit Support Documents and the
credit and/or liquidity coverage committed under the program-wide credit and/or
liquidity facilities for the commercial paper program of their respective
Conduit Purchaser will continue to be in effect after such extension in the
aggregate amounts, and for the period of time, necessary to maintain the
then-current ratings of the respective Conduit Purchaser’s Commercial Paper
Notes.

 

(d)                                 If the Issuer requests the Managing Agents
to extend the Scheduled Commitment Termination Date pursuant to Section 2.2(c),
and some but less than all of the Managing Agents consent to such extension,
then the Issuer may arrange for an assignment to one or more financial
institutions of all the rights and obligations hereunder of each such
non-renewing Managing Agent in accordance with the terms hereof; provided,
however, that any such assignment must result in the payment in full of all
amounts then payable to each such non-renewing Managing Agent and each member of
its related Ownership Group (each, a “Non-Renewing Ownership Group”).  Any such
assignment shall become effective on the Existing Scheduled Commitment
Termination Date.  Each Managing Agent for a Non-Renewing Ownership Group, and
each member of such Non-Renewing Ownership Group, shall cooperate fully with the
Issuer in effectuating any such assignment.

 

(e)                                  If the Issuer requests the Managing Agents
to extend the Scheduled Commitment Termination Date pursuant to Section 2.2(c),
and some but less than all of the Managing Agents consent to such renewal, and
if none or less than all the Commitments of the Managing Agents for the
Non-Renewing Ownership Groups are assigned as provided hereunder, then:

 

(i)                   the extended Scheduled Commitment Termination Date shall
be effective with respect to the renewing Ownership Groups only;

 

(ii)                the Commitments of all Non-Renewing Ownership Groups shall
expire on the Existing Scheduled Commitment Termination Date;

 

(iii)             this Agreement and the Commitments of the renewing Ownership
Groups shall remain in effect in accordance with their terms notwithstanding the
expiration of the Commitments of the Non-Renewing Ownership Groups; and

 

(iv)            an Amortization Period shall commence with respect to the
portion of the Series 2017-VFN Notes allocated to any Non-Renewing Ownership
Group and Available Funds shall be applied in respect thereof as provided in
Section 4.2(e) of the Series 2017-VFN Supplement.

 

24

--------------------------------------------------------------------------------


 

When the principal amount of the Ownership Tranche of any Non-Renewing Ownership
Group has been reduced to zero and all accrued interest allocable thereto and
all other amounts owing to such Ownership Group hereunder shall have been paid
in full, then the members of such Ownership Group shall cease to be parties to
this Agreement for any purpose.

 

(f)                                   If the Issuer requests the Managing Agents
to extend the Scheduled Commitment Termination Date and none of the Managing
Agents consent to such renewal, then:

 

(i)                   the original Scheduled Commitment Termination Date shall
remain in effect; and

 

(ii)                the Amortization Period shall commence as of the Existing
Scheduled Commitment Termination Date.

 

SECTION 2.3                     Interest, Fees, Expenses, Payments, Etc.

 

(a)                                 Each Owner’s Percentage Interest of the Note
Principal Balance of its Ownership Group’s Series 2017-VFN Note shall bear
interest for each Interest Period at a rate per annum equal to the Note Rate
applicable to such Owner.  The amount of monthly interest (“Monthly Interest”)
distributable with respect to the Series 2017-VFN Notes on any Payment Date,
shall be an amount equal to the aggregate sum for each Owner during the related
Interest Period of (i) the product of (x) the Note Rate for such Ownership
Group, (y) the average daily Note Principal Balance of the related Ownership
Group during the preceding Interest Period and (z) a fraction, the numerator of
which is the actual number of days elapsed in the related Interest Period and
the denominator of which is 360 and (ii) the total accrued and unpaid VFN
Non-Use Fee for the related Ownership Tranche for the preceding Interest Period;
provided, however, that when calculating the Note Rate for any Ownership Group
by reference to LIBOR, in the event LIBOR would be a rate less than zero percent
per annum, such rate shall be rounded up to zero percent per annum.  On the
Determination Date preceding each Payment Date, the Servicer shall determine the
excess, if any (the “Monthly Interest Shortfall”), of (x) the aggregate Monthly
Interest for the Interest Period applicable to such Payment Date over (y) the
amount which will be available to be distributed to Series 2017-VFN Noteholders
on such Payment Date in respect thereof pursuant to the Series 2017-VFN
Supplement.  If the Monthly Interest Shortfall with respect to any Payment Date
is greater than zero, an additional amount (“Monthly Additional Interest”) equal
to the product of (i) the Note Rate for the Interest Period commencing on the
related Payment Date (or, for subsequent Interest Periods, the Note Rate for
such subsequent Interest Period), (ii) such Monthly Interest Shortfall (or the
portion thereof which has not been paid to Series 2017-VFN Noteholders) and
(iii) a fraction, the numerator of which is the amount of days elapsed in such
Interest Period (or in a subsequent Interest Period) until such amount is paid,
and the denominator of which is 360, shall be payable as provided in the
Series 2017-VFN Supplement with respect to the Series 2017-VFN Notes on each
Payment Date following such Payment Date to and including the date on which such
Monthly Interest Shortfall is paid to Series 2017-VFN Noteholders. 
Notwithstanding anything to the contrary herein or in the Series 2017-VFN
Supplement, Monthly Additional Interest shall be payable or distributed to
Series 2017-VFN Noteholders only to the extent permitted by applicable law.

 

25

--------------------------------------------------------------------------------


 

(b)                                 The Note Principal Balance of each
Series 2017-VFN Note shall be paid as provided in the Series 2017-VFN
Supplement.  Monthly Interest for each Interest Period shall be due and payable
on each Payment Date as provided in the Series 2017-VFN Supplement.  Each
Managing Agent shall allocate payments in reduction of the Note Principal
Balance of the Series 2017-VFN Note held by it to the Owners in the related
Ownership Group pro rata based on their respective Percentage Interests.  Each
Managing Agent shall allocate payments of interest in respect of the Note
Principal Balance of the Series 2017-VFN Note held by it to Owners in the
related Ownership Group based upon the respective amounts of interest due and
payable to them (calculated at the applicable Note Rate), determined as provided
in this Section 2.3.

 

(c)                                  On the Initial Closing Date, the Transferor
shall pay to each Managing Agent, for the account of the Owners in the related
Ownership Group, the Upfront Fee.  On each Payment Date, the Issuer shall pay to
each Managing Agent (as a portion of the Monthly Interest payable on such
Payment Date), for the account of the Owners in the related Ownership Group, a
fee equal to the product of (i) the VFN Non-Use Fee Rate applicable to the
immediately preceding Interest Period (or portion thereof) and (ii) an amount
equal to the excess (if any) of (A) the daily weighted average Commitment for
such Ownership Group as in effect from time to time during the immediately
preceding Interest Period (or portion thereof) over (B) the daily weighted
average Note Principal Balance of the Series 2017-VFN Note held by such
Ownership Group during the immediately preceding Interest Period (or portion
thereof) (the “VFN Non-Use Fee”).

 

(d)                                 Any interest, fees or other amounts due and
payable hereunder (without regard to any limitations set forth herein on the
sources from which such amount may be paid) which are not paid on the due date
thereof (including Monthly Interest payable pursuant to clause (b) and fees
payable pursuant to clause (c)) shall accrue interest (after as well as before
judgment) at the applicable Note Rate from time to time in effect from and
including the due date thereof to but excluding the date such amount is actually
paid.

 

(e)                                  Unless otherwise specified in this
Agreement, interest calculated by reference to the Commercial Paper Rate or the
Eurodollar Rate shall be calculated on the basis of a 360-day year for the
actual days elapsed.  Interest calculated by reference to the Prime Rate or the
Federal Funds Effective Rate shall be calculated on the basis of a 365 or 366
day year, as applicable, for the actual days elapsed.  Periodic fees or other
periodic amounts payable hereunder shall be calculated, unless otherwise
specified in this Agreement or the applicable Fee Letter, on the basis of a 360
day year and for the actual days elapsed.

 

(f)                                   All payments to be made hereunder or under
the Indenture, whether on account of principal, interest, fees or otherwise,
shall be made without setoff or counterclaim and shall be made prior to 12:00
p.m., New York City time, on the due date thereof to the Administrative Agent or
the applicable Managing Agent, as the case may be, at its account specified by
the Administrative Agent or such Managing Agent on Schedule I hereto or
otherwise specified from time to time, in United States dollars and in
immediately available funds.  Payments received by such Managing Agent after
12:00 p.m., New York City time, shall be deemed to have been made on the next
Business Day, unless otherwise agreed to by such Managing Agent. 
Notwithstanding anything herein to the contrary, if any payment due

 

26

--------------------------------------------------------------------------------


 

hereunder becomes due and payable on a day other than a Business Day, the
payment date thereof shall be extended to the next succeeding Business Day and
interest shall accrue thereon at the applicable rate during such extension.  To
the extent that (i) the Issuer, the Indenture Trustee or the Servicer makes a
payment to the Administrative Agent or a Managing Agent or Owner or (ii) the
Administrative Agent or a Managing Agent or Owner receives or is deemed to have
received any payment or proceeds for application to an obligation, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy or insolvency law, state or
federal law, common law, or for equitable cause, then, to the extent such
payment or proceeds are set aside, the obligation or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received or deemed received by the
Administrative Agent or such Managing Agent or Owner, as the case may be.

 

(g)                                  At or before 4:00 p.m., New York City time,
on the second Business Day following the last day of each Interest Period (the
“Note Rate Determination Date”), each Managing Agent shall notify the Servicer,
the Administrative Agent, the Indenture Trustee and the Issuer of (i) the Note
Rate for such Managing Agent’s related Ownership Group for the related Interest
Period (or portion thereof), and (ii) if applicable, the date on which the
Liquidity Funding Rate became applicable to the Percentage Interest of the Note
Principal Balance or a portion thereof held by an Owner in the related Ownership
Group.  Such notification may be based on such Managing Agent’s determination of
the Note Rate (and each component thereof) for such immediately preceding
Interest Period.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.4                     Requirements of Law.

 

(a)                                 In the event that any Owner shall have
reasonably determined that any Regulatory Change shall result in (i) any fee,
expense or increased cost charged to, incurred or otherwise suffered by such
Owner, (ii) the imposition or modification of any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, such Owner, (iii) a reduction
in the rate of return on such Owner’s capital or reduction in the amount of any
sum received or receivable by such Owner or (iv) an internal capital charge or
other imputed cost determined by such Owner to be allocable to the Issuer or the
transactions contemplated in this Agreement in connection therewith, and the
result of any of the foregoing is to increase the cost to such Owner, by an
amount which such Owner in good faith deems to be material, of maintaining its
Commitment or its interest in the Series 2017-VFN Notes or to reduce any amount
receivable in respect thereof, then, in any such case, after submission by such
Owner to the Managing Agent for its Ownership Group, if applicable, of a written
request therefor and the submission by such Managing Agent to the Issuer, the
Administrative Agent and the Servicer of such written request therefor, the
Issuer shall pay, in accordance with the priorities set forth in the
Series 2017-VFN Supplement, to such Managing Agent for the account of such
Owner, any additional amounts necessary to compensate such Owner for such
increased cost or reduced amount receivable, to the extent not already reflected
in the applicable interest rate, from the Payment Date following receipt by the
Issuer of such request for compensation under this Section 2.4(a) of this
Agreement, if such request is received by the Issuer at least five Business Days
prior to such Payment Date, and otherwise from the following Payment Date, until
payment in full thereof (after as well as before judgment).

 

(b)                                 In the event that any Owner shall have
reasonably determined that any Regulatory Change has or would have the effect of
reducing the rate of return on such Owner’s capital or on the capital of any
Person controlling any Owner as a consequence of its obligations hereunder or
its maintenance of its Commitment or its interest in the Series 2017-VFN Notes
to a level below that which such Owner, or such Person could have achieved but
for such Regulatory Change (taking into consideration such Owner’s or such
Person’s policies with respect to capital adequacy) by an amount in good faith
deemed by such Owner or such Person to be material, then, from time to time,
after submission by such Owner to the Managing Agent for its Ownership Group, if
applicable, of a written request therefore and submission by such Managing Agent
to the Issuer, the Administrative Agent and the Servicer of such written request
therefor, the Issuer shall pay to such Managing Agent for the account of such
Owner such additional amount or amounts as will compensate such Owner or such
Person, as applicable, for such reduction, from the Payment Date following
receipt by the Issuer of such request for compensation under this
Section 2.4(b), if such request is received by the Issuer at least
five (5) Business Days prior to such Payment Date, and otherwise from the
following Payment Date, until payment in full thereof (after as well as before
judgment).  Nothing in this Section 2.4(b) shall be deemed to require the Issuer
to pay any amount to an Owner to the extent such Owner has been compensated
therefor under another provision of this Agreement or to the extent such amount
is already reflected in the applicable interest rate.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Each Owner claiming increased amounts
described in Section 2.4(a) or 2.4(b) of this Agreement will prepare and, if
applicable, furnish to the Managing Agent for its Ownership Group (together with
its request for compensation), a certificate prepared in good faith setting
forth the basis and the calculation of the amount (in reasonable detail) of each
request by such Owner for any such increased amounts or reductions referred to
in Section 2.4(a) or 2.4(b) hereof.  Any such certificate shall be conclusive
absent manifest error, and such Managing Agent shall deliver a copy thereof to
the Issuer, the Administrative Agent and the Servicer.  Any failure on the part
of any Owner to demand compensation for any amount pursuant to Section 2.4(a) or
2.4(b) hereof with respect to any period shall not constitute a waiver of such
Owner’s right to demand compensation with respect to such period.

 

SECTION 2.5                     Taxes.

 

(a)                                 All payments made to the Owners, the
Managing Agents or the Administrative Agent under this Agreement and the
Indenture (including all amounts payable with respect to the Series 2017-VFN
Notes) shall, to the extent allowed by law, be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (collectively, “Taxes”), excluding
(i) income taxes (including branch profit taxes, minimum taxes and taxes
computed under alternative methods, at least one of which is based on or
measured by net income), franchise taxes (imposed in lieu of income taxes), or
any other taxes based on or measured by the net income of such Owner,
Participant, Managing Agent or the Administrative Agent (as the case may be) or
the gross receipts or income of such Owner, Participant, Managing Agent or the
Administrative Agent, as the case may be; (ii) any Taxes that would not have
been imposed but for the failure of such Owner, Participant, Managing Agent or
the Administrative Agent, as applicable, to provide and keep current (to the
extent legally able) any certification or other documentation required to
qualify for an exemption from, or reduced rate of, any such Taxes or required by
this Agreement to be furnished by such Owner, Participant, Managing Agent or the
Administrative Agent, as applicable; (iii) any Taxes imposed as a result of a
change by any Owner or Participant of its Investing Office (other than changes
required by law); and (iv) any U.S. federal withholding Taxes imposed under
FATCA (all such excluded taxes being hereinafter called “Excluded Taxes”).  If,
as a result of any change in law, treaty or regulation or in the interpretation
or administration thereof by any governmental or regulatory agency or body
charged with the administration or interpretation thereof, or the adoption of
any law, treaty or regulation, any Taxes, other than Excluded Taxes (all such
changes being hereinafter called “Specified Tax Changes”), are required to be
withheld from any amounts payable to an Owner or Managing Agent or the
Administrative Agent hereunder or under the Indenture, then, after submission by
any Owner to the Managing Agent for its Ownership Group (in the case of an
amount payable to an Owner) and by any Managing Agent or the Administrative
Agent to the Issuer and the Servicer of a written request therefor, the amounts
so payable to such Owner or Managing Agent or the Administrative Agent, as
applicable, shall be increased by the Issuer, and the Issuer shall pay, in
accordance with the priorities set forth in the Series 2017-VFN Supplement, to
the applicable Managing Agent for the account of such Owner or for its own
account or to the Administrative Agent, as applicable, the amount of such
increase to the extent necessary to yield to such Owner or Managing Agent or the
Administrative Agent, as applicable (after payment of all such Taxes) interest
or any such

 

29

--------------------------------------------------------------------------------


 

other amounts payable hereunder or thereunder at the rates or in the amounts
specified in this Agreement and the Indenture; provided, however, that the
amounts so payable to such Owner or Managing Agent or the Administrative Agent
shall not be increased pursuant to this Section 2.5(a) if such requirement to
withhold results from the failure of such Person to comply with
Section 2.5(c) hereof.  Whenever any Taxes are payable on or with respect to
amounts distributed to an Owner or Managing Agent or the Administrative Agent,
as promptly as possible thereafter the Servicer shall send to the Managing
Agent, on behalf of such Owner, or to such Managing Agent or the Administrative
Agent, as applicable, a certified copy of an original official receipt showing
payment thereof.  If the Issuer fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Managing Agent, on behalf
of itself or such Owner, or to such Managing Agent or the Administrative Agent,
as applicable, the required receipts or other required documentary evidence, the
Issuer shall promptly pay to such Managing Agent on behalf of such Owner or to
such Managing Agent or the Administrative Agent for its own account, as
applicable, any incremental taxes, interest or penalties that may become payable
by such Owner or Managing Agent or the Administrative Agent, as applicable, as a
result of any such failure.

 

(b)                                 An Owner claiming increased amounts under
Section 2.5(a) hereof for Taxes paid or payable by such Owner will furnish to
the applicable Managing Agent a certificate prepared in good faith setting forth
the basis and amount of each request by such Owner for such Taxes, and such
Managing Agent shall deliver a copy thereof to the Issuer, the Administrative
Agent and the Servicer.  A Managing Agent or the Administrative Agent claiming
increased amounts under Section 2.5(a) hereof for its own account for Taxes paid
or payable by such Managing Agent or the Administrative Agent, as applicable,
will furnish to the Issuer and the Servicer a certificate prepared in good faith
setting forth the basis and amount of each request by the Managing Agent or the
Administrative Agent for such Taxes.  Any such certificate of an Owner or
Managing Agent or the Administrative Agent shall be conclusive absent manifest
error.  Failure on the part of any Owner or Managing Agent or the Administrative
Agent to demand additional amounts pursuant to Section 2.5(a) of this Agreement
with respect to any period shall not constitute a waiver of the right of such
Owner or Managing Agent or the Administrative Agent, as the case may be, to
demand compensation with respect to such period.  All such amounts shall be due
and payable to such Managing Agent on behalf of such Owner or to such Managing
Agent or the Administrative Agent for its own account, as the case may be, on
the Payment Date following receipt by the Issuer of such certificate, if such
certificate is received by the Issuer at least five (5) Business Days prior to
the Determination Date related to such Payment Date and otherwise shall be due
and payable on the following Payment Date (or, if earlier, on the
Series 2017-VFN Stated Maturity Date).

 

(c)                                  Each Owner and each Participant holding an
interest in Series 2017-VFN Notes agrees that prior to the date on which the
first interest or fee payment hereunder is due thereto, it will deliver to the
Issuer, the Servicer, the Indenture Trustee, the applicable Managing Agent and
the Administrative Agent (i) (x) if such Owner or Participant is not a “United
States person” as defined in Section 7701(a)(30) of the Code, two duly completed
copies of the U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN claiming
treaty benefits, Form W-8BEN-E, Form W-8IMY or Form W-8EXP, or successor
applicable forms required to evidence that the Owner or Participant is entitled
to receive payments under this Agreement and with respect to the Series 2017-VFN
Notes without deduction or withholding of any United

 

30

--------------------------------------------------------------------------------


 

States federal income taxes, or (y) if such Owner or Participant is a “United
States person,” a duly completed U.S. Internal Revenue Service Form W-9 or
successor applicable or required forms, and (ii) such other forms and
information as may be required to confirm the availability of any applicable
exemption from United States federal, state or local withholding and backup
withholding taxes.  Each Owner or Participant holding an interest in
Series 2017-VFN Notes also agrees to deliver to the Issuer, the Servicer, the
Indenture Trustee, the applicable Managing Agent and the Administrative Agent
two further copies of such Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form W-8IMY
or Form W-8EXP or Form W-9, as applicable, or such successor applicable forms or
other manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it hereunder,
and such extensions or renewals thereof as may reasonably be requested by the
Servicer, the Indenture Trustee, the Issuer, a Managing Agent or the
Administrative Agent, unless in any such case, solely as a result of a change in
treaty, law or regulation occurring prior to the date on which any such delivery
would otherwise be required, the Owner is no longer eligible to deliver the
then-applicable form set forth above and so advises the Servicer, the Indenture
Trustee, the Issuer, the applicable Managing Agent and the Administrative Agent.

 

(d)                                 If a payment made to a recipient hereunder
would be subject to U.S. federal withholding tax imposed by FATCA if such
recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such recipient shall deliver to the Issuer, the Servicer, the
Indenture Trustee, the applicable Managing Agent and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by such persons such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Issuer, the Servicer, the
Indenture Trustee, the applicable Managing Agent and the Administrative Agent as
may be necessary for such persons to comply with their obligations under FATCA
and to determine that such recipient has complied with such recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

SECTION 2.6                     Indemnification.

 

(a)                                 The Issuer hereby agrees, subject to the
terms of the Series 2017-VFN Supplement, to indemnify (and pay to) the
Administrative Agent, each Managing Agent, each Conduit Trustee, each Collateral
Agent and each Owner, and their respective officers, directors, employees,
stockholders, members, agents, representatives, assignees, successors, and
affiliates (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, costs, expenses and for all other amounts payable,
including reasonable accountants’ and attorneys’ fees (which attorneys may be
employees of the applicable Indemnified Party or its assigns) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them, excluding (x) Indemnified Amounts to
the extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Indemnified Party seeking indemnification; (y) Indemnified Amounts
to the extent the same includes losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of

 

31

--------------------------------------------------------------------------------


 

creditworthiness of the related Obligor; or (z) Excluded Taxes relating to an
Indemnified Amount solely in respect of Taxes, arising out of or as a result any
of the following:

 

(i)                   the failure of any Receivable reported by the Issuer as an
Eligible Receivable to be an Eligible Receivable at the time of transfer to the
Issuer;

 

(ii)                any representation or warranty made or deemed made by the
Issuer (or any officers of the Issuer) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

 

(iii)             the failure by the Issuer to comply with any applicable
Requirement of Law with respect to any Contract or Receivable;

 

(iv)            any failure of the Issuer to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

 

(v)               any products liability, personal injury or damage suit or
other similar claim arising out of or in connection with products or services
that are the subject of any Contract or any Receivable;

 

(vi)            any dispute, defense, claim or offset (other than the bankruptcy
of an Obligor, unless the basis for any avoidance action, or any diminution in
the claim related to any Receivable, during any bankruptcy proceeding relates to
any action or omission on the part of the Issuer) of the Obligor to the payment
of any Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms);

 

(vii)         the commingling of Collections of Receivables at any time with
other funds;

 

(viii)      any investigation, litigation or proceeding related to or arising
from this Agreement or the other Transaction Documents, the transactions
contemplated hereby and thereby, the transfer of the Receivables to the Issuer,
or any other investigation, litigation or proceeding relating to the Issuer in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

 

(ix)            any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune at the time
of the transfer of such Receivable from the applicable Originator to the Seller,
from the Seller to the Transferor, and from the Transferor to the Issuer, from
civil and commercial law and suit;

 

(x)               any failure to vest and maintain vested in the Issuer, legal
and equitable title to, and ownership of, the Receivables (and the Related
Rights relating thereto), the Trust Assets and the Collections, free and clear
of any Lien;

 

32

--------------------------------------------------------------------------------


 

(xi)            the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to the Lien of the
Indenture Trustee in the Collateral;

 

(xii)         the failure of the Transferor to receive reasonably equivalent
value for the Receivables and Related Rights that it transfers to the Issuer;

 

(xiii)      any action or omission by the Issuer that reduces or impairs the
rights of the Issuer or its assigns with respect to any Receivable or the
ability to collect the principal balance of such Receivable;

 

(xiv)     any transfer under the Receivables Sale Agreement, the Receivables
Purchase Agreement or the Transfer and Servicing Agreement being found to be
void by a court of competent jurisdiction;

 

(xv)        the failure by the Issuer to pay when due any taxes owed by it,
including, without limitation, sales, excise or personal property taxes;

 

(xvi)     any attempt by any Person to void any transfer hereunder based on the
acts or omissions of the Issuer; or

 

(xvii)  the failure of the principal balance of any Receivable to equal the
amount reported or represented by the Issuer as the principal balance of such
Receivable.

 

(b)                                 The Servicer shall indemnify and hold
harmless each Indemnified Party against Indemnified Amounts, as incurred
(payable promptly upon written request), for or on account of or arising from or
in connection with, or otherwise with respect to, any breach of any
representation, warranty, covenant, agreement or other obligation of the
Servicer set forth in this Agreement, the Transfer and Servicing Agreement or
any other Transaction Document to which the Servicer is a party, or any breach
of any representation or warranty set forth in any certificate or report of the
Servicer delivered pursuant hereto or thereto; provided, however, that (i) the
Servicer shall not be so required to indemnify any such Indemnified Party or
otherwise be liable to any such Indemnified Party hereunder for any Indemnified
Amounts incurred for or on account of or arising from or in connection with or
otherwise with respect to any breach of a covenant set forth in the Transfer and
Servicing Agreement a remedy for the breach of which is provided in Sections
2.05 of the Transfer and Servicing Agreement and (ii) the Servicer shall not be
required to indemnify any Indemnified Party for (x) Indemnified Amounts to the
extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Indemnified Party seeking indemnification; (y) Indemnified Amounts
to the extent the same includes losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; or (z) Excluded Taxes.

 

(c)                                  Subject to paragraph (d) below, in order
for an Indemnified Party to be entitled to any indemnification provided for
under this Agreement in respect of, arising out of or involving a claim made by
any Person against the Indemnified Party, such Indemnified Party must notify the
Issuer or the Servicer, as applicable, of the claim made by a third party
promptly

 

33

--------------------------------------------------------------------------------


 

after receipt by such Indemnified Party of written notice of such claim. 
Thereafter, the Indemnified Party shall deliver to the Issuer or the Servicer,
as applicable, within a reasonable time after the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to such claim.

 

(d)                                 If any action or proceeding (including,
without limitation, any governmental proceeding) is brought or asserted against
any Indemnified Party in respect of which indemnity may be sought against the
Issuer or the Servicer, as applicable, the Indemnified Party shall promptly
notify the Issuer or the Servicer, as applicable, of the commencement of such
action or proceeding; provided, however, that failure to notify the Issuer or
the Servicer, as applicable, will not relieve the Issuer or the Servicer, as
applicable, of any liability or obligation hereunder except to the extent it is
materially prejudiced by such failure.  Upon receipt of such notice, the Issuer
or the Servicer, as applicable, may assume the defense of such action or
proceeding, including the employment of counsel satisfactory to the Indemnified
Parties in their reasonable judgment and the payment of all related expenses;
provided that the Issuer or the Servicer, as applicable, admits in writing its
liability to indemnify the Indemnified Party with respect to all elements of
such claim in full.  Each Indemnified Party shall have the right to employ
separate counsel in any such action or proceeding and to participate in (but not
control) the defense thereof, but the fees and expenses of such counsel shall be
at its own expense unless (a) the Issuer or the Servicer, as applicable, shall
have failed to assume or continue the defense of such action or proceeding,
(b) the named parties to any such action or proceeding (including any impleaded
parties) include both such Indemnified Party and the Issuer or the Servicer, as
applicable, or another person or entity that may be entitled to indemnification
from the Issuer or the Servicer, as applicable (by virtue of this Agreement or
otherwise), and such Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to such Indemnified Party
which are different from or additional to those available to the Issuer or the
Servicer, as applicable, or such other party or shall otherwise have reasonably
determined the co-representation would present such counsel with a conflict of
interest, or (c) the Issuer or the Servicer, as applicable, and the Indemnified
Parties shall have mutually agreed to the retention of separate counsel.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuer nor the Servicer shall be required or entitled to assume the defense
of any part of a third party claim that specifically seeks an order, injunction
or other equitable relief or relief for other than money damages against an
Indemnified Party.

 

(e)                                  In the event that for any reason, (i) the
basis for calculation of interest on any Conduit Purchaser’s Percentage Interest
of the Note Principal Balance shall change from the Commercial Paper Rate to the
Liquidity Funding Rate, (ii) any Owner receives any repayment of its share of
the Note Principal Balance (x) that is on a date other than a Payment Date or
(y) upon fewer than three (3) Business Days’ prior written notice, or (iii) the
Issuer shall fail to borrow any Note Principal Balance Increase on the date
specified in the related Funding Notice, then, in any such case the Issuer
agrees to indemnify each affected Owner against, and to promptly pay directly to
such Owner, subject to the terms of the Series 2017-VFN Supplement, the amount
equal to the Breakage Costs with respect thereto.  A statement setting forth in
reasonable detail the calculations of any additional amounts payable pursuant to
this Section, submitted by an Owner or Managing Agent or by the Administrative
Agent, as the case may be, to the Issuer and the Servicer shall be conclusive
absent manifest error.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.7                     Expenses, Etc.

 

(a)                                 The Issuer agrees to pay to the
Administrative Agent, each Managing Agent and each Owner, all reasonable costs
and expenses, including, without limitation, the reasonable fees and out of
pocket expenses of counsel, incurred by any of them in connection with (i) the
preparation, execution, and delivery of this Agreement and each other
Transaction Document, (ii) any amendments of, or waivers or consents under, this
Agreement or the Transaction Documents, and (iii) the enforcement of this
Agreement or any of the Transaction Documents, and the other documents delivered
thereunder or in connection therewith.

 

(b)                                 The Issuer agrees to pay any and all
reasonable fees and expenses (including, without limitation, rating agency fees
and expenses and fees and expenses of counsel) incurred by any Conduit Purchaser
or Committed Purchaser in connection with an investment in the Series 2017-VFN
Notes and any and all stamp, transfer and other similar taxes (other than
Excluded Taxes and Taxes covered by Section 2.5 hereof) and governmental fees
payable in connection with the execution, delivery, filing and recording of any
of the Transaction Documents and each related Support Facility, and agrees to
hold each Owner and Managing Agent and the Administrative Agent harmless from
and against any liabilities with respect to or resulting from any delay in
paying or any omission to pay such taxes and fees.

 

ARTICLE IIA
CLOSING

 

Section 2A.1                           Closing.  The closing (the “Closing”) of
the transactions described in Section 2A.2 hereof shall take place at 11:00
a.m. at the offices of Sidley Austin LLP, One South Dearborn, Chicago, Illinois
60603 on December 20, 2017, or if the conditions to closing set forth in
Article III of this Agreement shall not have been satisfied or waived by such
date, as soon as practicable after such conditions shall have been satisfied or
waived, or at such other time, date and place as the parties shall agree upon
(the date of the Closing being referred to herein as the “Initial Closing
Date”).

 

Section 2A.2                           Transactions to be Effected at the
Closing.  At the Closing, upon the satisfaction of the conditions precedent
described in Article III hereof, the following transactions shall be effected:

 

(a)                                 The Commitment under each of the Thunder Bay
Note and the TD Bank Note shall be equal to the applicable amount specified on
Schedule I hereto.

 

(b)                                 The Transferor shall cause the Issuer to
issue and deliver (i) the Thunder Bay Note to the Thunder Bay Managing Agent,
and (ii) the TD Bank Note to the TD Bank Managing Agent, each authenticated in
accordance with the Indenture and with a Commitment equal to the applicable
amount specified on Schedule I hereto.

 

(c)                                  On the Initial Closing Date, after giving
effect to the transactions contemplated in this Article IIA, each of the
Series 2017-VFN Notes shall have the respective Commitment, Ownership Group
Share and Tranche Invested Amount specified on Schedule I hereto.

 

35

--------------------------------------------------------------------------------


 

ARTICLE III
CONDITIONS PRECEDENT

 

SECTION 3.1                     Conditions to Purchase of Series 2017-VFN
Notes.  The acquisition of the Series 2017-VFN Notes on the Initial Closing Date
is subject to the satisfaction of each of the following conditions on or prior
to the Initial Closing Date (any or all of which may be waived by the Managing
Agents in their sole and absolute discretion):

 

(a)                                 Documents.  The Managing Agents shall have
received on or before the date hereof each of the items listed on Schedule IV
hereto, each (unless otherwise indicated) dated the date hereof, duly executed
by the parties thereto and in form and substance reasonably satisfactory to the
Managing Agents.

 

(b)                                 Performance by USCC, the Transferor, the
Issuer, the Performance Guarantor, the Originators and the Indenture Trustee. 
All of the conditions precedent set forth in the Indenture to the issuance of
the Notes have been satisfied and all of the terms, covenants, agreements and
conditions set forth in this Agreement, the Indenture, each other Transaction
Document to be complied with and performed by USCC, the Transferor, the Issuer,
the Servicer, the Performance Guarantor, the Originators or the Indenture
Trustee, as the case may be, by the date hereof have been complied with or
otherwise waived by the Managing Agents.

 

(c)                                  Representations and Warranties.  Each of
the representations and warranties of USCC, the Transferor, the Issuer, the
Servicer, the Performance Guarantor, each Originator and the Indenture Trustee
made in this Agreement, the Indenture and each other Transaction Document, as
applicable, are true and correct in all material respects as of the date hereof
as though made as of such time (except to the extent that they expressly relate
to an earlier or later time).

 

(d)                                 Officer’s Certificate.  The Administrative
Agent and each Managing Agent shall have received an Officer’s Certificate from
the Servicer and the Transferor in form and substance reasonably satisfactory to
the Administrative Agent and each Managing Agent and their respective counsel,
dated as of the Initial Closing Date, certifying as to the satisfaction of the
conditions set forth in Section 3.1(b) and Section 3.1(c) hereof.

 

(e)                                  Financing Statements; Search Reports.  The
Administrative Agent and each Managing Agent shall have received evidence
satisfactory to it that financing statements, as may be necessary or, in the
opinion of the Administrative Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the transfers (including grants
of security interests) under the Transaction Documents have been delivered and,
if appropriate, have been duly filed or recorded and that all filing fees, taxes
or other amounts required to be paid in connection therewith have been paid,
including:

 

(i)                                     Evidence satisfactory to the
Administrative Agent and each Managing Agent that all UCC financing statements,
assignments and amendments have been provided to the Administrative Agent for
filing on the Initial Closing Date in the offices of the Secretary of State of
the applicable states and in the appropriate office or

 

36

--------------------------------------------------------------------------------


 

offices or such other locations as may be specified in the opinions of counsel
delivered pursuant to Sections 3.1(l), 3.1(m) and 3.1(n) hereof; and

 

(ii)                                  Certified copies of requests for
information (Form UCC-11) (or a similar search report certified by parties
acceptable to the Managing Agents and their counsel) dated a date reasonably
near the Initial Closing Date and listing all effective financing statements
which name any Originator, the Transferor, USCC and the Issuer, as seller,
assignor or debtor, as applicable, and which are filed in all jurisdictions in
which the filings were or will be made, together with copies of such financing
statements.

 

(f)                                   Ratings.  To the extent applicable, the
Administrative Agent and each Managing Agent shall have received evidence that
each Conduit Purchaser’s Commercial Paper Notes shall continue to be rated at
least (i) “A-1” by Standard & Poor’s and “P-1” by Moody’s, or (ii) the required
rating applicable for the related Conduit Purchaser with respect to any other
Rating Agency that is rating such Conduit Purchaser’s Commercial Paper Notes, in
each case as a result of entering into the transactions contemplated by this
Agreement, including after giving effect to any funding to occur hereunder on
the Initial Closing Date, if applicable.

 

(g)                                  No Actions or Proceedings.  No action,
suit, proceeding or investigation by or before any Governmental Authority shall
have been instituted to restrain or prohibit the consummation of, or to
invalidate, the transactions contemplated by the Transaction Documents and the
documents related thereto in any material respect.

 

(h)                                 Approvals and Consents.  All Governmental
Actions of all Governmental Authorities required with respect to the
transactions contemplated by the Transaction Documents and the other documents
related thereto shall have been obtained or made.

 

(i)                                     Transferor Amount.  The Administrative
Agent and each Managing Agent shall have received evidence that the “Transferor
Amount” is greater than or equal to the “Minimum Transferor Amount.”

 

(j)                                    Asset Base.  The Administrative Agent and
each Managing Agent shall have received evidence that no Asset Base Deficiency
exists.

 

(k)                                 Corporate Documents.  The Administrative
Agent and each Managing Agent shall have received copies, each of which shall be
in form and substance satisfactory to the Administrative Agent and each Managing
Agent, of the (i) certificate of formation or certificate of incorporation,
limited liability company agreement or by-laws, and good standing certificate of
the Transferor, the Servicer and the Performance Guarantor, as applicable,
(ii) certified copy of the certificate of trust of the Issuer and the Trust
Agreement, (iii) Board of Directors’ resolutions of the Transferor, the Servicer
and the Performance Guarantor with respect to the Transaction Documents to which
such Person is a party, and (iv) incumbency certificate of the Transferor, the
Servicer and the Performance Guarantor, in each case as certified by appropriate
corporate authorities, if applicable.

 

(l)                                     Opinions of Counsel.  Counsel to each of
the Transferor, the Issuer, the Servicer, the Originators and the Performance
Guarantor shall have delivered to the Administrative Agent and each Managing
Agent opinions of counsel reasonably satisfactory in

 

37

--------------------------------------------------------------------------------


 

form and substance to the Administrative Agent and its counsel, dated as of the
Initial Closing Date, with respect to corporate matters, legality, validity and
enforceability of the Transaction Documents, no conflict of law, true sale
matters, substantive consolidation matters, non-contravention of charter
documents, tax matters and Investment Company Act and Volcker Rule matters,
addressed to the Administrative Agent and each Managing Agent.

 

(m)                             Opinions of Counsel to the Trustees.  Counsel to
each of the Indenture Trustee and the Owner Trustee shall have delivered to the
Administrative Agent and each Managing Agent an opinion of counsel reasonably
satisfactory in form and substance to the Administrative Agent and its counsel,
dated as of the Initial Closing Date, with respect to such matters as the
Administrative Agent may reasonably request.

 

(n)                                 Security Interest Opinion.  Counsel to the
Transferor shall have delivered to the Administrative Agent and each Managing
Agent an opinion of counsel, dated as of the Initial Closing Date, with respect
to the creation and perfection of the security interest of the Indenture Trustee
(on behalf of the Noteholders) in the Receivables and Related Rights, and the
other Series Collateral granted pursuant to the Indenture under the New York UCC
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

 

(o)                                 Accounts.  The Administrative Agent and each
Managing Agent shall have received evidence that the Series 2017-VFN
Series Account, the Collection Account and the Excess Funding Account have been
established in accordance with the terms of the Transaction Documents.

 

(p)                                 No Amortization Events, etc.  No Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default shall have occurred and be continuing (in
each case, before and after giving effect to the purchase).

 

(q)                                 Fees.  All fees required to be paid to the
Administrative Agent, the Managing Agents or the Owners on or prior to the date
hereof in accordance with this Agreement, the Fee Letters and each other
Transaction Document shall have been paid in full in accordance with the terms
thereof.

 

(r)                                    Other Documents.  The Administrative
Agent and each Managing Agent shall have received such additional documents,
instruments, certificates or letters as the Administrative Agent or such
Managing Agent may reasonably request.

 

SECTION 3.2                     Conditions to Note Principal Balance Increases. 
The following shall be conditions precedent to the obligation of any Owner to
fund its share of any Note Principal Balance Increase on any Funding Date:

 

(a)                                 each Managing Agent shall have timely
received a properly completed Funding Notice;

 

(b)                                 all conditions precedent to such Note
Principal Balance Increase on such Funding Date set forth in the Indenture or
any other Transaction Document shall have been satisfied;

 

38

--------------------------------------------------------------------------------


 

(c)                                  after giving effect to the issuance of the
Series 2017-VFN Notes or the funding of such Note Principal Balance Increase on
such Funding Date, as applicable, all representations and warranties of USCC,
the Transferor, the Issuer, the Performance Guarantor, the Servicer and each
Originator, as applicable, contained herein or in the other Transaction
Documents or otherwise made in writing pursuant to any of the provisions hereof
or thereof shall be true and correct in all material respects with the same
force and effect as though such representations and warranties had been made on
and as of such date (other than representations and warranties which
specifically relate to an earlier date, which shall be true and correct in all
material respects as of such earlier date);

 

(d)                                 USCC, the Transferor, the Issuer, the
Performance Guarantor, the Servicer and each Originator shall be in compliance
in all material respects with all of their respective covenants contained in the
Transaction Documents to be performed on or prior to such date;

 

(e)                                  the Transferor or the Servicer shall have
delivered to the Managing Agents an executed Contract Additions Report relating
to the applicable Transferred Assets and Related Rights;

 

(f)                                   the Transferor and the Servicer shall have
taken any actions necessary or advisable to maintain the Indenture Trustee’s
perfected security interest in the Transferred Assets for the benefit of the
Owners;

 

(g)                                  no Asset Base Deficiency, Default, Event of
Default, Amortization Event, Potential Amortization Event, Servicer Default or
Potential Servicer Default shall have occurred and be continuing (in each case,
before and after giving effect to such Note Principal Balance Increase);

 

(h)                                 immediately after giving effect to such Note
Principal Balance Increase:

 

(1)                                 the Note Principal Balance shall not exceed
the VFN Maximum Principal Amount; and

 

(2)                                 the Transferor Amount is greater than the
Minimum Transferor Amount; and

 

(3)                                 the Administrative Agent and each Managing
Agent shall have received evidence that USCC, as sponsor, satisfies the Seller’s
Interest Retention Requirements (either directly or through one or more
“Wholly-Owned Subsidiaries” (as defined in and permitted by Regulation RR);

 

(i)                                     the Scheduled Commitment Termination
Date shall not have occurred;

 

(j)                                    with respect to a Conduit Purchaser, such
Conduit Purchaser has agreed to participate in such Note Principal Balance
Increase;

 

(k)                                 the Managing Agents shall have received a
Monthly Report, computed after giving effect to the Note Principal Balance
Increase on such Funding Date;

 

39

--------------------------------------------------------------------------------


 

(l)                                     no event has occurred and is continuing
that would have a Material Adverse Effect; and

 

(m)                             the Servicer shall have delivered each Monthly
Report, certificate or report required to be delivered by it pursuant to this
Agreement, the Transfer and Servicing Agreement and each other Transaction
Document to which it is a party.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 4.1                     Representations and Warranties of the Servicer,
the Transferor and the Issuer.  Each of the Servicer, the Transferor and the
Issuer represents and warrants (each with respect to itself only) to the Owners,
the Managing Agents and the Administrative Agent that as of the Initial Closing
Date and as of each Funding Date:

 

(a)                                 Organization, Qualification and Good
Standing.  It is a duly organized and validly existing corporation, statutory
trust or limited liability company in good standing under the laws of the State
of Delaware, with the power and authority under its organizational documents and
under the laws of Delaware to own its assets and to conduct its business in
which it is currently engaged.  It is duly qualified to do business as a foreign
company and is in good standing in each jurisdiction in which the character of
the business transacted by it or properties owned or leased by it requires such
qualification and in which the failure so to qualify could reasonably be
expected to have a material adverse effect on the business, properties, assets,
or condition (financial or otherwise) of it or its ability to perform its duties
under this Agreement and the other Transaction Documents to which it is a party.

 

(b)                                 Due Authorization; Binding Obligation.  It
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and has taken all necessary corporate, limited
liability company or trust action, as applicable, to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party.  This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by it and constitute
the legal, valid and binding obligation of such party, enforceable in accordance
with their terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, any applicable law imposing limitations upon, or otherwise
affecting, the availability or enforcement of rights to indemnification
hereunder, and by the availability of equitable remedies.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement and the other Transaction Documents to which it is a party, and
the performance by it of the transactions contemplated by this Agreement and the
other Transaction Documents to which it is a party and the fulfillment of the
terms hereof and thereof by it, including the issuance, sale, assignment and
conveyance of the Series 2017-VFN Notes, will not conflict with or violate any
provision of any existing law or regulation or any order or decree of any court
or the certificate of formation, certificate of trust or limited liability
company agreement of such party, or constitute (with or

 

40

--------------------------------------------------------------------------------


 

without notice or lapse of time or both) a default under or material breach of
any mortgage, indenture, contract, deed of trust, instrument or other agreement
to which it is a party or by which it or any of its properties may be bound, nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument, nor
violate any law or, to the best of such party’s knowledge, any order, rule or
regulation applicable to such party of any Governmental Authority having
jurisdiction over it or its properties (other than violations of such laws,
regulations, orders, decrees, mortgages, indentures, contracts and other
agreements which do not affect the legality, validity or enforceability of any
of such agreements or the Receivables and which, individually or in the
aggregate, would not have a material adverse effect on such party or the
transactions contemplated by, or its ability to perform its obligations under,
this Agreement or the other Transaction Documents to which it is a party).

 

(d)                                 No Proceedings.  There are no proceedings or
investigations, pending or, to the best knowledge of such party, threatened
against it before any court, arbitrator or Governmental Authority (i) asserting
the invalidity of this Agreement and the other Transaction Documents to which it
is a party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party, (iii) seeking any determination or ruling that, in the reasonable
judgment of such party, would materially and adversely affect the performance by
it of its obligations under this Agreement and the other Transaction Documents
to which it is a party, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this Agreement
and the other Transaction Documents to which it is a party, which, in each case,
if adversely determined would be reasonably likely to result in a Material
Adverse Effect, or (v) seeking to materially and adversely affect the income or
franchise tax attributes of it under the United States federal or any state
income or franchise tax systems.  It is not in default with respect to any
order, judgment or decree of any court, arbitrator or Governmental Authority,
except to the extent that any such default does not have a Material Adverse
Effect.

 

(e)                                  All Consents.  All authorizations,
consents, orders or approvals of or registrations or declarations with any
Governmental Authority required to be obtained, effected or given by such party
in connection with the execution and delivery by it of this Agreement and the
other Transaction Documents to which it is a party and the performance of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party by such party have been duly obtained, effected or given
and are in full force and effect, except for those which the failure to obtain
would not have a material adverse effect on this Agreement, the other
Transaction Documents or the transactions contemplated thereby or on the ability
of such party to perform its obligations under this Agreement or the other
Transaction Documents to which it is a party.

 

(f)                                   Licensing.  It is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction in
order to originate, acquire, own, hold or service the Receivables, as
applicable, except where the failure to be so licensed would not have a Material
Adverse Effect.

 

(g)                                  Compliance with Requirements of Law.  It
(i) shall duly satisfy all obligations on its part to be fulfilled under or in
connection with each Receivable, and (ii) in the

 

41

--------------------------------------------------------------------------------


 

case of the Servicer, it (A) will maintain in effect all qualifications required
under Requirements of Law in order to service properly each Receivable, and
(B) will comply in all material respects with all other Requirements of Law in
connection with servicing each Receivable, except where the failure to so comply
would not have a Material Adverse Effect.

 

(h)                                 Protection of Rights.  It shall take no
action in violation of this Agreement which, nor omit to take in violation of
this Agreement any action the omission of which, would substantially impair the
rights of the Owners, the Issuer or the Indenture Trustee in any Receivable.

 

(i)                                     Investment Company Act.  (i) Each of the
Transferor and the Issuer is not required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”); (ii) the Issuer satisfies the requirements to rely on the
exemption from the definition of “investment company” provided by the exclusion
provided by Section 3(c)(5) under the Investment Company Act, although there may
be additional exclusions or exemptions available to the Issuer; and (iii) the
interests under the Transaction Documents will not cause the Owners, the
Managing Agents or the Administrative Agent to have an “ownership interest” in a
“covered fund” for purposes of regulations adopted under Section 13 of the Bank
Holding Company Act of 1956 (commonly referred to as the “Volcker Rule”).

 

(j)                                    Legal Name; Location.  Its sole
jurisdiction of organization is the State of Delaware and such jurisdiction has
not changed within four months prior to the date of this Agreement.  Its
principal place of business and chief executive office and its federal employer
identification number and Delaware organizational identification number is set
forth on Schedule III hereto.  It has not, and has not used at any time during
the past five years, any prior legal names, trade names, fictitious names,
assumed names or “doing business as” names except as set forth on Schedule III
hereto.

 

(k)                                 Accuracy of Information.  All certificates,
reports, statements, documents and other information furnished by it to the
Indenture Trustee, the Administrative Agent, the Managing Agents or any
Noteholder pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, shall, at the
time the same are so furnished, be complete and correct in all material respects
on the date the same are furnished.

 

(l)                                     Solvency.  No Insolvency Event with
respect to it has occurred and no transfer of the Receivables and the Related
Rights has been made in contemplation of the occurrence thereof.  It (i) is  not
“insolvent” (as such term is defined in §101(32)(A) of the Bankruptcy Code,
(ii) is able to pay its debts as they come due; and (iii) does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage.

 

(m)                             Use of Proceeds.  No proceeds of a funding
hereunder will be used by the Transferor for a purpose that violates or would be
inconsistent with Regulations T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time.

 

42

--------------------------------------------------------------------------------


 

(n)                                 Taxes.  It has filed all United States
federal income tax returns (if any) and all other tax returns which are required
to be filed by it and has paid all material taxes, assessments or governmental
charges of any kind that are due and payable by it pursuant to such returns or
pursuant to any assessment received by it; provided, that it may contest in good
faith any such taxes, assessments and other charges and, in such event, may
permit the taxes, assessments or other charges so contested to remain unpaid
during any period, including appeals, when it is in good faith contesting the
same, so long as (i) adequate reserves have been established in accordance with
GAAP, (ii) enforcement of the contested tax, assessment or other charge is
effectively stayed for the entire duration of such contest if such enforcement
could reasonably be expected to have a material adverse effect on its financial
condition or operations or its ability to perform its obligations under the
Transaction Documents to which it is a party, and (iii) any tax, assessment or
other charge determined to be due, together with any interest or penalties
thereon, is promptly paid as required after final resolution of such contest. 
The charges, accruals and reserves on its books in respect of taxes and other
governmental charges are, in its opinion, adequate.  The Transferor is
exclusively resident for tax purposes in the United States and, for the purposes
of this Agreement and the other Transaction Documents to which it is a party,
will not act through any branch or permanent establishment located outside of
the United States.

 

(o)                                 ERISA.  With respect to the Transferor and
the Issuer only, such entity does not maintain or contribute to any Plan or
Multiemployer Plan, nor has it maintained or contributed to any Plan or
Multiemployer Plan within the preceding five years and its assets do not
constitute the “plan assets” of any “benefit plan investor” each within the
meaning of Section 3(42) of ERISA and the U.S. Department of Labor regulations
set forth at 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA.

 

(p)                                 No Amortization Event, Event of Default or
Servicer Default.  No Default, Event of Default, Amortization Event, Potential
Amortization Event, Servicer Default or Potential Servicer Default.

 

(q)                                 Eligibility.  As of the Initial Closing
Date, the Initial Addition Date and as of each date on which the Asset Base is
calculated, each Receivable included in such calculation as an Eligible
Receivable is an Eligible Receivable on such date.

 

(r)                                    Commodity Futures Trading Act.  It is not
a “commodity pool” such that an Owner would be a “commodity pool operator” with
respect thereto or a “commodity pool” by reason of its ownership of the
Series 2017-VFN Notes.

 

(s)                                   Transaction Documents.  Each of its
representations and warranties in the Indenture and the other Transaction
Documents to which it is a party is true and correct in all material respects.

 

(t)                                    Compliance with Credit and Collection
Policies.  It has complied in all material respects with the Credit and
Collection Policies with regard to each Contract and the related Receivables and
Related Rights.  It has not made any change to such Credit and Collection
Policies, other than as permitted under Section 4.7(u) hereof.

 

43

--------------------------------------------------------------------------------


 

(u)                                 Separateness.  Each of the Seller and USCC
is, and all times since its organization has been, operated in such a manner
that it would not be substantively consolidated with the Transferor and such
that the separate existence of the Transferor would not be disregarded in the
event of a bankruptcy or insolvency of the Seller or USCC.

 

(v)                                 [Reserved].

 

(w)                               Anti-Corruption Laws and Sanctions.  It has
implemented and maintains in effect policies and procedures designed to ensure
compliance by it and its Subsidiaries, directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and it, each of its
respective Subsidiaries, its respective officers and employees, and to its
knowledge, its respective directors and agents, is in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
it, any of its Subsidiaries or any director, officer, employee, agent or
affiliate of it or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the facility established hereby, is a Sanctioned
Person.  No Note Principal Balance Increase, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

(x)                                 Anti-Money Laundering.  It is acting on its
own behalf with respect to all matters associated with this Agreement.  It
undertakes to provide the Indenture Trustee and each Owner, upon its reasonable
request, with all information and documents which the Indenture Trustee or such
Owner requires in order to comply with its obligations under all applicable
anti-money laundering laws.

 

(y)                                 Authentication of Contract Additions Reports
and Receivables Schedules.  The Transferor represents, warrants and agrees that
transmission of each Contract Additions Report and each Receivables Schedule
consisting of, including or accompanied by an electronic file (which may be a
PDF or the insertion of the relevant language and names in a Word, Excel or
other electronic document) and transmitted either (a) from an email address of a
representative of the Seller, the Servicer or the Transferor or (b) through a
virtual data room acceptable to the Administrative Agent, shall be evidence of
its present intent to adopt or accept such record as the authentication of a
security agreement for purposes of Sections 9-102 and 9-203 of the UCC.

 

SECTION 4.2                     Additional Representations and Warranties of the
Servicer.  The Servicer, in its capacity as Servicer, represents and warrants to
the Owners, the Managing Agents and the Administrative Agent that as of the
Initial Closing Date and as of each Funding Date:

 

(a)                                 Material Adverse Effect.  Since the
immediately preceding Funding Date (and (i) in the case of the Initial Closing
Date, since June 30, 2017 and (ii) in the case of the Initial Addition Date,
since the Initial Closing Date), no event has occurred that would have a
Material Adverse Effect.

 

(b)                                 Compliance with Credit and Collection
Policies.  It has complied in all material respects with the Credit and
Collection Policies with regard to each Contract and the related Receivables and
Related Rights.  It has not made any change to such Credit and Collection
Policies, other than as permitted under Section 4.7(u) hereof.

 

44

--------------------------------------------------------------------------------


 

(c)                                  Anti-Corruption Laws and Sanctions.  It has
implemented and maintains in effect policies and procedures designed to ensure
compliance by it and its Subsidiaries, directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and it, each of its
respective Subsidiaries, its respective officers and employees, and to its
knowledge, its respective directors and agents, is in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
it, any of its Subsidiaries or any director, officer, employee, agent or
affiliate of it or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the facility established hereby, is a Sanctioned
Person.  No Note Principal Balance Increase, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

(d)                                 Authority.  It is duly qualified to do
business and is in good standing (or is exempt from such requirements) in each
State of the United States where the nature of its business requires it to be so
qualified and the failure to be so qualified and in good standing would have a
Material Adverse Effect on the interests of the Owners.

 

(e)                                  ERISA.  (i) Each member of the ERISA Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan, and (ii) no ERISA Event has occurred.

 

SECTION 4.3                     Additional Representations and Warranties of the
Transferor.  The Transferor represents and warrants to the Owners, the Managing
Agents and the Administrative Agent that as of the Initial Closing Date and as
of each Funding Date:

 

(a)                                 Issuer Existence and Authorization.  The
Issuer has been duly created and is validly existing under the laws of the State
of Delaware, and the Transferor has authorized the Issuer to issue the
Series 2017-VFN Notes.

 

(b)                                 Investment Letter.  Assuming the continuing
accuracy of the representations set forth in the Investment Letter(s) delivered
pursuant to this Agreement, the sale of any Series 2017-VFN Notes pursuant to
the terms of this Agreement, the Indenture and the Series 2017-VFN Supplement
will not require registration of such Series 2017-VFN Notes under the Securities
Act.

 

(c)                                  Series 2017-VFN Notes.  The Series 2017-VFN
Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and the
Series 2017-VFN Supplement, and delivered to and paid for in accordance with
this Agreement, will be duly and validly issued and outstanding and will be
entitled to the benefits of the Indenture and the Series 2017-VFN Supplement.

 

(d)                                 Ownership of the Equity Certificate.  The
Transferor owns of record the Equity Certificate free and clear of all Liens,
warrants, options and rights to purchase.

 

SECTION 4.4                     [Reserved].

 

SECTION 4.5                     Representations and Warranties of the Conduit
Purchasers and Committed Purchasers.  Each Conduit Purchaser and Committed
Purchaser (each with respect to itself only)

 

45

--------------------------------------------------------------------------------


 

hereby makes the following representations and warranties to the Issuer, the
Transferor and the Performance Guarantor.

 

(a)                                 Qualified Institutional Buyer.  It is a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act of
1933, as amended.

 

(b)                                 Investment Letter.  It agrees with the
Transferor that it and its related Managing Agent will execute and deliver to
the Transferor on or before the Initial Closing Date the Investment Letter with
respect to the acquisition of (and, if applicable, the initial funding of) the
Series 2017-VFN Notes.  It understands and agrees that receipt by the Transferor
of a duly executed Investment Letter is a condition precedent to the
Transferor’s obligations hereunder to accept the initial fundings under the
Series 2017-VFN Notes.

 

SECTION 4.6                     Covenants of the Issuer and Transferor.  Each of
the Issuer and the Transferor severally covenants and agrees, in each case as to
itself individually or in such respective capacities, each with respect to
itself only, through the Series 2017-VFN Stated Maturity Date, that:

 

(a)                                 Compliance with Covenants.  It will perform
and observe for the benefit of the Owners each of the covenants and agreements
required to be performed or observed by it in this Agreement and in the
Transaction Documents to which it is a party.

 

(b)                                 Maintain Existence.  It will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing as a foreign
trust or limited liability company in each jurisdiction where its business is
conducted, and will obtain and maintain all requisite authority to conduct its
business in each jurisdiction in which its business requires such authority.

 

(c)                                  Compliance with Requirements of Law.  It
shall comply in all material respects with all Requirements of Law and preserve
and maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such applicable
Requirements of Law or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not materially adversely
affect the collectibility of the Receivables, its ability to conduct its
business or its ability to perform its obligations under the Transaction
Documents in all material respects.

 

(d)                                 Ownership.  It shall take all necessary
action to (i) vest legal and equitable title to the Receivables, Related Rights
and Collections on such Receivables irrevocably in the Issuer, free and clear of
any Liens (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Issuer’s
interest in such Receivables, Related Rights and Collections on such Receivables
and such other action to perfect, protect or more fully evidence the interest of
Issuer therein as the Administrative Agent or the Indenture Trustee, acting at
the written direction of the Requisite Global Majority, may reasonably request),
and (ii) cooperate (as the Indenture Trustee, acting at the written direction of
the Requisite Global Majority, or the Administrative Agent may reasonably
request) in the establishment and maintenance, in favor of the Indenture Trustee
(for the benefit of the Owners),

 

46

--------------------------------------------------------------------------------


 

of a valid and perfected first priority perfected security interest in the
Collateral to the full extent contemplated herein and within the Indenture, free
and clear of any Liens (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Indenture Trustee’s security interest in the Collateral and such other action to
perfect, protect or more fully evidence the interest of the Indenture Trustee
(for the benefit of the Owners) as the Indenture Trustee, acting at the written
direction of the Requisite Global Majority, or the Administrative Agent may
reasonably request.

 

(e)                                  Furnish Certain Information; Further
Assurances.  It will furnish (or cause to be furnished) to each Managing Agent:
(i) promptly after the execution thereof, copies of all amendments of and
waivers with respect to the Transaction Documents; (ii) copies of all financial
statements that the Transferor or the Issuer furnished (or required to be
furnished) pursuant to the Transaction Documents concurrently therewith; (iii) a
copy of each material certificate, report, statement, notice or other
communication furnished (or required to be furnished) by or on behalf of the
Transferor or the Issuer pursuant to the Transaction Documents concurrently
therewith; (iv) a copy of each material notice, demand or other communication
furnished (or required to be furnished) by or on behalf of the Transferor or the
Issuer pursuant to the Transaction Documents concurrently therewith; and
(v) such other information, documents, records or reports respecting the Trust
Assets, the related Obligors, the Transferor or the Issuer which is in the
possession or under the control of the Transferor or the Issuer, as applicable,
as any such Managing Agent may from time to time reasonably request.

 

(f)                                   No Liens.  Except for the conveyances
under the Transaction Documents, it will not sell, pledge, assign (by operation
of law or otherwise) or transfer to any other Person, or otherwise dispose of,
or grant, create, incur, assume or suffer to exist any Lien on, any Receivable,
Related Rights or Collections on such Receivables, whether now existing or
hereafter created, or any interest therein, or assign any right to receive
income in respect thereof, or take any other action inconsistent with the
Issuer’s ownership of, the Receivables, Related Rights and Collections on such
Receivables, except to the extent arising under any Transaction Document, and it
shall defend the right, title and interest of the Issuer and the Indenture
Trustee in, to and under the Receivables, the Related Rights and the Collections
on such Receivables, whether now existing or hereafter created, against all
claims of third parties claiming through or under USCC or its assigns.

 

(g)                                  Name Change, Offices and Records.  It will
not make any change to its name (within the meaning of Section 9-507 of any
applicable enactment of the UCC), type or jurisdiction of organization or
location of its books and records unless, at least thirty (30) days prior to the
effective date of any such name change, change in type or jurisdiction of
organization, or change in location of its books and records it notifies the
Issuer, the Indenture Trustee, the Servicer and the Administrative Agent thereof
and (except with respect to a change of location of books and records) delivers
to the Indenture Trustee (i) such financing statements (Forms UCC-1 and UCC-3)
which the Indenture Trustee (or its assigns), acting at the written direction of
the Requisite Global Majority, or the Administrative Agent may reasonably
request to reflect such name change, or change in type or jurisdiction of
organization, (ii) if the Administrative Agent shall so request, an opinion of
counsel, in form and substance reasonably satisfactory to such Person, as to the
perfection and priority of the Issuer’s ownership interest in,

 

47

--------------------------------------------------------------------------------


 

and the Indenture Trustee’s security interest in the Receivables, Related Rights
and Collections on such Receivables and (iii) such other documents, agreements
and instruments that the Indenture Trustee, acting at the written direction of
the Requisite Global Majority, or the Administrative Agent may reasonably
request in connection therewith.

 

(h)                                 Protection of Noteholders’ Rights.  It will
take no action, nor omit to take any action, which could reasonably be expected
to materially impair the rights of the Administrative Agent, the Managing
Agents, the Owners and the Noteholders in the Receivables and the Related Rights
granted pursuant to the Indenture, or materially adversely affect the
collectability of the Trust Assets, or reschedule, revise or defer payments due
on any Receivable, or amend, modify or waive in any material respect any term or
condition relating to payments due on any Receivable, or modify the terms of any
Receivable in a manner that would result in the dilution of such Receivable or
that would otherwise prevent such Receivable from being an Eligible Receivable,
except (i) in accordance with the Credit and Collection Policies (ii) as ordered
by a court of competent jurisdiction or other Governmental Authority, (iii) such
Receivable is deemed not to be an Eligible Receivable and such event does not
result in an Asset Base Deficiency, (iv) with the prior consent of the
Administrative Agent and each Managing Agent or (v) pursuant to Requirements of
Law.

 

(i)                                     Inspection.  It shall cooperate with
USCC, the Administrative Agent and each Managing Agent in connection with any
Inspection pursuant to Section 4.7(f); provided, that any such inspection of the
Transferor or the Issuer shall occur at the same time as any Inspection of USCC
pursuant to Section 4.7(f).

 

(j)                                    Fulfillment of Obligations.  It will
(i) duly observe and perform, or cause to be observed or performed, all material
obligations and undertakings on its part to be observed and performed under this
Agreement, the Transaction Documents and the Receivables, (ii) subject to the
terms hereof and the Credit and Collection Policies, duly observe and perform
all material provisions, covenants and other promises required to be observed by
it under the Receivables, and (iii) pay when due (or contest in good faith) any
taxes, including without limitation any sales tax, excise tax or other similar
tax or charge, payable by the Transferor in connection with the Receivables and
their creation and satisfaction.

 

(k)                                 Enforcement.  It will take all action
necessary and appropriate to enforce its rights and claims under the Transaction
Documents.

 

(l)                                     Notices.  It will notify each Managing
Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, such written notice
shall be accompanied by a statement of the chief financial officer or chief
accounting officer of the Transferor describing the steps, if any, being taken
with respect thereto:

 

(i)                                     any Asset Base Deficiency, Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default, but in any event within five (5) days;

 

48

--------------------------------------------------------------------------------


 

(ii)                                  the institution of any litigation,
investigation, arbitration proceeding or governmental proceeding against the
Issuer or the Transferor which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or the entry of any
judgment or decree or the institution of any litigation, investigation,
arbitration proceeding or governmental proceeding against the Issuer or the
Transferor which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, but in any event within ten (10) Business
Days;

 

(iii)                               any Lien made or asserted against any
Receivable, Related Right or other Collateral other than conveyances under the
Receivables Purchase Agreement, the Transfer and Servicing Agreement and the
Indenture; and

 

(iv)                              any Material Adverse Effect.

 

(m)                             Transfer of Equity Certificate.  The Transferor
shall not transfer any Equity Certificate issued pursuant to the Trust Agreement
and held by it to any other Person.

 

(n)                                 Eligible Interest Rate Caps.  The Transferor
(i) entered into an Eligible Interest Rate Cap on the Initial Closing Date and
(ii) shall at all times maintain in full force and effect the Eligible Interest
Rate Caps or any other hedging agreements in accordance with the Hedging
Requirements specified on Exhibit G hereto.

 

(o)                                 Statement for and Treatment of Sales.  The
Transferor shall not treat any transfer of Receivables, Related Rights and
Collections on such Receivables by USCC to the Transferor under the Receivables
Purchase Agreement in any manner other than as a sale for all purposes (other
than tax purposes).

 

(p)                                 Compliance and Separateness.

 

(i)                                     During the term of this Agreement, the
Transferor will, subject to the terms of this Agreement, keep in full force and
effect its existence, rights and franchises as a limited liability company under
the laws of the jurisdiction of its formation and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement and the other Transaction Documents to which it is a party, and each
other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated thereby.

 

(ii)                                  Except as otherwise provided in the
Transaction Documents, during the term of this Agreement the Transferor will
observe the following applicable legal requirements for the recognition of the
Transferor as a legal entity separate and apart from its Affiliates, and the
Transferor shall:

 

(1)                                 maintain books and records separate from any
other person or entity;

 

49

--------------------------------------------------------------------------------


 

(2)                                 maintain its own deposit, securities and
other account or accounts, separate from any other person or entity, with
financial institutions;

 

(3)                                 ensure that, to the extent it jointly
contracts with any of its members or Affiliates to do business with vendors or
service providers or to share overhead expenses, the costs incurred in so doing
shall be allocated fairly among such entities, and each such entity shall bear
its fair share of such costs. To the extent that the Transferor contracts or
does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs;

 

(4)                                 conduct its affairs strictly in accordance
with its limited liability company agreement and observe all necessary,
appropriate and customary company formalities;

 

(5)                                 ensure that its board of directors shall at
all times include at least one Independent Director;

 

(6)                                 not commingle its assets with those of any
other person or entity;

 

(7)                                 conduct its business (i) in its own name and
not that of an Affiliate, and (ii) to the extent it maintains office space, from
an office separate from that of the member (but which may be located in the same
facility as and leased from the member) at which will be maintained its own
separate limited liability company books and records;

 

(8)                                 other than as contemplated herein, in the
Receivables Purchase Agreement or in one of the Transaction Documents and
related documentation, pay its own liabilities and expenses only out of its own
funds;

 

(9)                                 observe all formalities required under the
Delaware Limited Liability Company Act;

 

(10)                          not guarantee or become obligated for the debts of
any other person or entity;

 

(11)                          ensure that no Affiliate of the Transferor shall
advance funds to the Transferor, and no Affiliate of the Transferor will
otherwise guaranty debts of the Transferor;

 

50

--------------------------------------------------------------------------------


 

(12)                          not hold out its credit as being available to
satisfy the obligation of any other person or entity;

 

(13)                          not acquire the obligations or securities of its
Affiliates;

 

(14)                          not make loans to any other person or entity or
buy or hold evidence of indebtedness issued by any other person or entity;

 

(15)                          other than as contemplated herein, in the
Receivables Purchase Agreement or in one of the Transaction Documents and
related documentation, not pledge its assets for the benefit of any other person
or entity;

 

(16)                          hold itself out as a separate entity from its
Affiliates and not conduct any business in the name of any of its Affiliates;

 

(17)                          correct any known misunderstanding regarding its
separate identity;

 

(18)                          ensure that decisions with respect to its business
and daily operations shall be independently made by the Transferor (although the
officer making any particular decision may also be an officer or director of an
Affiliate of the Transferor) and shall not be dictated by an Affiliate of the
Transferor;

 

(19)                          other than organizational expenses and as
expressly provided herein, pay all expenses, indebtedness and other obligations
incurred by it using its own funds;

 

(20)                          not identify itself as a division of any other
person or entity;

 

(21)                          conduct business with its Affiliates on an
arm’s-length basis on terms no more favorable to either party than the terms
that would be found in a similar transaction involving unrelated third parties;

 

(22)                          not engage in any business or activity of any
kind, or enter into any transaction, indenture, mortgage, instrument, agreement,
contract, lease or other undertaking which is not directly related to the
transactions contemplated and authorized by this Agreement or the other
Transaction Documents; and

 

(23)                          comply with the limitations on its business and
activities as set forth in its certificate of formation and shall not incur
indebtedness other than pursuant to or as expressly permitted by the Transaction
Documents.

 

51

--------------------------------------------------------------------------------


 

SECTION 4.7                     Covenants of the Servicer.  The Servicer
covenants and agrees through the Series 2017-VFN Stated Maturity Date, that:

 

(a)                                 Compliance with Covenants.  The Servicer
will perform and observe for the benefit of the Owners each of the covenants and
agreements required to be performed or observed by it in the Transaction
Documents to which it is a party.

 

(b)                                 Furnish Certain Information.  The Servicer
will furnish (or cause to be furnished) to each Managing Agent: (i) promptly
after the execution thereof, copies of all amendments of and waivers with
respect to the Transaction Documents; (ii) copies of all financial statements,
compliance certificates and other financial reports that the Servicer, the
Seller, any Originator or the Servicer furnished (or required to be furnished)
pursuant to the Transaction Documents concurrently therewith; (iii) a copy of
each certificate, report, statement, notice or other communication furnished (or
required to be furnished) by or on behalf of the Servicer, the Seller, any
Originator, the Transferor, the Issuer or the Servicer to the Issuer, the
Servicer, the Administrative Agent or the Indenture Trustee pursuant to the
Transaction Documents concurrently therewith; (iv) a copy of each material
notice, demand or other communication furnished (or required to be furnished) by
or on behalf of the Servicer, the Seller, any Originator, the Transferor, the
Issuer, the Servicer or the Indenture Trustee pursuant to the Transaction
Documents concurrently therewith; and (v) such other information, documents,
records or reports respecting the Trust Assets, the Obligors, the Servicer, the
Seller, any Originator or the Servicer, or the condition or operations,
financial or otherwise, of the Servicer, the Seller and the Originators, which
is in the possession or under the control of the Servicer, as any such Managing
Agent may from time to time reasonably request.

 

(c)                                  Reporting.  The Servicer will maintain a
system of accounting established and administered in accordance with GAAP, and
furnish or cause to be furnished to the Indenture Trustee and each Managing
Agent at least ten (10) days prior to the effectiveness of any material change
in or material amendment to the Credit and Collection Policies, a copy of the
Credit and Collection Policies then in effect and a notice (i) indicating such
change or amendment, and (ii) if such proposed change or amendment would be
reasonably likely to materially adversely affect the collectability of the
Receivables (or any Related Rights), or materially decrease the credit quality
of any newly created Receivables, requesting the consent of the Administrative
Agent and the Managing Agents thereto pursuant to Section 4.7(u).

 

(d)                                 Notices.  The Servicer will notify each
Managing Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, such written notice
shall be accompanied by a statement of the chief financial officer or chief
accounting officer of the Servicer describing the steps, if any, being taken
with respect thereto:

 

(i)                                     any Asset Base Deficiency, Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default, and in any event within five (5) days;

 

(ii)                                  the institution of any litigation,
investigation, arbitration proceeding or governmental proceeding against the
Servicer, the Seller, any Originator or

 

52

--------------------------------------------------------------------------------


 

any of their respective subsidiaries which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, or the entry of
any judgment or decree or the institution of any litigation, investigation,
arbitration proceeding or governmental proceeding against the Servicer, the
Seller, any Originator or any of their respective subsidiaries which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and in any event within ten (10) Business Days;

 

(iii)                               any Lien made or asserted against any
Receivable, Related Rights or other Collateral, other than conveyances under the
Receivables Purchase Agreement, the Transfer and Servicing Agreement and the
Indenture;

 

(iv)                              the decision to appoint a new director or
manager of the Transferor as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director”; and

 

(v)                                 any Material Adverse Effect or any event
which would be reasonably likely to have a Material Adverse Effect.

 

(e)                                  Compliance with Requirements of Law.  The
Servicer shall duly satisfy all obligations on its part to be fulfilled under or
in connection with the Trust Assets and the related Receivables, shall maintain
in effect all material qualifications required under applicable Requirements of
Law in order to properly service the Trust Assets and the related Receivables
and shall comply in all material respects with all other applicable Requirements
of Law in connection with servicing the Trust Assets and the related
Receivables.

 

(f)                                   Inspections.  The Servicer shall furnish
to each Managing Agent from time to time such information with respect to it and
the Trust Assets as such Managing Agent may reasonably request.  The Servicer
will, and will cause each of USCC, the Transferor, the Issuer and the Seller to,
from time to time at the sole cost and expense of the Servicer, and during
regular business hours upon reasonable prior notice, permit the Administrative
Agent and the Managing Agents (or their respective agents or representatives),
not more than twice per calendar year unless an Asset Base Deficiency, Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default has occurred and is continuing, to visit
and inspect any of its properties (or the properties of the Seller or any
Originator), to examine and make abstracts from any of its books and records
(including, without limitation, computer files and records) in the possession or
under the control of the Seller, any Originator, the Servicer, the Transferor or
the Issuer relating to the Trust Assets and the related Receivables, Contracts
and Obligors, and to discuss its affairs, finances and accounts with its
officers, directors, employees and independent public accountants (such visit,
inspection and examination, collectively, an “Inspection”).  From and after the
occurrence of an Asset Base Deficiency, Default, Event of Default, Amortization
Event, Potential Amortization Event, Servicer Default or Potential Servicer
Default, the Administrative Agent shall be entitled to conduct an unlimited
number of Inspections at the expense of the Servicer.  Nothing in this
Section 4.7(f) shall derogate from the obligation of the Administrative Agent or
the Servicer, the

 

53

--------------------------------------------------------------------------------


 

Seller or any Originator to observe any applicable Requirement of Law
prohibiting disclosure of information regarding the Obligors, and the failure of
the Servicer, the Seller or any Originator to provide access as provided in this
Section 4.7(f) as a result of such obligation shall not constitute a breach of
this Section 4.7(f).

 

(g)                                  Maintenance of Records and Books.  The
Servicer shall, and shall cause the Seller and each Originator to (if
applicable), maintain and implement administrative and operating procedures
(including the ability to recreate records evidencing the Receivables (and the
Related Rights) in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, computer records and other information,
reasonably necessary or advisable for the collection of all the Trust Assets. 
Such documents, books and computer records shall reflect all facts giving rise
to the Receivables (and the Related Rights), all payments and credits with
respect thereto, and such documents, books and computer records shall identify
the Trust Assets clearly and unambiguously to reflect that the Trust Assets are
owned by the Issuer and pledged to the Indenture Trustee.  The Servicer will
give the Administrative Agent and each Managing Agent prompt notice of any
material change in the administrative and operating procedures referred to in
the previous sentence, to the extent such change is likely to have a Material
Adverse Effect.

 

(h)                                 Compliance with Credit and Collection
Policies.  The Servicer will, and will cause the Seller and each Originator to
(as applicable), timely and fully (i) perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Trust Assets, and (ii) comply
in all material respects with the Credit and Collection Policies in regard to
the Trust Assets and the related Contracts.

 

(i)                                     Ownership.  The Servicer shall, and
shall cause the Seller and each Originator to (as applicable), take all
necessary action to (i) vest legal and equitable title to the Receivables,
Related Rights and Collections on such Receivables irrevocably in the Issuer,
free and clear of any Liens (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Issuer’s interest in such Receivables, Related Rights and Collections on such
Receivables and such other action to perfect, protect or more fully evidence the
interest of Issuer therein as the Administrative Agent or the Indenture Trustee,
acting at the written direction of the Requisite Global Majority, may reasonably
request), and (ii) cooperate (as the Indenture Trustee, acting at the written
direction of the Requisite Global Majority, or the Administrative Agent may
reasonably request) in the establishment and maintenance, in favor of the
Indenture Trustee (for the benefit of the Owners), of a valid and perfected
first priority perfected security interest in the Collateral to the full extent
contemplated herein and within the Indenture, free and clear of any Liens
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Indenture Trustee’s security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Indenture Trustee (for the benefit of the
Owners) as the Indenture Trustee, acting at the written direction of the
Requisite Global Majority, or the Administrative Agent may reasonably request).

 

54

--------------------------------------------------------------------------------


 

(j)                                    Collections.  The Servicer shall instruct
all Obligors on the Receivables to remit all payments with respect to the Trust
Assets directly to the Servicer.  The Servicer will not instruct any Obligor to
make payments in respect of the Receivables or the other Trust Assets to any
Person, address or location other than to the Servicer.  The Servicer shall not
make any change in its instructions to Obligors regarding payments to be made to
it (other than changes with respect to the mailing addresses for remittances)
unless the Managing Agents shall have received, at least ten (10) Business Days
before the proposed effective date therefore, written notice of such change.  In
the event that any payment relating to the Trust Assets is remitted directly to
the Seller or any Originator, the Servicer will, and will cause the Seller or
such Originator to, cause such payments to be remitted directly to an account
specified by the Servicer within two (2) Business Days following receipt thereof
without deposit into any intervening account and, at all times prior to such
remittance, the Servicer or the Seller or the applicable Originator will hold or
will cause such payment to be held in trust for the exclusive benefit of the
Indenture Trustee and the Noteholders.

 

(k)                                 Protection of Noteholders’ Rights.  The
Servicer shall, and shall cause the Seller and each Originator to, take no
action, nor omit to take any action, which could reasonably be expected to
materially impair the rights of the Noteholders in the Receivables or materially
adversely affect the collectability of the Trust Assets.

 

(l)                                     [Reserved].

 

(m)                             ERISA Reporting and Covenant.

 

(i)                                     Promptly upon becoming aware of the
occurrence of any ERISA Event which together with all other ERISA Events
occurring within the prior twelve (12) months could reasonably be expected to
involve a payment of money by or an aggregate liability of any member of the
ERISA Group or any combination of such entities in excess of $10,000,000, the
Servicer shall give the Administrative Agent and each Managing Agent a written
notice specifying the nature thereof, what action the Servicer or any member of
the ERISA Group has taken and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto.

 

(ii)                                  Promptly upon receipt thereof, the
Servicer shall furnish to the Administrative Agent and each Managing Agent
copies of (x) all notices received by any member of the ERISA Group of the
PBGC’s intent to terminate any Plan or to have a trustee appointed to administer
any Plan; (y) all notices received by any member of the ERISA Group from the
sponsor of a Multiemployer Plan pursuant to Section 4202 of ERISA involving an
aggregate withdrawal liability of such member of any other member or members of
the ERISA Group in excess of $10,000,000; and (z) all funding waiver requests
filed by any member of the ERISA Group with the Internal Revenue Service with
respect to any Plan.

 

(iii)                               The Servicer shall not permit any event or
condition which is described in the definition of ERISA Event to occur or exist
with respect to any Plan or Multiemployer Plan if such event or condition,
together with all other events or

 

55

--------------------------------------------------------------------------------


 

conditions described in the definition of ERISA Event occurring within the prior
twelve (12) months, involves the payment of money by or an incurrence of
liability of the Servicer or any member of the ERISA Group in an aggregate
amount that would have a Material Adverse Effect on the Servicer or the Issuer

 

(n)                                 Taxes.  The Servicer will, or will cause
USCC to, file all tax returns and reports required by law to be filed by it (or
the Seller) and will promptly pay all material taxes and governmental charges at
any time owing by it, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been set aside on its
books.

 

(o)                                 Separate Existence.  The Servicer will take
all reasonable steps (including, without limitation, all steps necessary or that
the Administrative Agent may from time to time reasonably request) to maintain
the Seller’s, the Transferor’s and the Issuer’s identity as a separate legal
entity from it and to make it manifest to third parties that each of the
Transferor and the Issuer is an entity with assets and liabilities distinct from
those of it and each of its other Affiliates.

 

(p)                                 Further Assurances.  Subject to
Section 4.7(b), the Servicer shall, or shall cause the Seller or any Originator
to, furnish the Administrative Agent, any Managing Agent or the Indenture
Trustee from time to time such statements and schedules further identifying and
describing the Trust Assets and such other reports or other information
reasonably related to this Agreement in connection with the Trust Assets as the
Administrative Agent, such Managing Agent or the Indenture Trustee, acting at
the written direction of the Requisite Global Majority, may reasonably request,
all in reasonable detail.

 

(q)                                 Independent Accountants’ Reports and
Servicing Reviews.  In the event that any report, compliance statement or
attestation, including the reports of the independent accountants, prepared
pursuant to the Transaction Documents discloses or identifies any material
weakness, deficiency or other adverse occurrence relating to the performance of
any Originator’s, the Seller’s, the Servicer’s or the Transferor’s obligations
pursuant to the Transaction Documents, then the Servicer shall, and shall cause
the applicable Originator, the Seller or the Transferor to, as applicable, use
commercially reasonable efforts as promptly as reasonably possible to remedy,
cure or correct the issues giving rise to such disclosure.

 

(r)                                    No Liens.  Except for the conveyances
under the Transaction Documents, the Servicer, the Seller and the Originators
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on, any Receivable, the Related Rights
or Collections on such Receivables, whether now existing or hereafter created,
or any interest therein, and the Servicer shall (and shall cause the Seller and
the Originators to) defend the right, title and interest of the Issuer and the
Indenture Trustee in, to and under the Receivables, the Related Rights and the
Collections on such Receivables, whether now existing or hereafter created,
against all claims of third parties claiming through or under USCC, the Seller,
any Originator or their respective assigns.

 

(s)                                   Name Change, Offices and Records.  USCC
will not, and shall cause the Seller and the Originators not to, make any change
to its name (within the meaning of Section 9-

 

56

--------------------------------------------------------------------------------


 

507 of any applicable enactment of the UCC), type or jurisdiction of
organization or location of its books and records unless, at least thirty (30)
days prior to the effective date of any such name change, change in type or
jurisdiction of organization, or change in location of its books and records
USCC notifies the Issuer, the Indenture Trustee and the Administrative Agent
thereof and (except with respect to a change of location of books and records)
delivers to the Indenture Trustee (i) such financing statements (Forms UCC-1 and
UCC-3) which the Indenture Trustee (or its assigns), acting at the written
direction of the Requisite Global Majority, or the Administrative Agent may
reasonably request to reflect such name change, or change in type or
jurisdiction of organization, (ii) if the Administrative Agent shall so request,
an opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to the perfection and priority of the Issuer’s ownership interest in,
and the Indenture Trustee’s security interest in the Receivables, Related Rights
and Collections on such Receivables and (iii) such other documents, agreements
and instruments that the Indenture Trustee, acting at the written direction of
the Requisite Global Majority, or the Administrative Agent may reasonably
request in connection therewith.

 

(t)                                    Third Party Reviews; Reports.  In
addition to the reports prepared pursuant to Section 3.04 and Section 3.05 of
the Transfer and Servicing Agreement, (i) If a Default, Event of Default,
Amortization Event, Potential Amortization Event, Servicer Default or Potential
Servicer Default is not continuing, then once per year (A) on or prior to
April 30 (beginning April 30, 2018), or (B) on or prior to such other date as
the Administrative Agent, each Managing Agent and the Transferor may mutually
agree, or (ii) if a Default, Event of Default, Amortization Event, Potential
Amortization Event, Servicer Default or Potential Servicer Default has occurred
and is continuing, then at such frequency and on such dates as the
Administrative Agent may request, but not more frequently than once per calendar
quarter, the Administrative Agent and each Managing Agent shall receive a
written report delivered by an independent accounting firm reasonably acceptable
to the Administrative Agent and each Managing Agent addressing such procedures
and scope identified on Annex I hereto, or otherwise addressing such additional
procedures and scope reasonably requested by the Administrative Agent and the
Managing Agents from time to time and consented to by the Transferor (which
consent shall not be unreasonably withheld).  The procedures performed and
written report prepared with respect thereto shall be at the expense of the
Servicer and shall be in form and substance satisfactory to the Administrative
Agent and each Managing Agent.

 

(u)                                 Modifications to Credit and Collection
Policies.  The Servicer will not, and shall cause the Seller and each Originator
not to, without the prior written consent of the Administrative Agent and each
of the Managing Agents, make any change in, or amendment to, the Credit and
Collection Policies or the Contracts (or any form of Contract) if such proposed
change or amendment would be reasonably likely to materially adversely affect
the collectability of the Receivables (or any Related Rights), materially
decrease the credit quality of any newly originated Receivables or have a
Material Adverse Effect on the Series 2017-VFN Noteholders. At least
ten (10) days prior notice of the effectiveness of any change in, or amendment
to, the Contracts or the Credit and Collection Policies that would be reasonably
likely to materially adversely affect the collectability of the Receivables (or
any Related Rights) or materially decrease the credit quality of any newly
created Receivables or have a Material Adverse Effect on the Series 2017-VFN
Noteholders, the Servicer shall furnish to the Administrative Agent and the
Managing Agents a notice indicating such proposed change or amendment, together
with a

 

57

--------------------------------------------------------------------------------


 

request for the consent of the Administrative Agent and the Managing Agents
thereto.  Not later than one week following any other change in, or amendment
to, the Contracts or the Credit and Collection Policies, the Servicer shall
furnish to the Administrative Agent and the Managing Agents a copy of the
Contracts or the Credit and Collection Policies, as applicable, then in effect,
together with a notice indicating such change or amendment.

 

(v)                                 Extension or Amendment of Receivables.  The
Servicer will not, and will cause the Seller and the Originators not to, extend,
rescind, cancel, amend or otherwise modify the terms of any Receivable (or any
Related Rights), including rescheduling, revising or deferring payments due on
any Receivable, except in each case as would not individually or in the
aggregate materially adversely affect the Administrative Agent, the Managing
Agents, the Owners or the Noteholders, or in accordance with the Credit and
Collection Policies and the Transfer and Servicing Agreement, or as ordered by a
court of competent jurisdiction or other Governmental Authority, or with the
prior consent of the Administrative Agent and each Managing Agent, or pursuant
to Requirements of Law.

 

(w)                               Limitation on Transactions with the Transferor
and the Issuer.  The Servicer will not, and shall cause the Seller and the
Originators not to, enter into, or be a party to any transaction with the
Transferor or the Issuer, except for (i) the transactions contemplated by this
Agreement and the other Transaction Documents; and (ii) to the extent not
otherwise prohibited under the Transaction Documents, other transactions in the
nature of employment contracts and directors’ fees, upon fair and reasonable
terms materially no less favorable to the Transferor or the Issuer than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

(x)                                 Accounting.  The Servicer will not, and will
not permit any Affiliate to, account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Receivables
Purchase Agreement and the Transfer and Servicing Agreement in any manner other
than the sales and contributions of the Purchased Assets by the Seller to the
Transferor, and the transfers of the Transferred Assets by the Transferor to the
Issuer, or in any other respect account for or treat the transactions
contemplated hereby in any manner other than as sales of such Purchased Assets
to the Transferor and transfers of such Transferred Assets to the Issuer, except
to the extent that such transactions are not recognized on account of
consolidated financial reporting in accordance with GAAP.

 

(y)                                 Receivables Schedules.  The Servicer shall
deliver (or cause to be delivered) to the Administrative Agent the initial
Receivables Schedule delivered to the Indenture Trustee on the Initial Addition
Date and each updated or supplemented Receivables Schedule and Contract
Additions Report delivered to the Indenture Trustee pursuant to the Transaction
Documents on each Determination Date or Addition Date, as applicable (which
delivery may occur in electronic format).

 

(z)                                  Maintain Existence.  The Servicer will, and
will cause the Seller and each Originator to, preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where its business is conducted, and will
maintain all requisite

 

58

--------------------------------------------------------------------------------


 

authority to conduct its business in each jurisdiction in which its business
requires such authority.

 

(aa)                          Fulfillment of Obligations.  The Servicer will,
and will cause the Seller and each Originator to, (i) duly observe and perform,
or cause to be observed or performed, all material obligations and undertakings
on its part to be observed and performed under this Agreement, the Transaction
Documents and the Receivables, (ii) subject to the terms hereof and the Credit
and Collection Policies, duly observe and perform all material provisions,
covenants and other promises required to be observed by it under the
Receivables, (iii) do nothing to materially impair the rights, title and
interest of the Owners in and to the Collateral and (iv) pay when due (or
contest in good faith) any taxes, including without limitation any sales tax,
excise tax or other similar tax or charge, payable by the Servicer, the Seller
or any Originator in connection with the Receivables and their creation and
satisfaction.

 

(bb)                          Total Systems Failure.  The Servicer shall
promptly notify the Administrative Agent and each Managing Agent of any total
failure of any systems necessary for the performance of its servicing
obligations under the Transaction Documents (a “total systems failure”) and
shall advise the Administrative Agent and each Managing Agent of the estimated
time required to remedy such total systems failure and of the estimated date on
which a Monthly Report can be delivered.  Until a total systems failure is
remedied, the Servicer shall (i) furnish to the Administrative Agent and each
Managing Agent such periodic status reports and other information relating to
such total systems failure as the Administrative Agent and any Managing Agent
may reasonably request and (ii) promptly notify the Administrative Agent and
each Managing Agent if the Servicer believes that such total systems failure
cannot be remedied by the estimated date, which notice shall include a
description of the circumstances which gave rise to such delay, the action
proposed to be taken in response thereto, and a revised estimate of the date on
which the Monthly Report can be delivered.  The Servicer shall promptly notify
the Administrative Agent and each Managing Agent when a total systems failure
has been remedied.

 

(cc)                            Insurance.  The Servicer shall, or shall cause
USCC to, for itself and the Seller, keep insured by financially sound and
reputable insurers all property of a character usually insured by companies
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
companies, and carry such other insurance as is usually carried by such
companies.

 

(dd)                          Modification of Systems.  The Servicer agrees,
promptly after the replacement or any material modification of any computer
system, automation system or other operating system (in respect of hardware or
software) used to perform the Servicer’s material services as servicer or to
make any calculations or reports hereunder or under the Transaction Documents,
to give notice of any such replacement or modification to the Administrative
Agent and each Managing Agent.

 

(ee)                            Monthly Report.  In addition to the information
required to be included in each Monthly Report pursuant to Section 5.3 of the
Indenture Supplement, the Servicer shall include in each Monthly Report relating
to the Series 2017-VFN Notes, such other information or calculations relating to
the Receivables owned by the Issuer on an aggregate basis as the Administrative
Agent may reasonably request.

 

59

--------------------------------------------------------------------------------


 

(ff)                              Keeping of Records and Books of Account.  The
Servicer will, or will cause each of the Seller and the Originators to, as
applicable, maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Transferred Assets in the event of the destruction of the originals thereof),
and keep safely for the benefit of the Owners all records, and keep and
maintain, or obtain, as and when required, all documents, books, records and
other information reasonably necessary or advisable for the identification and
collection of all Transferred Assets (including, without limitation, records
adequate to permit the identification of all Collections in respect of and
adjustments to each existing Transferred Asset).

 

(gg)                            Customer List.  The Servicer will, or will cause
each of the Seller and the Originators to, as applicable, at all times maintain
a current list (which may be stored on magnetic tapes or disks) of all Obligors
under Contracts related to Transferred Assets, including the name, address,
telephone number and contract identification number of each such Obligor.

 

(hh)                          Compliance Certificate.  Together with the annual
report required under Section 4.9(b)(i), the Servicer shall furnish to the
Administrative Agent and each Managing Agent a compliance certificate in
substantially the form of Exhibit C hereto signed by the chief accounting
officer or treasurer of the Servicer stating that no Default, Event of Default,
Amortization Event, Potential Amortization Event, Servicer Default or Potential
Servicer Default exists, or if any such event exists, stating the nature and
status thereof.

 

(ii)                                  Servicer Statements and Reports.  The
Servicer shall deliver to the Administrative Agent and each Managing Agent each
certificate and other report of the Servicer prepared pursuant to Section 3.04
and Section 3.05 of the Transfer and Servicing Agreement.  In the event that the
Servicer or one of its Affiliates is no longer acting as Servicer, the Servicer
agrees to cause any Successor Servicer to deliver or make available to the
Administrative Agent and each Managing Agent each certificate and report to be
provided thereafter pursuant to Section 3.04 and Section 3.05 of the Transfer
and Servicing Agreement or otherwise under this Agreement.

 

(jj)                                Compliance with Requirements of Law.  The
Servicer shall, and shall cause the Seller and each Originator to, duly satisfy
all obligations on its part to be fulfilled under or in connection with each
Receivable and the related Contract, if any, and will maintain in effect all
qualifications and licenses required under Requirements of Law in order to
service properly each Receivable and the related Contract, if any, and will
comply in all material respects with all other Requirements of Law in connection
with servicing the Receivables, except to the extent the failure to so comply
would not have a Material Adverse Effect.

 

(kk)                          Access to Certain Documentation and Information
Regarding the Receivables.  In addition to any rights the Series 2017-VFN
Noteholders may have pursuant to Section 6.08 of the Transfer and Servicing
Agreement, the Servicer shall provide to the Administrative Agent access to the
documentation regarding the Receivables in such cases where the Administrative
Agent is required in connection with the enforcement of the rights of Owners or
by applicable statutes or regulations to review such documentation, such access
being afforded without charge but only (a) upon reasonable request, (b) during
normal business hours, (c) subject to the Servicer’s normal security and
confidentiality procedures, (d) at reasonably

 

60

--------------------------------------------------------------------------------


 

accessible offices in the continental United States designated by the Servicer,
and (e) once per calendar year.  Nothing in this Section 4.7(kk) shall derogate
from the obligation of the Transferor, the Administrative Agent and the Servicer
to observe any applicable law prohibiting disclosure of information regarding
the Obligors and the failure of the Servicer to provide access as provided in
this Section 4.7(kk) as a result of such obligation shall not constitute a
breach of this Section 4.7(kk).

 

(ll)                                  Examination of Records.  The Servicer
shall cause the Originators and the Seller to indicate in their computer files
or other records that the Transferred Assets have been conveyed from the
applicable Originator to the Seller pursuant to the Receivables Sale Agreement,
and from the Seller to the Transferor pursuant to the Receivables Purchase
Agreement.  The Servicer shall cause the Originators and the Seller to, prior to
the sale or transfer to a third party of any receivable held in its custody,
examine its computer records and other records to determine that such receivable
is not, and does not include, a Transferred Asset sold to the Transferor and
transferred to the Issuer (for the benefit of the Owners).

 

SECTION 4.8                     [Reserved].

 

SECTION 4.9                     Additional Covenants of the Transferor and the
Servicer.  Each of the Transferor and the Servicer severally covenants and
agrees, in each case as to itself individually or in such respective capacities,
each with respect to itself only, unless otherwise consented to or waived in
accordance with the provisions of Section 7.1, that:

 

(a)                                 Ratings of Commercial Paper Notes.  To the
extent that any rating provided with respect to a Conduit Purchaser’s Commercial
Paper Notes by any rating agency is conditional upon the furnishing of documents
or the taking of any other action by the Transferor or the Servicer, then such
party, as applicable, shall take all reasonable actions to furnish such
documents and take any such other action.

 

(b)                                 Information from the Seller, the
Originators, the Transferor and the Servicer.  So long as any Series 2017-VFN
Notes remain outstanding, each of the Transferor and the Servicer will, and will
cause the Performance Guarantor to, furnish to the Administrative Agent and each
Managing Agent:

 

(i)                                     a copy of each certificate, opinion,
report, statement, notice or other communication (other than investment
instructions) furnished by or on behalf of such party to the Indenture Trustee
or any Rating Agency under the Indenture or the Series 2017-VFN Supplement or
any other Transaction Document, concurrently therewith, and promptly after
receipt thereof, a copy of each notice, demand or other communication received
by or on behalf of such party under the Indenture or the Series 2017-VFN
Supplement; and

 

(ii)                                  such other information (including
non-financial information), documents, records or reports reasonably related to
the Transaction Documents or the transactions contemplated thereby and
respecting the Issuer, the Receivables, the Transferor, the Seller, the
Originators, the Performance Guarantor and the Servicer, as the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent, any Conduit Purchaser or any Managing Agent may from time
to time reasonably request.

 

(iii)                               promptly following the sending or filing
thereof, copies of all registration statements which the Transferor, USCC, the
Seller, the Performance Guarantor or the Servicer files with the Commission or
any national securities exchange in connection with the Issuer, the Indenture,
the Series 2017-VFN Supplement or any Series 2017-VFN Notes.

 

(c)                                  Amendments.  None of any Originator, the
Seller, the Transferor or the Servicer will make, or permit any Person to make,
any amendment, modification or change to, or provide any waiver under the
Transaction Documents except in accordance with Section 7.1(c).

 

(d)                                 Prohibition on Indebtedness.  Except as
permitted by the Transaction Documents, the Transferor agrees that during the
term of this Agreement, it shall not incur any indebtedness, or assume or
guarantee indebtedness of any other entity, without the consent of Managing
Agents representing Ownership Groups holding 100% of the aggregate outstanding
Note Principal Balance on such date.

 

(e)                                  Revision of Eligibility Criteria.  The
Transferor and the Servicer, for itself and on behalf of the Seller and the
Originators, each agree that it will not modify, amend or delete any portion of
the definition of Eligible Institution, Eligible Investments, Eligible
Receivable or Eligible Servicer, except in accordance with the provisions of
Section 7.1(c).

 

(f)                                   Mutual Obligations.  On and after the
Initial Closing Date, each party hereto will do, execute and perform all such
other acts, deeds and documents as the other party may from time to time
reasonably require in order to carry out the intent of this Agreement.

 

(g)                                  Notice of Liens; Documentation of
Transfer.  The Transferor and the Servicer each agree that it will notify the
Administrative Agent and each Managing Agent within ten (10) Business Days of
any event that would cause any Originator, the Seller, the Transferor, the
Servicer or the Indenture Trustee to be required to file financing statements,
continuation statements or amendments thereto under the UCC pursuant to the
Receivables Sale Agreement, the Receivables Purchase Agreement or the Transfer
and Servicing Agreement (including, but not limited to, Section 9.02 of the
Transfer and Servicing Agreement) or otherwise as would be necessary to perfect
and maintain the security interest (and its priority) in and to the Eligible
Receivables contemplated by the Transaction Documents.

 

(h)                                 Delegation of Duties.  Except as permitted
under the Transaction Documents, the Servicer agrees that it will not delegate
any of its duties under the Transfer and Servicing Agreement pursuant to
Section 6.09 thereof without the prior written consent of the Administrative
Agent and each Managing Agent.

 

(i)                                     Anti-Corruption Laws and Sanctions.

 

(i)                                     The Servicer will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Servicer
and the Transferor, and each of

 

62

--------------------------------------------------------------------------------


 

their respective Subsidiaries and their respective directors, officers,
employees and agents, with Anti-Corruption Laws and applicable Sanctions.

 

(ii)                                  The Issuer will not request any Note
Principal Balance Increase, and neither of the Servicer nor the Transferor shall
procure for its Subsidiaries, and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Note Principal Balance
Increase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any other
manner that would result in liability to any party hereto under any applicable
Sanctions or the violation of any Sanctions applicable to any party hereto.

 

(j)                                    Third Party Payments.  So long as any
Series 2017-VFN Notes remain outstanding, neither the Transferor nor the
Servicer will enter into any agreement with a third party that provides for the
payment of all or a portion of the remaining Receivables Balance relating to any
Contract held by or to be transferred to the Issuer, without the consent of the
Series 2017-VFN Controlling Holders.

 

SECTION 4.10              Merger or Consolidation of, or Assumption, of the
Obligations of the Transferor or the Seller.

 

(a)                                 The Transferor shall not consolidate or
merge with any other Person.

 

(b)                                 The Performance Guarantor shall not permit
the sale, consolidation or merger to an entity or entities unaffiliated with the
Performance Guarantor, of one or more Originators which are Affiliates of the
Performance Guarantor, and that are responsible for the origination and sale to
the Seller (pursuant to the Receivables Sale Agreement) of a material portion of
the Receivables intended to be sold and transferred to the Issuer pursuant to
the Transaction Documents or if any such action would be reasonably likely to
have a Material Adverse Effect.

 

(c)                                  Any Person (i) into which the Transferor or
the Seller may be merged or consolidated, (ii) resulting from any merger or
consolidation to which the Transferor or the Seller, as applicable, shall be a
party, (iii) that acquires by conveyance, transfer or lease substantially all of
the assets of the Transferor or the Seller, as applicable, or (iv) succeeding to
the business of the Performance Guarantor, USCC, the Transferor or the Seller,
as applicable, which Person shall execute an agreement of assumption to perform
every obligation of the Transferor or the Seller, as applicable, under this
Agreement, shall be the successor to the Transferor or the Seller, as
applicable, under this Agreement without the execution or filing of any paper or
any further act on the part of any of the parties to this Agreement.  The
Transferor or the Seller, as applicable, shall provide notice of any merger,
consolidation, succession, conveyance or transfer pursuant to this
Section 4.10(b) to each Managing Agent.

 

63

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing, none of the
Transferor or the Seller shall consolidate with or merge into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any Person, unless:

 

(i)                                     the Person formed by such consolidation
or into which the Transferor or the Seller, as applicable, is merged or the
Person which acquires by conveyance or transfer the properties and assets of the
Transferor or the Seller, as applicable, substantially as an entirety shall be a
Person organized and existing under the laws of the United States of America or
any State or the District of Columbia and, if the Transferor or the Seller, as
applicable, is not the surviving Person, such Person shall assume, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, the performance of every covenant and obligation of the
Transferor or the Seller, as applicable, hereunder;

 

(ii)                                  immediately after giving effect to such
transaction, no representation or warranty made pursuant to Article III hereof
shall have been breached (for purposes hereof, such representations and
warranties shall speak as of the date of the consummation of such transaction)
and no Default, Event of Default, Amortization Event, Potential Amortization
Event, Servicer Default or Potential Servicer Default shall have occurred; and

 

(iii)                               the Transferor or the Seller, as applicable,
has delivered to the Administrative Agent and each Managing Agent an Officer’s
Certificate stating that such consolidation, merger, conveyance or transfer
complies with this Section 4.10 and that all conditions precedent herein
provided for relating to such transaction have been complied with, and an
Opinion of Counsel to the effect that the agreement referred to in
Section 4.10(b)(iv) above is the legal, valid and binding obligation of such
successor Person enforceable against such successor Person in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

 

64

--------------------------------------------------------------------------------


 

ARTICLE V
THE AGENTS

 

SECTION 5.1                     Appointment.

 

(a)                                 Each Owner hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Owner under this
Agreement, and each such Owner irrevocably authorizes the Administrative Agent,
as the agent for such Owner, to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties thereunder as are expressly delegated to the Administrative Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto.  Each Owner in each Ownership Group hereby
irrevocably designates and appoints the Managing Agent for such Ownership Group
as the agent of such Owner under this Agreement, and each such Owner irrevocably
authorizes such Managing Agent, as the agent for such Owner, to take such action
on its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties thereunder as are expressly delegated to
such Managing Agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto.  In the event of a
conflict between a determination or calculation made by the Administrative Agent
and a determination or calculation made by the Owners, the determination or
calculation of the Owners shall control absent manifest error.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, neither the
Administrative Agent nor any Managing Agent (the Administrative Agent and each
Managing Agent being referred to in this Article as an “Agent”) shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Owner, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Agent.

 

(b)                                 Each Owner hereby accepts the appointment of
the related Managing Agent specified on Schedule I hereto as its Managing Agent
hereunder, and authorizes such Managing Agent to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to such Managing Agent by the terms of
this Agreement, if any, together with such other powers as are reasonably
incidental thereto.

 

(c)                                  Except for actions which any Agent is
expressly required to take pursuant to this Agreement or any Conduit Support
Document, no Agent shall be required to take any action which exposes the
Administrative Agent or such Agent to personal liability or which is contrary to
applicable law unless such Agent shall receive further assurances to its
satisfaction from the Owners of the indemnification obligations under
Section 5.7 hereof against any and all liability and expense which may be
incurred in taking or continuing to take such action.  The Administrative Agent
agrees to give to each Managing Agent and each Owner prompt notice of each
notice and determination given to it by the Transferor, the Servicer or the
Performance Guarantor, pursuant to the terms of this Agreement.  Each Managing
Agent agrees to give the Administrative Agent and such Managing Agent’s
respective Conduit Purchaser, Committed Purchaser and Conduit Support
Provider(s) prompt notice of each notice and determination given to it by the
Transferor, the Servicer or the Performance Guarantor, pursuant to the terms of
this Agreement.  Subject to Section 5.9 hereof, the appointment and authority of
the Administrative

 

65

--------------------------------------------------------------------------------


 

Agent and each Managing Agent hereunder shall terminate at the later to occur of
(i) the payment to (A) each Owner and each Managing Agent of all amounts owing
to such Owner and Managing Agent hereunder and (B) the Administrative Agent of
all amounts due hereunder and (ii) the termination of this Agreement.

 

SECTION 5.2                     Delegation of Duties.  Each Agent may execute
any of its duties under any of the Transaction Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.

 

SECTION 5.3                     Exculpatory Provisions.

 

(a)                                 Neither any Agent nor any of its officers,
directors, employees, agents, attorneys in fact or Affiliates shall be
(a) liable to any of the Owners for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with any of the Transaction
Documents (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Owners for any
recitals, statements, representations or warranties made by the Servicer, the
Issuer, the Performance Guarantor or the Indenture Trustee or any officer
thereof contained in any of the Transaction Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by an Agent under or in connection with, any of the Transaction Documents or for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any of the Transaction Documents or for any
failure of the Servicer, the Issuer, the Performance Guarantor or the Indenture
Trustee to perform its obligations thereunder.  No Agent shall be under any
obligation to any Owner to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, any of the
Transaction Documents, or to inspect the properties, books or records of the
Servicer, the Issuer, the Performance Guarantor or the Indenture Trustee.

 

(b)                                 Unless otherwise advised in writing by an
Agent or by any Owner on whose behalf such Agent is purportedly acting, each
party to this Agreement may assume that (i) such Agent is acting for the benefit
of the Conduit Purchaser, Committed Purchaser and/or the Conduit Support
Provider(s) included in the Owner on behalf of which it is acting, as well as
for the benefit of each assignee or other transferee from such Conduit
Purchaser, Committed Purchaser or Conduit Support Provider(s), and (ii) such
action taken by such Agent has been duly authorized and approved by all
necessary action on the part of the Owner on whose behalf it is purportedly
acting.  Each Owner shall have the right to designate a new Agent (which may be
itself) to act on its behalf and on behalf of its assignees and transferees for
purposes of this Agreement by giving to the Administrative Agent written notice
thereof signed by such Owner(s) and the newly designated Agent; provided,
however, if such new Agent is not an Affiliate of an Agent that is party hereto,
any such designation of a new Agent shall require the consent of the Transferor,
which consent shall not be unreasonably withheld or delayed.  Such notice shall
be effective when receipt thereof is acknowledged by the Administrative Agent,
which acknowledgement the Administrative Agent shall not unreasonably delay
giving, and thereafter the party named as such therein shall be the Agent for
such Owner under this

 

66

--------------------------------------------------------------------------------


 

Agreement.  Each Agent and its related Owner shall agree among themselves as to
the circumstances and procedures for removal and resignation of such Agent.

 

SECTION 5.4                     Reliance by Agents.  Each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, facsimile,
electronic mail, written statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Agent), independent accountants and other experts
selected by such Agent.  Each Agent shall be fully justified in failing or
refusing to take any action under any of the Transaction Documents unless it
shall first receive such advice or concurrence of (x) the Series 2017-VFN
Controlling Holders, in the case of the Administrative Agent, or (y) the
Committed Purchasers in its Ownership Group, in the case of a Managing Agent, as
it deems appropriate or it shall first be indemnified to its satisfaction by
(i) in the case of the Administrative Agent, the Committed Purchasers or (ii) in
the case of a Managing Agent, Committed Purchasers in its Ownership Group having
Commitments aggregating greater than 50% of the aggregate Commitments of all
Committed Purchasers in such Ownership Group, against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Transaction Documents
in accordance with a request of the Series 2017-VFN Controlling Holders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all present and future Ownership Group.  Each Managing Agent shall
determine with its related Ownership Group the manner in which such Owner (and
the Conduit Purchaser, Committed Purchaser and/or Conduit Support
Provider(s) included therein) shall request or direct such Managing Agent to
take action, or refrain from taking action, under this Agreement and the other
Transaction Documents on behalf of such Owner.  Such Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with such determination, and such request and any action
taken or failure to act pursuant thereto shall be binding upon such Managing
Agent’s related Owner.

 

SECTION 5.5                     Notices.  No Agent shall be deemed to have
knowledge or notice of the occurrence of any breach of this Agreement or the
occurrence of any Default, Event of Default, Amortization Event, Potential
Amortization Event, Servicer Default or Potential Servicer Default unless such
Agent has received notice from the Issuer, the Servicer, USCC, the Indenture
Trustee or any Owner, referring to this Agreement and describing such event.  In
the event that the Administrative Agent receives such a notice, it shall
promptly give notice thereof to each Managing Agent, and in the event any
Managing Agent receives such a notice, it shall promptly give notice thereof to
the Owners in its Ownership Group.  The Administrative Agent shall take such
action with respect to such event as shall be reasonably directed by the
Series 2017-VFN Controlling Holders, and each Managing Agent shall take such
action with respect to such event as shall be reasonably directed by Owners in
its Ownership Group in the manner determined among such Managing Agent and such
Owners for taking any such action; provided, that unless and until such Managing
Agent shall have received such directions, such Managing Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such event as it shall deem advisable in the best interests of the
Owners or of the Owners in its Ownership Group, as applicable.

 

67

--------------------------------------------------------------------------------


 

SECTION 5.6                     Non Reliance on Agents and Other Owners.  Each
Owner expressly acknowledges that no Agent nor any of its officers, directors,
employees, agents, attorneys in fact or Affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Servicer, the Issuer, the Performance Guarantor or
the Indenture Trustee shall be deemed to constitute any representation or
warranty by any Agent to any Owner.  Each Owner represents to each Agent that it
has, independently and without reliance upon any Agent or any other Owner, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Servicer, the Issuer,
the Performance Guarantor, the Receivables and the Indenture Trustee and made
its own decision to purchase its interest in the Series 2017-VFN Notes hereunder
and enter into this Agreement.  Each Owner also represents that it will,
independently and without reliance upon any Agent or any other Owner, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis, appraisals and decisions in taking or not
taking action under any of the Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Originators, the Seller, the Transferor, the Servicer, the Issuer, the
Performance Guarantor, the Receivables and the Indenture Trustee.  Except, in
the case of an Agent, for notices, reports and other documents received by such
Agent under Article V hereof, no Agent shall have any duty or responsibility to
provide any Owner with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Originators, the Seller, the Transferor, the Servicer,
the Issuer, the Performance Guarantor, the Receivables or the Indenture Trustee
which may come into the possession of such Agent or any of its officers,
directors, employees, agents, attorneys in fact or Affiliates.

 

SECTION 5.7                     Indemnification.  (i) The Committed Purchasers
agree to indemnify the Administrative Agent in its capacity as such (without
limiting the obligation, if any, of the Issuer and the Servicer to reimburse the
Administrative Agent for any such amounts), ratably according to their
respective Commitments (or, if the Commitments have terminated, Percentage
Interests), and (ii) the Committed Purchasers in each Ownership Group agree to
indemnify the Managing Agent for such Ownership Group in its capacity as such
(without limiting the obligation, if any, of the Issuer and the Servicer to
reimburse such Managing Agent for any such amounts), ratably according to their
respective Commitments (or, if the Commitments have terminated, Percentage
Interests), in each case from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the obligations under this Agreement, including
the Note Principal Balance) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Agent under or in connection with any of the
foregoing; provided, that (i) no Owner shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of an Agent resulting from
its own gross negligence or willful misconduct and (ii) no Ownership Group shall
be liable for any amount in respect of any compromise or settlement or any of
the foregoing unless such compromise or settlement is approved by the
Series 2017-VFN Controlling Holders.  Without limitation of the generality of
the foregoing, each Owner, other than a Conduit

 

68

--------------------------------------------------------------------------------


 

Purchaser, agrees to reimburse the Administrative Agent, promptly upon demand,
for any reasonable out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Transaction Document;
provided, that none of the Owners shall be responsible for the costs and
expenses of the Administrative Agent in defending itself against any claim
alleging the gross negligence or willful misconduct of the Administrative Agent
to the extent such gross negligence or willful misconduct is determined by a
court of competent jurisdiction in a final and non-appealable decision.  The
agreements in this Section shall survive the payment of the obligations under
this Agreement, including the Note Principal Balance.

 

SECTION 5.8                     Agents in their Individual Capacity.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with USCC, the Originators, the Seller, the Issuer, the
Performance Guarantor or the Servicer as though such Agent were not an agent
hereunder.  In addition, the Owners acknowledge that one or more Persons which
are Agents may act (i) as administrator, sponsor or agent for one or more
Conduit Purchasers and in such capacity act and may continue to act on behalf of
each such Conduit Purchaser in connection with its business, and (ii) as the
agent for certain financial institutions under the liquidity and credit
enhancement agreements relating to this Agreement to which any one or more
Conduit Purchasers is party and in various other capacities relating to the
business of any such Conduit Purchaser under various agreements.  Any such
Person, in its capacity as Agent, shall not, by virtue of its acting in any such
other capacities, be deemed to have duties or responsibilities hereunder or be
held to a standard of care in connection with the performance of its duties as
an Agent other than as expressly provided in this Agreement.  Any Person which
is an Agent may act as an Agent without regard to and without additional duties
or liabilities arising from its role as such administrator or agent or arising
from its acting in any such other capacity.

 

SECTION 5.9                     Successor Agents.

 

(a)                                 The Administrative Agent may resign as
Administrative Agent upon sixty (60) days’ notice to the Owners, each Managing
Agent, the Indenture Trustee, the Issuer, the Performance Guarantor and the
Servicer with such resignation becoming effective upon a successor
administrative agent succeeding to the rights, powers and duties of the
Administrative Agent pursuant to this Section 5.9.  If the Administrative Agent
shall resign as Administrative Agent under this Agreement, then the
Series 2017-VFN Controlling Holders shall appoint from among the Committed
Purchasers a successor administrative agent.  Any Managing Agent may resign as
Managing Agent upon ten (10) days’ notice to the Owners in its Ownership Group,
the Administrative Agent, the Indenture Trustee, the Issuer and the Servicer
with such resignation becoming effective upon a successor agent succeeding to
the rights, powers and duties of the Managing Agent pursuant to this
Section 5.9.  If a Managing Agent shall resign as Managing Agent under this
Agreement, then (i) Owners in its Ownership Group having Percentage Interests
aggregating greater than 50% of the aggregate Percentage Interests of all Owners
in such Ownership Group, and (ii) Committed Purchasers in its Ownership Group
having Commitments aggregating greater than 50% of the aggregate Commitments of
all Committed

 

69

--------------------------------------------------------------------------------


 

Purchasers in such Ownership Group shall appoint from among the Committed
Purchasers in such Ownership Group a successor agent for such Ownership Group.

 

(b)                                 The Issuer may replace the Administrative
Agent by giving at least one hundred twenty (120) days’ prior written notice to
the Administrative Agent, the Owners, the Managing Agents, the Transferor, the
Servicer, the Performance Guarantor and the Indenture Trustee.  Any such
replacement Administrative Agent shall be subject to the prior written approval
of 100% of the Managing Agents as of such date (other than the Person then
acting as the Administrative Agent, in such capacity, but including such Person,
if applicable, in its capacity as an Owner), which approval shall not be
unreasonably withheld or delayed.  If 100% of the Managing Agents do not approve
a replacement Administrative Agent, the Administrative Agent shall continue to
serve in such capacity until it resigns in accordance with Section 5.9(a) or is
replaced in accordance with this Section 5.9(b).

 

(c)                                  Any successor administrative agent or agent
shall succeed to the rights, powers and duties of the resigning Agent, and the
term “Administrative Agent” or “Managing Agent,” as applicable, shall mean such
successor administrative agent or managing agent effective upon its appointment,
and the former Managing Agent’s rights, powers and duties as Managing Agent
shall be terminated, without any other or further act or deed on the part of
such former Managing Agent or any of the parties to this Agreement.  After the
retiring Managing Agent’s resignation as Managing Agent, the provisions of this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Managing Agent under this Agreement.

 

SECTION 5.10              Funding Decision.  Each Owner acknowledges that it
has, independently and without reliance upon the Administrative Agent, and based
on such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and to fund an interest in
the Invested Amount.  Each Owner also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any of their respective
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement or any related agreement, instrument or other
document.

 

ARTICLE VI
TRANSFERS OF SERIES 2017-VFN NOTES

 

SECTION 6.1                     Transfers of Series 2017-VFN Notes.

 

(a)                                 Each Owner agrees that the interest in the
Series 2017-VFN Notes purchased by it will be acquired for investment only and
not with a view to any public distribution thereof, and that such Owner will not
offer to sell or otherwise dispose of any Series 2017-VFN Note acquired by it
(or any interest therein) in violation of any of the requirements of the
Securities Act or any applicable state or other securities laws.  Each Owner
acknowledges that it has no right to require the Issuer to register, under the
Securities Act, or any other securities law, the Series 2017-VFN Notes (or any
interest therein) acquired by it pursuant to this Agreement or any Transfer
Supplement.  Each Owner hereby confirms and agrees that in connection with any
transfer or syndication by it of an interest in the Series 2017-VFN Notes,

 

70

--------------------------------------------------------------------------------


 

such Owner has not engaged and will not engage in a general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

(b)                                 Each initial owner of a Series 2017-VFN Note
or any interest therein and any Assignee thereof or Participant therein shall
certify, as of the date it acquired an interest or Participation in the
Series 2017-VFN Notes, to the Issuer, the Servicer, the Indenture Trustee, the
Administrative Agent and the Managing Agent for its Ownership Group that it is
either (i) a citizen or resident of the United States, (ii) a corporation or
other entity organized in or under the laws of the United States or any
political subdivision thereof or (iii) a person not described in (i) or (ii) who
is entitled to receive payments under this Agreement and with respect to the
Series 2017-VFN Notes without deduction or withholding of any United States
federal income taxes and who will furnish to the Issuer, the Servicer, the
Indenture Trustee, the Administrative Agent, the Managing Agent for its
Ownership Group, and to the Owner making the Transfer the forms described in
Section 2.5(c).

 

(c)                                  Any sale, transfer, assignment,
participation, pledge, hypothecation or other disposition (a “Transfer”) of a
Series 2017-VFN Note or any interest therein may be made only in accordance with
this Section 6.1 and any applicable provisions of the Indenture, and must be in
an amount not less than $5,000,000 except in the event of a transfer to another
Owner or Conduit Support Provider within the same Ownership Group.  No
Series 2017-VFN Note or any interest therein may be transferred by Assignment or
Participation to any Person (each, a “Transferee”) unless the Transferee is a
Permitted Transferee.  In connection with any Transfer, each such Transferee
will execute and deliver an Investment Letter as required in Section 6.1(e);
provided, no Investment Letter will be required in connection with any
Participation to a Permitted Transferee that is an Affiliate of the related
Owner, as provided in Section 6.1(d).

 

Each of the Issuer and the Servicer authorizes each Owner to disclose to any
Transferee and Support Party and to any prospective Transferee or Support Party
which is a Permitted Transferee any and all Confidential Information in the
Owner’s possession concerning this Agreement or the Transaction Documents or
concerning USCC, the Originators, the Seller, the Servicer, the Transferor, the
Issuer, the Receivables, the Trust Assets or such party which has been delivered
to any Managing Agent or such Owner pursuant to this Agreement or the
Transaction Documents (including information obtained pursuant to rights of
inspection granted hereunder) or which has been delivered to such Owner by or on
behalf of the Issuer or the Servicer in connection with such Owner’s credit
evaluation of the Receivables, the Trust Assets, the Issuer or the Servicer
prior to becoming a party to, or purchasing an interest in this Agreement or the
Series 2017-VFN Notes.

 

(d)                                 Each Owner may, in accordance with
applicable law, at any time grant participations in all or part of its
Commitment or its interest in the Series 2017-VFN Notes, including the payments
due to it under this Agreement and the Transaction Documents (each, a
“Participation”), to any Person who is a Permitted Transferee (each such Person,
a “Participant”); provided, however, that no Participation shall be granted to
any Person unless and until the Managing Agent for such Owner’s Ownership Group
shall have consented thereto (such consent not to be unreasonably withheld);
provided further, that the parties hereto agree that any

 

71

--------------------------------------------------------------------------------


 

Owner may grant a Participation to a Permitted Transferee that is an Affiliate
of such Owner in connection with such Owner’s respective obligations under this
Agreement without consent of any other party and without any further
documentation.  In connection with any such Participation, each Managing Agent
for an Ownership Group shall maintain a register of each Participant of members
of its Ownership Group and the amount of each related Participation.  Each Owner
hereby acknowledges and agrees that (A) any such Participation will not alter or
affect such Owner’s direct obligations hereunder, and (B) neither the Indenture
Trustee, the Issuer nor the Servicer shall have any obligation to have any
communication or relationship with any Participant.  Each Owner and each
Participant shall comply with the provisions of Section 2.5(c) of this
Agreement.  No Participant shall be entitled to transfer all or any portion of
its Participation, without the prior written consent of the Managing Agent for
its Ownership Group (such consent not to be unreasonably withheld).  Each
Participant shall be entitled to receive additional amounts and indemnification
pursuant to Sections 2.4, 2.5 and 2.6 hereof as if such Participant were an
Owner and such Sections applied to its Participation; provided, in the case of
Section 2.5, that such Participant has complied with the provisions of
Section 2.5(c) hereof as if it were an Owner.  Each Owner shall give the
Managing Agent for its Ownership Group notice of the consummation of any sale by
it of a Participation.  It shall be a further condition to the grant of any
Participation (except in the case of Participants that are Affiliates of the
applicable Owner granting such Participation) that the Participant shall have
certified, represented and warranted that (i) it is entitled to (A) receive
payments with respect to its participation without deduction or withholding of
any United States federal income taxes, and (B) an exemption from United States
backup withholding tax, and (ii) to the extent such Participant has not
otherwise directly provided such forms to the Servicer and the Indenture
Trustee, (A) prior to the date on which the first interest payment is due to
such Participant, such Participant will provide to the Servicer, the
Administrative Agent and Indenture Trustee, the forms described in
Section 2.5(c) (as applicable and as set forth therein) as though the
Participant were an Owner, and (B) such Participant similarly will provide
subsequent forms as described in Section 2.5(c) with respect to such Participant
as though it were an Owner.

 

(e)                                  Each Owner may, with the consent of the
Managing Agent for its Ownership Group (such consent not to be unreasonably
withheld) and in accordance with applicable law, sell, assign or grant a
security interest in or pledge (each, an “Assignment”), to any Permitted
Transferee (each, an “Assignee”) all or any part of its Commitment (if any) or
its interest in the Series 2017-VFN Notes and its rights and obligations under
this Agreement and the Transaction Documents pursuant to an agreement
substantially in the form attached hereto as Exhibit A hereto (a “Transfer
Supplement”), executed by such Assignee and the Owner and delivered to the
Managing Agent for its Ownership Group for its acceptance and consent (such
consent not to be unreasonably withheld); provided, however, that (i) except for
(A) an assignment by a Conduit Purchaser of its interest in the Series 2017-VFN
Notes and its rights and obligations under this Agreement and the Transaction
Documents to any one or more of the Committed Purchasers or Conduit Support
Providers in its Ownership Group, or to such Conduit Purchaser’s Collateral
Agent or a Conduit Trustee for its commercial paper program, or (B) an
assignment by a Conduit Purchaser of the type described in the second sentence
of Section 7.5, no such assignment or sale shall be effective unless and until
the conditions to Transfer specified in this Agreement, including in Section 6.1
hereof, shall have been satisfied, (ii) no assignment or sale which results in
the addition of a new Ownership Group shall be effective without the consent of
the Administrative Agent, except in the event that an Amortization Event or
Event of

 

72

--------------------------------------------------------------------------------


 

Default has occurred and is continuing, and (iii) in no event shall the consent
of a Managing Agent be required in the case of an assignment by a Conduit
Purchaser of its interest in the Series 2017-VFN Notes and its rights and
obligations under this Agreement and the Transaction Documents to any one or
more of the Committed Purchasers or Conduit Support Providers in its Ownership
Group, or to the Collateral Agent or a Conduit Trustee for the related Conduit
Purchaser’s commercial paper program.  From and after the effective date
determined pursuant to such Transfer Supplement, (x) the Assignee thereunder
shall be a party hereto and, to the extent provided in such Transfer Supplement,
have the rights and obligations of an Owner hereunder as set forth therein and
(y) the transferor Owner shall, to the extent provided in such Transfer
Supplement, be released from its Commitment and other obligations under this
Agreement; provided, however, that after giving effect to each such Assignment,
the obligations released by any such Owner shall have been assumed by an
Assignee or Assignees.  No pledge and/or collateral assignment by any Conduit
Purchaser to a Support Party under a Support Facility of an interest in the
rights of such Conduit Purchaser in any Note Principal Balance Increase made by
such Conduit Purchaser and the obligations under this Agreement shall constitute
an assignment and/or assumption of such Conduit Purchaser’s obligations under
this Agreement, such obligations in all cases remaining with such Conduit
Purchaser.  Moreover, any such pledge and/or collateral assignment of the rights
of such Conduit Purchaser shall be permitted hereunder without further action or
consent and any such pledgee may foreclose on any such pledge and perfect an
assignment of such interest and enforce such Conduit Purchaser’s right hereunder
notwithstanding anything to the contrary in this Agreement.  Such Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Assignee and the resulting
adjustment of Percentage Interests or Committed Percentages arising from the
Assignment.  Upon its receipt and acceptance of a duly executed Transfer
Supplement, the Managing Agent for the applicable Ownership Group (or, in the
case of an Assignment by which a new Ownership Group is added to this Agreement,
the Administrative Agent) shall on the effective date determined pursuant
thereto give notice of such acceptance to the Issuer, the Servicer and the
Indenture Trustee.

 

Upon instruction to register a transfer of an Owner’s interest in the
Series 2017-VFN Notes (or portion thereof) and surrender for registration of
transfer of such Owner’s Series 2017-VFN Note(s) (if applicable) and delivery to
the Issuer and the Registrar of an Investment Letter, executed by the registered
owner (and the beneficial owner if it is a Person other than the registered
owner), and receipt by the Registrar of a copy of the duly executed related
Transfer Supplement and such other documents as may be required under this
Agreement, such interest in the Series 2017-VFN Notes (or portion thereof) shall
be transferred in the records of the Registrar and the applicable Managing Agent
and, if requested by the Assignee, new Series 2017-VFN Notes shall be issued to
the Assignee and, if applicable, the transferor Owner in amounts reflecting such
Transfer as provided in the Indenture.  To the extent of any conflict between
the provisions of this Section 6.1 and any provisions of Section 2.17 of the
Indenture applicable to Transfers of Series 2017-VFN Notes (or interests
therein), the provisions of Section 2.17 of the Indenture shall control. 
Successive registrations of Transfers as aforesaid may be made from time to time
as desired, and each such registration of a transfer to a new registered owner
shall be noted on the Note Register.

 

73

--------------------------------------------------------------------------------


 

(f)                                   Each Owner may pledge its interest in the
Series 2017-VFN Notes to any Federal Reserve Bank as collateral in accordance
with applicable law without further action or consent.

 

(g)                                  Any Owner shall have the option to change
its Investing Office, provided, that such Owner shall have prior to such change
in office complied with the provisions of Section 2.5 hereof and provided
further, that such Owner shall not be entitled to any amounts otherwise payable
under Section 2.4 or Section 2.5 hereof resulting solely from such change in
office unless such change in office was mandated by applicable law or by such
Owner’s compliance with the provisions of this Agreement.

 

(h)                                 Each Support Party shall be entitled to
receive additional payments and indemnification pursuant to Section 2.4,
Section 2.5 or Section 2.6 hereof as though it were an Owner and such
Section applied to its interest in or commitment to acquire an interest in the
Series 2017-VFN Notes; provided, that such Support Party shall not be entitled
to additional payments pursuant to (i) Section 2.4 by reason of Regulatory
Changes which occurred prior to the date it became a Support Party except as
otherwise provided in such Section or (ii) Section 2.5 attributable to its
failure to satisfy the requirements of Section 2.5 as if it were an Owner, and
provided further, that unless such Support Party is a Permitted Transferee or
has been consented to by the Issuer, such Support Party shall be entitled to
receive additional amounts pursuant to Section 2.4 or Section 2.5 only to the
extent that its related Conduit Purchaser would have been entitled to receive
such amounts in the absence of the Commitment and Support Advances from such
Support Party.  The provisions of Section 2.4 shall apply to each Managing Agent
and to such of its Affiliates as may from time to time administer, make
referrals to or otherwise provide services or support to the Conduit Purchaser
in the corresponding Ownership Group (in each case as though such Managing Agent
or Affiliate were an Owner and such Section applied to its administration of or
other provisions of services or support to such Conduit Purchaser in connection
with the transactions contemplated by this Agreement), whether as an
administrator, administrative agent, referral agent, managing agent or
otherwise.

 

(i)                                     Each Support Party claiming increased
amounts described in Section 2.4 or Section 2.5 hereof shall furnish, through
its related Conduit Purchaser, to the Issuer, the Administrative Agent, the
Servicer, the Indenture Trustee and the Managing Agent for the applicable
Ownership Group a certificate setting forth the basis and amount of each request
by such Support Party for any such amounts referred to in Section 2.4 or
Section 2.5, such certificate to be conclusive with respect to the factual
information set forth therein absent manifest error.

 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1                     Amendments and Waivers.

 

(a)                                 This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 7.1.  With the written consent of
the Administrative Agent and the Managing Agents of Ownership Groups holding
100% of the Outstanding Amount of the Series 2017-VFN Notes, the parties

 

74

--------------------------------------------------------------------------------


 

hereto may, from time to time, enter into written amendments, supplements,
waivers or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of any party hereto or waiving,
on such terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification shall (i) reduce the amount or extend the
maturity of any Series 2017-VFN Note or reduce the rate or extend the time of
payment of interest thereon, or reduce or alter the timing of any other amount
payable to any Owner hereunder or under the Indenture, in each case without the
consent of the Owner affected thereby, or (ii)(x) increase or otherwise modify
the Commitment of any Ownership Group; (y) amend, modify or waive any provision
of this Section 7.1 or (z) amend, modify or waive any provision of Article V of
this Agreement, without the written consent of each Managing Agent affected by
such amendment, modification or waiver; and provided further, that no provision
of this Agreement that pertains specifically to any Conduit Purchaser, Committed
Purchaser, a Support Party or an Note Principal Balance Increase made by such
Conduit Purchaser or Committed Purchaser, may be amended or waived without the
written consent of such Conduit Purchaser or Committed Purchaser.  Any waiver of
any provision of this Agreement shall be limited to the provisions specifically
set forth therein for the period of time set forth therein and shall not be
construed to be a waiver of any other provision of this Agreement.  Any
amendment under this Section 7.1(a) is subject only to the requirements that the
Issuer delivers to each Owner and Managing Agent and the Indenture Trustee an
Officer’s Certificate of the Issuer to the effect that the proposed amendment
meets the requirements set forth in this Section 7.1(a).

 

(b)                                 Without derogating from the absolute nature
of the assignment granted to Indenture Trustee pursuant to the Indenture or the
rights of Indenture Trustee under the Indenture, the Issuer agrees that it will
not, without the prior written consent of the Indenture Trustee (acting at the
written direction of Noteholders representing the Series 2017-VFN Controlling
Holders), amend, modify, waive, supplement, terminate or surrender, or agree to
any amendment, modification, supplement, termination, waiver or surrender of,
the terms of any Receivable or the Related Rights (except to the extent
otherwise provided or permitted in the Transfer and Servicing Agreement or any
other Transaction Document, other than those amendments affecting solely other
Series) or the Transaction Documents (except to the extent otherwise provided or
permitted in the Transaction Documents, other than those amendments affecting
solely other Series), or waive timely performance or observance by the Servicer
or the Transferor of their respective obligations under the Transfer and
Servicing Agreement; provided, however, that any such amendment shall not
(A) reduce the amount or extend the maturity of any Series 2017-VFN Note or
reduce the rate or extend the time of payment of interest thereon, or reduce or
alter the timing of any other amount payable to any Owner hereunder or under the
Indenture, in each case without the consent of the Owner affected thereby, or
(B) reduce the aforesaid percentage of the Series 2017-VFN Notes that is
required to consent to any such amendment, without the consent of the Holders of
all the Outstanding Series 2017-VFN Notes.  If any such amendment, modification,
supplement or waiver shall be so consented to by Indenture Trustee (at the
written direction of such Noteholders), the Issuer agrees, to execute and
deliver, in its own name and at its own expense, such agreements, instruments,
consents and other documents as are necessary or appropriate in the
circumstances.  The Indenture Trustee shall have no obligation to consent or
agree to any amendment or modification that would affect the Indenture Trustee’s
duties, obligations, rights, responsibilities, indemnities or immunities

 

75

--------------------------------------------------------------------------------


 

under any Transaction Document.  Promptly upon execution of any amendment to
this Agreement, the Issuer shall deliver a copy of such amendment to the
Indenture Trustee.

 

(c)                                  Except with respect to provisions of the
Transaction Documents permitting amendments without consent of Noteholders, and
subject to the requirements of such provisions, none of the Transferor, the
Issuer, the Servicer or the Performance Guarantor shall permit or consent to any
amendment, waiver, supplement or other modification of any of the Transaction
Documents without the prior written consent of the Administrative Agent and
Managing Agents of Ownership Groups holding 66-2/3% of the Outstanding Amount of
the Series 2017-VFN Notes; provided, however, that no such amendment, waiver,
supplement, modification, consent or change to any Transaction Document may
(i) reduce the amount or extend the maturity of any Series 2017-VFN Note or
reduce the rate or extend the time of payment of interest thereon, or reduce or
alter the timing of any other amount payable to any Owner under any Transaction
Document, (ii) modify in any respect the definitions of “Advance Amount,”
“Advance Rate,” “Aggregate Advance Amount,” “Amortization Period,” “Asset Base,”
“Asset Base Deficiency,” “Change of Control,” “Defaulted Receivable,”
“Delinquent Receivable,” “Determination Date,” “Excess Concentrations,” “Hedging
Requirements,” “Note Rate,” “Required Hedge Rate,” “Requisite Global Majority,”
“Series 2017-VFN Controlling Holders,” “Series 2017-VFN Default Ratio,”
“Series 2017-VFN Delinquency Ratio,” “Series 2017-VFN Dilution Ratio,”
“Series Discount Percentage,” “Supplemental Principal Payment Amount,” “Target
Deposit Amount,”  or any other definition included on Annex A to the
Series 2017-VFN Indenture Supplement, or any component thereof (or any
definitions comprising such definitions if such change would alter the
calculation of such amount) under the Series 2017-VFN Supplement, (iii) modify
in any respect the Events of Default, Amortization Events or Servicer Defaults
applicable to Series 2017-VFN, (iv) modify, amend or delete any portion of the
definition of Eligible Institution, Eligible Investments, Eligible Receivable or
Eligible Servicer, (v) release or otherwise waive the Performance Guarantor’s
performance of its obligations pursuant to the Performance Guaranty, (vi) make
any change that could reasonably be expected to impair the creation or
perfection of the security interest in favor of the Indenture Trustee for the
benefit of the Series 2017-VFN Noteholders, (vii) change or waive any of the
provisions of Sections 2.06, 4.02, 4.04 or 6.07 of the Transfer and Servicing
Agreement, Sections 4.1 or 4.2 of the Series-2017-VFN Supplement, or
Sections 2.2, 3.2, 4.6(n), 4.6(p), 4.7(o), 4.7(t), 4.7(u), 4.9(c), 4.10, or 7.1
of this Agreement, or (viii) amend, modify or waive any provision of this
Section 7.1(c), without the written consent of the Administrative Agent and each
Managing Agent affected thereby; provided, further, that no consent of the
Administrative Agent or any Managing Agent shall be required for any amendment,
modification or change to, or provide any waiver under any Fee Letter to which
the Administrative Agent or such Managing Agent is not a party; provided,
further, that no consent of the Administrative Agent or any Managing Agent shall
be required for any amendment, modification or change to any Transaction
Document:

 

(i)                   to cure any ambiguity;

 

(ii)                to correct or supplement any provision in any Transaction
Document that may be defective or inconsistent with any other provision in this
Agreement or any other Transaction Document;

 

76

--------------------------------------------------------------------------------


 

(iii)             to add or supplement any Enhancement Agreement for the benefit
of any Ownership Group (provided that if any such addition shall affect any
Ownership Group differently than any other Ownership Group, then such addition
shall not, as evidenced by an Opinion of Counsel, materially and adversely
affect in any material respect the interests of any Ownership Group);

 

(iv)            to add to the covenants, restrictions or obligations of the
Transferor, the Servicer, the Owner Trustee or the Indenture Trustee for the
benefit of the Owners;

 

(v)               to add, change or eliminate any other provision of this
Agreement or any other Transaction Document in any manner that shall not, as
evidenced by an Opinion of Counsel, materially and adversely affect the
interests of the Owners; or

 

(vi)            to enter into indentures supplemental to the Indenture pursuant
to Article X thereof for purposes of issuing a new Series of Notes or to amend,
modify or supplement any such series supplement.

 

SECTION 7.2                     Notices.

 

(a)                                 All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including telecopies or electronic communication) and shall be delivered or
mailed by first class United States mail, postage prepaid, hand delivery,
prepaid courier service or facsimile transmission (during business hours on a
Business Day), as to each party hereto, at its address identified on Schedule I,
Schedule II or Schedule III hereto, as applicable, or at such other address as
shall be designated by such party in a written notice to the other party
hereto.  All such notices and communications shall be deemed delivered and shall
be effective (i) if given by registered or certified first class United States
mail, three Business Days after such communication is deposited in the mails in
such fashion, (ii) if given by facsimile transmission, upon transmission to the
facsimile number specified hereunder (as evidenced by electronic confirmation of
such transmission), or (iii) if given by any other means (including prepaid
courier), when delivered to the address of the recipient for notices hereunder.

 

(b)                                 All payments to be made to the
Administrative Agent or any Managing Agent or Owner hereunder shall be made in
United States dollars and in immediately available funds not later than 2:00
p.m., New York City time, on the date payment is due, and, unless otherwise
specifically provided herein, shall be made to the applicable Managing Agent,
for the account of one or more of the Owners or for its own account, as the case
may be.  Unless otherwise directed by the Administrative Agent, all payments to
it hereunder shall be made by federal wire to the Administrative Agent at such
account as the Administrative Agent may designate in writing to the Issuer. 
Unless otherwise directed by a Managing Agent or Owner, all payments to it shall
be made by federal wire to the account specified on Schedule I hereto or in the
Transfer Supplement by which it became a party hereto (provided, in the case of
an account specified in a Transfer Supplement, that the Managing Agent, the
Administrative Agent, the Issuer, the Servicer or the Indenture Trustee, as the
case may be, shall have received notice thereof).

 

77

--------------------------------------------------------------------------------


 

SECTION 7.3                     Confidentiality.

 

(a)                                 Each of USCC, the Transferor, the Issuer,
the Servicer and the Performance Guarantor, severally and with respect to itself
only (or, with respect to USCC, for itself and on behalf of the Seller and the
Originators), covenants and agrees to hold in confidence, and not disclose to
any Person, the terms of this Agreement (including any fees payable in
connection with this Agreement or the other Transaction Documents or the
identity of any Owner under this Agreement), except as the Administrative Agent
or such Managing Agent or Owner may have consented to in writing prior to any
proposed disclosure and except that it may disclose such information (i) to its
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives, (ii) to the extent such information has become available to
the public other than as a result of a disclosure by or through the Issuer or
the Servicer or (iii) to the extent it should be (A) required by law, rule or
regulation, or in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to disclose such information;
provided, that in the case of clause (iii)(A), USCC, the Issuer, the Transferor,
the Servicer and the Performance Guarantor, as applicable, will use all
reasonable efforts to maintain confidentiality and will (unless otherwise
prohibited by law) notify the affected Administrative Agent, Managing Agent or
Owners of its intention to make any such disclosure prior to making such
disclosure.

 

(b)                                 Each of the Administrative Agent, each
Managing Agent and each Owner, severally and with respect to itself only, agrees
that it will use the Confidential Information solely for the purpose of the
Transaction (as defined below) and agrees to reveal the Confidential Information
only to its affiliates, subsidiaries, directors, officers, employees and agents
(collectively, the “Affiliates”) with a need to know the Confidential
Information for the purposes of the transaction evidenced by this Agreement and
the other Transaction Documents (the “Transaction”).  Each of the Administrative
Agent, each Managing Agent and each Owner agrees not to disclose to any third
party any such Confidential Information now or hereafter received or obtained by
it without the Servicer’s and the Issuer’s prior written consent; provided,
however, that it may disclose any such Confidential Information to its
respective accountants, attorneys and other confidential advisors (collectively
“Advisors”) who need to know such information for the purpose of assisting it in
connection with the Transaction.  Each of the Administrative Agent and each
Managing Agent and Owner agrees to be responsible for any breach of this
Agreement by its Affiliates and Advisors and agrees that its Affiliates and
Advisors will be advised by it of the confidential nature of such information
and shall agree to be bound by this Agreement.

 

(c)                                  None of the Administrative Agent, any
Managing Agent or any Owner nor any of their Affiliates or Advisors, without the
prior written consent of the Servicer and the Issuer, will disclose to any
person the fact that Confidential Information has been provided to it or them,
that discussions or negotiations have taken place with respect to the
Transaction, or the existence, terms, conditions, or other facts of the
Transaction, including the status thereof.  Notwithstanding the foregoing, the
Confidential Information and the fact that discussions or negotiations are
taking place with respect to a Transaction or the existence, terms, conditions,
or other facts of such Transaction, including the status thereof may be
disclosed on a confidential basis (i) to the Administrative Agent, the Managing
Agents, the Owners, the Conduit Support Providers or any program administrator
for a Conduit Purchaser by each other, (ii) by the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent, the Managing Agents or the Owners to any prospective or
actual assignee or participant of any of them, (iii) by the Administrative
Agent, any Managing Agent, any Owner or any program administrator for any
Conduit Purchaser to any nationally recognized statistical rating organization
in compliance with Rule 17g-5 under the Exchange Act (or to any other rating
agency in compliance with any similar rule or regulation in any relevant
jurisdiction), commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to a Conduit Purchaser or any entity organized
for the purpose of purchasing, or making loans secured by, financial assets for
which such Managing Agent or Committed Purchaser acts as the administrative
agent and (iv) pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).

 

(d)                                 Notwithstanding anything herein to the
contrary, if the Administrative Agent, any Managing Agent or Owner or any of
their Affiliates or Advisors are legally compelled (whether by deposition,
interrogatory, request for documents, subpoena, civil investigation, demand or
similar process) to disclose any of the Confidential Information (including the
fact that discussions or negotiations are taking place with respect to the
Transaction) it may disclose such Confidential Information; provided, that it
promptly notify the Servicer and the Issuer of such requirement so that the
Servicer and/or the Issuer may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions hereof.  Each of the
Administrative Agent and each Managing Agent and Owner agrees to use
commercially reasonable efforts to assist the Servicer and the Issuer in
obtaining any such protective order.  Failing the entry of a protective order or
the receipt of a waiver hereunder, it may disclose, without liability hereunder,
that portion (and only that portion) of the Confidential Information that it has
been advised by counsel that it is legally compelled to disclose; provided that
it agrees to use commercially reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information by the
person or persons to whom it was disclosed.

 

(e)                                  Notwithstanding anything herein to the
contrary, it is understood that the Administrative Agent, the Managing Agents
and the Owners or their affiliates may disclose the Confidential Information or
portions thereof at the request of a bank examiner or other regulatory authority
or in connection with an examination of any of the Administrative Agent, the
Managing Agents or the Owners and their respective Affiliates by a bank examiner
or other regulatory authority without any notice to the Issuer or the Servicer.

 

(f)                                   Notwithstanding anything herein to the
contrary, the obligations of confidentiality contained herein shall not apply to
the federal tax structure or federal tax treatment of the Transaction, and each
party and Owner (and any employee, representative or agent of any party or
Owner) may disclose to any and all persons, without limitation of any kind, all
materials of any kind (including opinions or other tax analyses) that are
provided relating to such federal tax structure and federal tax treatment of the
Transaction.  This authorization of tax disclosure is retroactively effective to
the commencement of the first discussions among the parties regarding the
transactions contemplated by this Agreement and the other Transaction
Documents.  For these purposes, “tax structure” is limited to facts relevant to
the U.S. federal income tax treatment of the transactions entered into under
this Agreement and the other Transaction Documents.

 

79

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding anything herein to the
contrary, the Transferor acknowledges and agrees that the Conduit Purchasers,
the Committed Purchasers and the Managing Agents are permitted to provide to the
Conduit Support Providers, respective Collateral Agent or Conduit Trustee for
its commercial paper program (if applicable), permitted assignees and
participants, the placement agents for their respective Commercial Paper Notes,
the rating agencies with respect to such notes and other liquidity and credit
providers under their respective Commercial Paper Notes or commercial paper
programs, opinions, certificates, documents and other information relating to
the Transferor and the Receivables delivered to the Administrative Agent, the
Committed Purchasers, the Conduit Purchasers or the Managing Agents pursuant to
this Agreement.

 

SECTION 7.4                     No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any party hereto, any right,
remedy, power or privilege under any of the Transaction Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege under any of the Transaction Documents preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges provided in the
Transaction Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

SECTION 7.5                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of USCC, the Issuer, the Servicer, the
Performance Guarantor, the Administrative Agent, the Managing Agents, the
Owners, any Transferee and their respective successors and permitted assigns,
and, to the extent provided herein, to each Indemnified Party, Participant and
Support Party and their respective successors and assigns; provided, that,
except as provided in Section 4.10, none of USCC, the Issuer, the Transferor,
the Servicer or the Performance Guarantor may assign or transfer any of their
respective rights or obligations under this Agreement without the prior written
consent of all of the Managing Agents; provided further, that (i) in connection
with any such assignment the assignee shall expressly agree in writing to assume
all the obligations of USCC, the Issuer, the Transferor, the Servicer or the
Performance Guarantor, as applicable, hereunder and (ii) no such assignment made
without the prior written consent of all of the Managing Agents shall relieve
USCC, the Issuer, the Transferor, the Servicer or the Performance Guarantor, as
applicable, of any of its obligations hereunder; and provided further that no
assignment permitted hereunder shall relieve USCC, the Issuer, the Transferor,
the Servicer or the Performance Guarantor, as applicable, from any obligations
arising hereunder prior to such assignment (including obligations with respect
to breaches of representations and warranties made herein).  Each of the Issuer
and the Transferor acknowledges (i) that Thunder Bay may at any time assign,
pledge or grant a security interest in this Agreement or all or any portion of
the rights such Conduit Purchaser may have hereunder to a collateral trustee in
order to comply with Rule 3a-7 of the Investment Company Act, and (ii) that each
Conduit Purchaser may assign a security interest in or pledge this Agreement and
any rights such Conduit Purchaser may have hereunder to the Collateral Agent or
a Conduit Trustee for its commercial paper program to secure obligations of such
Conduit Purchaser, in each case without notice to or consent of the Transferor
or the Issuer; provided, that no such assignment by any Conduit Purchaser
specified in clauses (i) or  (ii) above shall relieve such Conduit Purchaser of
any of its obligations hereunder.

 

80

--------------------------------------------------------------------------------


 

SECTION 7.6                     Successors to Servicer.  In the event that a
transfer of servicing occurs under the Transfer and Servicing Agreement pursuant
to the terms thereof, (i) from and after the effective date of such transfer,
the Successor Servicer shall be the successor in all respects to the Servicer
and shall be responsible for the performance of all functions to be performed by
the Servicer from and after such date, except as provided in the Transfer and
Servicing Agreement, and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer, and (ii) as of the date of such
transfer, the Successor Servicer shall be deemed to have made with respect to
itself the representations and warranties made in Section 4.2 hereof with
appropriate factual changes; provided, however, that the references to the
Servicer contained in Section 2.6(b) of this Agreement shall be deemed to refer
to the Servicer with respect to responsibilities, duties and liabilities arising
out of an act or acts, or omission, or an event or events giving rise to such
responsibilities, duties and liabilities and occurring during such time that the
Servicer was Servicer under this Agreement and shall be deemed to refer to the
Successor Servicer with respect to responsibilities, duties and liabilities
arising out of an act or acts, or omission, or an event or events giving rise to
such responsibilities, duties and liabilities and occurring during such time
that the Successor Servicer acts as Servicer under the Transfer and Servicing
Agreement; provided, however, to the extent that an obligation to indemnify
Indemnified Parties under Section 2.6 hereof arises as a result of any act or
failure to act of any Successor Servicer in the performance of servicing
obligations under the Transfer and Servicing Agreement, such indemnification
obligation shall be of the Successor Servicer and not its predecessor.

 

SECTION 7.7                     Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

SECTION 7.8                     Severability.  Any provisions of this Agreement
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provisions in any other jurisdiction.

 

SECTION 7.9                     Integration.  This Agreement represent the
agreement of the Issuer, the Transferor, the Servicer, the Administrative Agent,
the Managing Agents and the Owners with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any
party hereto relative to subject matter hereof not expressly set forth or
referred to herein or therein or in the Transaction Documents.

 

SECTION 7.10              Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW PROVISIONS.

 

SECTION 7.11              WAIVER OF JURY TRIAL.  EACH OF THE ISSUER, THE
TRANSFEROR, THE SERVICER, THE PERFORMANCE GUARANTOR, THE ADMINISTRATIVE AGENT,
THE MANAGING AGENTS AND THE OWNERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL

 

81

--------------------------------------------------------------------------------


 

RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, THE
SERIES 2017-VFN NOTES OR ANY OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE ISSUER, THE TRANSFEROR, THE
SERVICER, THE PERFORMANCE GUARANTOR, THE ADMINISTRATIVE AGENT, THE MANAGING
AGENTS AND THE OWNERS.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT AND FOR OWNERS PURCHASING AN INTEREST IN THE
SERIES 2017-VFN NOTES DESCRIBED HEREIN AND THE ADMINISTRATIVE AGENT AND EACH
MANAGING AGENT AGREEING TO ACT AS SUCH HEREUNDER.

 

SECTION 7.12              Jurisdiction; Consent to Service of Process.  Each of
the parties hereto hereby irrevocably and unconditionally (i) submits, for
itself and its property, to the nonexclusive jurisdiction of any New York state
court in New York County or federal court of the United States of America for
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment arising out of or relating to this
Agreement; (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by law, federal court; (iii) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
(iv) consents that any such action or proceeding may be brought in such courts
and waives any objection it may now or hereafter have to the laying of venue of
any such action or proceeding in any such court and any objection it may now or
hereafter have that such action or proceeding was brought in an inconvenient
court, and agrees not to plead or claim the same; (v) consents to service of
process in the manner provided for notices in Section 7.2 of this Agreement
(provided that, nothing in this Agreement shall affect the right of any such
party to serve process in any other manner permitted by law); and (vi) waives,
to the maximum extent not prohibited by law, any right it may have to claim or
recover in any such action or proceeding any special, exemplary, punitive or
consequential damages.

 

SECTION 7.13              Termination.  This Agreement shall remain in full
force and effect until the Termination Date; provided, that the provisions of
Sections 2.3, 2.4, 2.5, 2.6, 2.7, 5.1, 5.2, 5.7, 7.10, 7.12, 7.13, 7.14, and
7.16 shall survive termination of this Agreement and any amounts payable to the
Administrative Agent, the Managing Agents, the Owners or any Support Party
thereunder shall remain payable thereto.

 

SECTION 7.14              Limited Recourse; No Proceedings.

 

(a)                                 The obligations of the Issuer under this
Agreement, the Transaction Documents or any other agreement, instrument,
document or certificate executed and delivered or issued by the Issuer in
connection herewith are solely the obligations of the Issuer to pay any amounts
hereunder or under the Transaction Documents shall be limited solely to the
application of amounts available pursuant to the Indenture.  No recourse shall
be had for the payment of any fee or any other obligations or claim arising out
of or based upon this Agreement, the

 

82

--------------------------------------------------------------------------------


 

Transaction Documents or any other agreement, instrument, document or
certificate executed and delivered or issued by the Issuer in connection
herewith against any employee, officer, director, incorporator, agent or trustee
of the Issuer or any Affiliate of the Issuer.

 

(b)                                 The Performance Guarantor, the
Administrative Agent, each Managing Agent, and each Owner covenants and agrees
that it shall not institute against, or join any other Person in instituting
against the Transferor or the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

(c)                                  Each of the parties hereto (each a
“Restricted Person”) hereby agrees that it will not institute against any
Conduit Purchaser or the Issuer, or join any other Person in instituting against
any Conduit Purchaser or any Committed Purchaser that is a multi-seller
asset-backed commercial paper conduit, any proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, present a petition for the
winding up or liquidation of a Conduit Purchaser, a Committed Purchaser that is
a multi-seller asset-backed commercial paper conduit, or the Issuer, or seek the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for a Conduit Purchaser or a
Committed Purchaser that is a multi-seller asset-backed commercial paper
conduit, or for all or substantially all of any such Person’s assets prior to
the date that is one year and a day (or, if longer, the applicable preference
period then in effect) after the last day on which any senior indebtedness
issued by a Conduit Purchaser shall have been outstanding.  Nothing in the
foregoing clause shall limit the right of any Restricted Person to file any
claim in or otherwise take any action with respect to any proceeding of the type
described herein that was instituted against a Conduit Purchaser or a Committed
Purchaser that is a multi-seller asset-backed commercial paper conduit by any
Person other than such Restricted Person.

 

SECTION 7.15              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement, the purchase of the
Series 2017-VFN Notes hereunder, any transfer of Series 2017-VFN Notes, and the
termination of this Agreement.

 

SECTION 7.16              No Recourse.

 

(a)                                 No Conduit Purchaser shall, or shall be
obligated to, fund or pay any amount pursuant to any obligation under this
Agreement unless such Conduit Purchaser has received funds which may be used to
make such funding or other payment and which funds are not required to repay
Commercial Paper Notes issued by, or finance activities of, such Conduit
Purchaser when due, and after giving effect to such payment, either (i) such
Conduit Purchaser could issue Commercial Paper Notes to refinance all of its
outstanding Commercial Paper Notes (assuming such outstanding Commercial Paper
Notes matured at such time) in accordance with the program documents governing
its commercial paper program or (ii) all of the Commercial Paper Notes are paid
in full.  The obligations of each Conduit Purchaser under this Agreement shall
be solely the corporate obligations of such Conduit Purchaser.  Any amount which
such Conduit Purchaser does not advance pursuant to the operation of this
paragraph shall not

 

83

--------------------------------------------------------------------------------


 

constitute a claim (as defined in Section 101 of the Bankruptcy Code) against or
obligation of such Conduit Purchaser for any such insufficiency.

 

(b)                                 No recourse under any obligation, covenant
or agreement of a Conduit Purchaser contained in this Agreement shall be had
against any incorporator, stockholder, officer, director, member, manager,
employee or agent of such Conduit Purchaser, any Managing Agent, any Support
Party, the Administrative Agent or any of their Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of such Conduit
Purchaser, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of such Conduit Purchaser, any Managing Agent, any Support
Party, the Administrative Agent or any of their Affiliates (solely by virtue of
such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of such Conduit Purchaser contained in this Agreement,
or implied therefrom, and that any and all personal liability for breaches by
such Conduit Purchaser of any of such obligations, covenants or agreements,
either at common law or at equity, or by statute, rule or regulation, of every
such incorporator, stockholder, officer, director, member, manager, employee or
agent is hereby expressly waived as a condition of and in consideration for the
execution of this Agreement; provided, that the foregoing shall not relieve any
such Person from any liability it might otherwise have as a result of fraudulent
actions taken or fraudulent omissions made by them.

 

SECTION 7.17              RBC Roles.  RBC acts as Administrative Agent and a
Managing Agent and Support Party for certain Conduit Purchasers, and may provide
other services or facilities from time to time (the “RBC Roles”).  Without
limiting the generality hereof, each of the parties hereto hereby acknowledges
and consents to any and all RBC Roles, waives any objections it may have to any
actual or potential conflicts of interest caused by RBC acting as the
Administrative Agent, a Managing Agent, or as a Support Party with respect to
any Conduit Purchaser or RBC maintaining any of the RBC Roles, and agrees that
in connection with any RBC Role may take, or refrain from taking, any action
that it in its discretion deems appropriate.

 

SECTION 7.18              USA PATRIOT Act.  Each Owner that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Issuer that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Issuer, which information includes the name and
address of the Issuer and other information that will allow such Owner to
identify the Issuer in accordance with the Act.

 

SECTION 7.19              Tax Characterization.  Each party to this Agreement
(a) acknowledges and agrees that it is the intent of the parties to this
Agreement that, for federal, state and local tax purposes only, the
Series 2017-VFN Notes will be treated as evidence of indebtedness secured by the
Receivables, the Collateral and proceeds thereof and the Issuer will not be
characterized as an association (or publicly traded partnership) taxable as a
corporation, (b) agrees to treat the Series 2017-VFN Notes as indebtedness for
federal, state and local tax purposes and (c) agrees that the provisions of this
Agreement and all related Transaction Documents shall be construed to further
these intentions of the parties.

 

84

--------------------------------------------------------------------------------


 

SECTION 7.20              Accounting Treatment by Owners.  Each party to this
Agreement acknowledges and agrees that it is the intent of the Owners to treat
the variable funding loan evidenced by its Series 2017-VFN Note as a lending for
its purposes under GAAP, including but not limited to the purposes of Financial
Accounting Standard No. 115 of the Financial Accounting Standards Board.

 

SECTION 7.21              Collections.

 

(a)                                 Each of USCC (on behalf of the Seller) and
the Transferor represents and warrants as to itself that each remittance of
Collections by the Seller to the Transferor under the Receivables Purchase
Agreement will have been (i) in payment of a debt or other obligation incurred
by the Seller, in the ordinary course of business or financial affairs of the
Seller and the Transferor and (ii) made in the ordinary course of business or
financial affairs of the Seller and the Transferor.

 

(b)                                 Each of the Transferor and the Issuer
represents and warrants as to itself that each remittance of Collections by the
Transferor to the Servicer, on behalf of the Issuer, under the Transfer and
Servicing Agreement will have been (i) in payment of a debt or other obligation
incurred by the Transferor in the ordinary course of business or financial
affairs of the Transferor and the Issuer and (ii) made in the ordinary course of
business or financial affairs of the Transferor and the Issuer.

 

(c)                                  Each of the Issuer and the Managing Agents
party hereto, on behalf of their respective Ownership Group, represent that the
payment of interest on and principal of the Series 2017-VFN Notes will have been
(i) in payment of a debt incurred by the Issuer in the ordinary course of
business or financial affairs on the part of the Issuer and the Series 2017-VFN
Noteholders and (ii) made in the ordinary course of business or financial
affairs of the Issuer and the Series 2017-VFN Noteholders.

 

SECTION 7.22              Limitation of Liability of Owner Trustee.  It is
expressly understood and agreed by the parties hereto that (a) this document is
executed and delivered by Wilmington Trust, National Association, not
individually or personally but solely as owner trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Wilmington Trust, National Association has made no
investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer in this Agreement, and (e) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement.

 

85

--------------------------------------------------------------------------------


 

[signatures on following page]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

 

USCC RECEIVABLES FUNDING LLC,

 

as Transferor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

USCC MASTER NOTE TRUST,

 

as Issuer

 

 

 

 

By:

Wilmington Trust, National Association, not in its individual capacity, but
solely as Owner Trustee

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

USCC SERVICES, LLC,

 

as Servicer

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNITED STATES CELLULAR CORPORATION,

 

as Performance Guarantor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Series 2017-VFN Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THUNDER BAY FUNDING, LLC,

 

as Conduit Purchaser

 

 

 

By:

Royal Bank of Canada, as attorney-in-fact for Thunder Bay Funding, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Committed Purchaser

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as Managing Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Series 2017-VFN Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK,

 

as Committed Purchaser

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE TORONTO-DOMINION BANK,

 

as Managing Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Series 2017-VFN Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TRANSFER SUPPLEMENT

 

TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto (this “Supplement”), among the Transferor Owner set forth in Item 2 of
Schedule I hereto (the “Transferor Owner”), the Purchasing Owner set forth in
Item 3 of Schedule I hereto (the “Purchasing Owner”), and the Managing Agent set
forth in Item 4 of Schedule I hereto (in such capacity, the “Agent”) for the
Ownership Group set forth in Item 5 of Schedule I hereto.

 

W I T N E S S E T H:

 

WHEREAS, this Supplement is being executed and delivered in accordance with
Section 6.1(e) of the Series 2017-VFN Note Purchase Agreement, dated as of
December 20, 2017, among USCC Receivables Funding LLC, as Transferor, USCC
Services, LLC, as Servicer, USCC Master Note Trust, as Issuer, United States
Cellular Corporation, as Performance Guarantor, the Owners and the Managing
Agents parties thereto and Royal Bank of Canada, as Administrative Agent (as
from time to time amended, supplemented or otherwise modified in accordance with
the terms thereof, the “Note Purchase Agreement”; unless otherwise defined
herein, terms defined in the Note Purchase Agreement are used herein as therein
defined);

 

WHEREAS, the Purchasing Owner (if it is not already an Owner party to the Note
Purchase Agreement) wishes to become an Owner party to the Note Purchase
Agreement and the Purchasing Owner wishes to acquire and assume from the
Transferor Owner, certain of the rights, obligations and commitments under the
Note Purchase Agreement; and

 

WHEREAS, the Transferor Owner wishes to sell and assign to the Purchasing Owner,
certain of its rights, obligations and commitments under the Note Purchase
Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)                                 Upon receipt by the Managing Agent of five
counterparts of this Supplement, to each of which is attached a fully completed
Schedule I and Schedule II, each of which has been executed by the Transferor
Owner, the Purchasing Owner and the Managing Agent, the Managing Agent will
transmit to the Servicer, the Issuer, the Indenture Trustee, the Transferor
Owner and the Purchasing Owner a Transfer Effective Notice, substantially in the
form of Schedule III to this Supplement (a “Transfer Effective Notice”).  Such
Transfer Effective Notice shall be executed by the Managing Agent and shall set
forth, inter alia, the date on which the transfer effected by this Supplement
shall become effective (the “Transfer Effective Date”).  From and after the
Transfer Effective Date the Purchasing Owner shall be an Owner party to the Note
Purchase Agreement for all purposes thereof as a Conduit Purchaser or a
Committed Purchaser, as specified on Schedule II to this Supplement.

 

(b)                                 At or before 12:00 p.m., local time of the
Transferor Owner, on the Transfer Effective Date, the Purchasing Owner shall pay
to the Transferor Owner, in immediately available funds, an amount equal to the
purchase price, as agreed between the Transferor Owner and such Purchasing Owner
(the “Purchase Price”), of the portion set forth on

 

A-1

--------------------------------------------------------------------------------


 

Schedule II hereto being purchased by such Purchasing Owner of the outstanding
Note Principal Balance under the Series 2017-VFN Note owned by the Transferor
Owner (such Purchasing Owner’s “Owner Percentage”) and other amounts owing to
the Transferor Owner under the Note Purchase Agreement or otherwise in respect
of the Series 2017-VFN Notes.  Effective upon receipt by the Transferor Owner of
the Purchase Price from the Purchasing Owner, the Transferor Owner hereby
irrevocably sells, assigns and transfers to the Purchasing Owner, without
recourse, representation or warranty, and the Purchasing Owner hereby
irrevocably purchases, takes and assumes from the Transferor Owner, the
Transferor Owner’s Owner Percentage of (i) the presently outstanding Note
Principal Balance under the Series 2017-VFN Notes owned by the Transferor Owner
and other amounts owing to the Transferor Owner in respect of the
Series 2017-VFN Notes, together with all instruments, documents and collateral
pertaining thereto, and (ii) the Transferor Owner’s Owner Percentage of (A) if
the Transferor Owner is a Conduit Purchaser, the Owner Percentage of the
Transferor Owner and the other rights and duties of the Transferor Owner under
the Note Purchase Agreement, or (B) if the Transferor Owner is a Committed
Purchaser, the Committed Percentage and the Commitment of the Transferor Owner
and other rights, duties and obligations of the Transferor Owner under the Note
Purchase Agreement.  This Supplement is intended by the parties hereto to effect
a purchase by the Purchasing Owner and sale by the Transferor Owner of interests
in the Series 2017-VFN Notes, and it is not to be construed as a loan or a
commitment to make a loan by the Purchasing Owner to the Transferor Owner.  The
Transferor Owner hereby confirms that the amount of the Note Principal Balance
is $          and its Percentage Interest thereof is    %, which equals $ as of
         , 200 .  Upon and after the Transfer Effective Date (until further
modified in accordance with the Note Purchase Agreement), the Owner Percentage
or Committed Percentage, as applicable of the Transferor Owner and the
Purchasing Owner and the Commitment and the Committed Percentage, if applicable,
if any, of the Transferor Owner and the Purchasing Owner shall be as set forth
in Schedule II to this Supplement.

 

(c)                                  The Transferor Owner has made arrangements
with the Purchasing Owner with respect to (i) the portion, if any, to be paid,
and the date or dates for payment, by the Transferor Owner to the Purchasing
Owner of any fees heretofore received by the Transferor Owner pursuant to the
Note Purchase Agreement prior to the Transfer Effective Date and (ii) the
portion, if any, to be paid, and the date or dates for payment, by the
Purchasing Owner to the Transferor Owner of fees or interest received by the
Purchasing Owner pursuant to the Note Purchase Agreement or otherwise in respect
of the Series 2017-VFN Notes from and after the Transfer Effective Date.

 

(d)                                 (i)  All principal payments that would
otherwise be payable from and after the Transfer Effective Date to or for the
account of the Transferor Owner in respect of the Series 2017-VFN Notes shall,
instead, be payable to or for the account of the Transferor Owner and/or the
Purchasing Owner, as the case may be, in accordance with their respective
interests as reflected in this Supplement.

 

(ii)  All interest, fees and other amounts that would otherwise accrue for the
account of the Transferor Owner from and after the Transfer Effective Date
pursuant to the Note Purchase Agreement or in respect of the Series 2017-VFN
Notes shall, instead, accrue for the account of, and be payable to or for the
account of, the Transferor Owner and/or the Purchasing Owner, as the case may
be, in accordance with their respective interests as reflected

 

A-2

--------------------------------------------------------------------------------


 

in this Supplement.  In the event that any amount of interest, fees or other
amounts accruing prior to the Transfer Effective Date was included in the
Purchase Price paid by the Purchasing Owner, the Transferor Owner and the
Purchasing Owner will make appropriate arrangements for payment by the
Transferor Owner to the Purchasing Owner of such amount upon receipt thereof
from the Managing Agent.

 

(e)                                  Concurrently with the execution and
delivery hereof, the Purchasing Owner and its related Managing Agent will
deliver to the Administrative Agent and the Issuer an executed Investment Letter
in the form of Exhibit D to the Note Purchase Agreement.

 

(f)                                   Each of the parties to this Supplement
agrees and acknowledges that (i) at any time and from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Supplement, and (ii) the
Managing Agent shall apply each payment made to it under the Note Purchase
Agreement, whether in its individual capacity or as Managing Agent, in
accordance with the provisions of the Note Purchase Agreement, as appropriate.

 

(g)                                  By executing and delivering this
Supplement, the Transferor Owner and the Purchasing Owner confirm to and agree
with each other, the Managing Agent and the Owners as follows:  (i) other than
the representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor Owner makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Note Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Note Purchase Agreement or any other instrument or
document furnished pursuant thereto; (ii) the Transferor Owner makes no
representation or warranty and assumes no responsibility with respect to the
Issuer, the financial condition of the Receivables, the Transferor, the
Servicer, the Seller, the Originators, the Performance Guarantor, USCC or the
Indenture Trustee, or the performance or observance by the Issuer, the
Transferor, the Servicer, the Seller, the Originators, the Performance
Guarantor, USCC or the Indenture Trustee of any of their respective obligations
under the Note Purchase Agreement or any Transaction Document or any other
instrument or document furnished pursuant hereto; (iii) each Purchasing Owner
confirms that it has received a copy of such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (iv) each Purchasing Owner will, independently and without
reliance upon the Administrative Agent, any Managing Agent (as defined in the
Note Purchase Agreement) the Transferor Owner or any other Owner and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Note Purchase Agreement or the Transaction Documents; (v) the Purchasing
Owner appoints and authorizes the Managing Agent and the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Note Purchase Agreement and the Transaction Documents as are delegated to the
Managing Agent or the Administrative Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article VII of the Note Purchase Agreement; and (vi) each
Purchasing Owner agrees (for the benefit of the Transferor Owner, the
Administrative Agent, the Managing Agents (as defined in the Note

 

A-3

--------------------------------------------------------------------------------


 

Purchase Agreement), the Owners, the Indenture Trustee, the Servicer and the
Issuer) that it will perform in accordance with their terms all of the
obligations which by the terms of the Note Purchase Agreement are required to be
performed by it as an Owner.

 

(h)                                 Schedule II hereto sets forth the revised
Owner Percentage or the revised Committed Percentage, if applicable, and
Commitment of the Transferor Owner, as applicable, the Owner Percentage or the
Committed Percentage, if applicable, Commitment and Scheduled Commitment
Termination Date of the Purchasing Owner, as applicable, and the initial
Investing Office of the Purchasing Owner, as well as administrative information
with respect to the Purchasing Owner.

 

(i)                                     THIS SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

A-4

--------------------------------------------------------------------------------


 

SCHEDULE I TO
TRANSFER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR TRANSFER SUPPLEMENT

 

Re:                             Series 2017-VFN Note Purchase Agreement, dated
as of December 20, 2017, among USCC Receivables Funding LLC, as Transferor, USCC
Master Note Trust, as Issuer, USCC Services, LLC, as Servicer, United States
Cellular Corporation, as Performance Guarantor, the Owners and the Managing
Agents parties thereto and Royal Bank of Canada, as Administrative Agent

 

Item 1: Date of Transfer Supplement:

 

Item 2: Transferor Owner:

 

Item 3: Purchasing Owner:

 

Item 4: Name of Agent:

 

Item 5: Name of Ownership Group:

 

Item 6: Signatures of Parties to Agreement:

 

 

 

 

as Transferor Owner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

as Purchasing Owner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Schedule I-1

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

Title:

 

CONSENTED TO AND ACCEPTED BY:

 

[NAME OF MANAGING AGENT], as Managing Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[If applicable:]

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Schedule I-2

--------------------------------------------------------------------------------


 

SCHEDULE II TO
TRANSFER SUPPLEMENT

 

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES, ASSIGNED INTERESTS AND
PURCHASE AND COMMITTED PERCENTAGES

 

[Transferor Owner]

 

A.

 

Type of Owner: [Conduit Purchaser/Committed]

 

 

 

 

 

 

 

B.

 

Owner Percentage:

 

 

 

 

 

 

 

 

 

Transferor Owner Percentage

 

 

 

 

 

 

 

 

 

Prior to Sale:

 

     %

 

 

 

 

 

 

 

Owner Percentage Sold:

 

     %

 

 

 

 

 

 

 

Owner Percentage Retained:

 

     %

 

 

 

 

 

C.

 

Commitment (if applicable)

 

 

 

 

Transferor Owner Commitment Prior to Sale:

 

$          

 

 

 

 

 

 

 

Commitment Sold:

 

$          

 

 

 

 

 

 

 

Commitment Retained:

 

$          

 

 

 

 

 

 

 

Related Conduit Purchaser (applicable to Committed Purchaser):         

 

 

 

 

 

 

 

D.

 

Related Committed Purchasers (applicable to Conduit Purchaser)
Committed Purchasers, Commitments and Committed Percentages prior to Sale:

 

 

 

 

 

 

 

 

 

                                                        

 

$                                         

 

 

         %

 

 

                                                        

 

$                                         

 

 

         %

 

 

                                                        

 

$                                         

 

 

         %

 

E.

Note Principal Balance:

 

 

 

 

 

 

 

 

 

 

 

Transferor Owner

 

 

 

 

 

 

 

 

 

 

 

Note Principal Balance Prior to Sale:

 

$        

 

 

 

 

 

 

 

 

 

Note Principal Balance Sold:

 

$        

 

 

 

 

 

 

 

 

 

Note Principal Balance Retained:

 

$        

 

 

 

Schedule II-1

--------------------------------------------------------------------------------


 

[Purchasing Owner]

 

A.

 

Type of Owner: [Conduit Purchaser/Committed]

 

 

 

 

 

 

 

B.

 

Owner Percentage:

 

 

 

 

 

 

 

Purchasing Owner Percentage After Sale:

 

    %

 

 

 

C.

 

Commitment (if applicable)

 

 

 

 

 

 

 

 

 

Purchasing Owner Commitment

 

 

 

 

 

 

 

 

 

After Sale:

 

$        

 

 

 

 

 

 

 

Related Conduit Purchaser (applicable to Committed Purchaser):

 

 

 

 

 

 

 

D.

 

Related Committed Purchasers (applicable to Conduit Purchaser)
Committed Purchasers, Commitments and Committed Percentages prior to Sale:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                        

 

$                     

 

 

    %

 

 

                                                        

 

$                     

 

 

    %

 

 

                                                        

 

$                     

 

 

    %

 

E.

Note Principal Balance:

 

 

 

 

 

 

 

 

 

 

 

Purchasing Owner

 

 

 

 

 

 

 

 

 

 

 

Note Principal Balance After Sale:

 

$        

 

 

 

Scheduled Commitment Termination Date:

 

Address for Notices:

 

 

Investing Office:

 

Schedule II-2

--------------------------------------------------------------------------------


 

SCHEDULE III TO
TRANSFER SUPPLEMENT

 

Form of
Transfer Effective Notice

 

To:                             [Name and address of Issuer,

Servicer, Indenture Trustee, Administrative

Agent, Transferor Owner and

Purchasing Owner]

 

The undersigned, as Administrative Agent under the Series 2017-VFN Note Purchase
Agreement, dated as of December 20, 2017, among USCC Receivables Funding LLC, as
Transferor, USCC Master Note Trust, as Issuer, USCC Services, LLC, as Servicer,
United States Cellular Corporation, as Performance Guarantor, the Owners and the
Managing Agents parties thereto and Royal Bank of Canada, as Administrative
Agent, acknowledges receipt of five executed counterparts of a completed
Transfer Supplement.  [Note: attach copies of Schedules I and II from such
Agreement.]  Terms defined in such Supplement are used herein as therein
defined.

 

Pursuant to such Supplement, you are advised that the Transfer Effective Date
will be              ,     .

 

 

Very truly yours,

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Schedule III-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF FUNDING NOTICE

 

[Date]

 

U.S. Bank National Association

190 South LaSalle Street

Chicago, IL 60603

MK-IL-SL7C

Telephone: (312) 332-7456

Facsimile: (312) 332-7992

Attention: USCC Master Note Trust

Electronic Mail:  Edwin.Janis@usbank.com

 

USCC Services, LLC,

as Servicer
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention:  John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail:  John.Toomey@tdsinc.com

 

USCC Services, LLC,

as Servicer

8410 West Bryn Mawr Avenue
Chicago, Illinois  60631
Attention:  Steven T. Campbell
Telephone: 773-399-4850
Facsimile: 773-399-8959
Electronic Mail:  steve.campbell@uscellular.com

 

Royal Bank of Canada,

as Administrative Agent

200 Vesey Street

New York, New York 10281-8098

Attn:  Securitization Finance

Telephone: (212)-428-6537

Email:  conduit.management@rbccm.com

 

RE:                           USCC Master Note Trust

Series 2017-VFN Notes

 

Ladies and Gentlemen:

 

B-1

--------------------------------------------------------------------------------


 

Pursuant to Section 3.2 of the Series 2017-VFN Note Purchase Agreement, dated as
of December 20, 2017 (the “Note Purchase Agreement”) among USCC Receivables
Funding LLC, as Transferor, USCC Master Note Trust, as Issuer, USCC Services,
LLC, as Servicer, United States Cellular Corporation, as Performance Guarantor,
the Owners and the Managing Agents parties thereto and Royal Bank of Canada, as
Administrative Agent, the Issuer hereby irrevocably requests the Owners fund a
Note Principal Balance Increase as follows.  Terms used herein are used as
defined in or for purposes of the Note Purchase Agreement.

 

1.                                      The requested amount of such Note
Principal Balance Increase is $              .

 

2.                                      The date of such Note Principal Balance
Increase is to occur is                       (the “Increase Date”).

 

3.                                      All conditions precedent to such Note
Principal Balance Increase set forth in Section 3.2 of the Note Purchase
Agreement have been satisfied.

 

4.                                      The proceeds of such Note Principal
Balance Increase shall be remitted on the Increase Date in immediately available
funds to [specify payment instructions].

 

 

Very truly yours,

 

 

 

USCC MASTER NOTE TRUST, as Issuer

 

 

 

By: USCC Services, LLC, as Administrator

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Certificate of

Treasurer/Chief Operating Officer

 

The undersigned do hereby certify pursuant to Section 4.7(c)(iii) of the
Series 2017-VFN Note Purchase Agreement dated as of December 20, 2017 (the “Note
Purchase Agreement”) among USCC Receivables Funding LLC, as Transferor, USCC
Master Note Trust, as Issuer, USCC Services, LLC, as Servicer, United States
Cellular Corporation, as Performance Guarantor the Owners and Managing Agents
party thereto, and Royal Bank of Canada, as Administrative Agent, that on, and
as of the date hereof, [to his or her knowledge after due inquiry, no Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default has occurred and is continuing] [the
nature and status of the existing (Default / Event of Default / Amortization
Event / Potential Amortization Event / Servicer Default / Potential Servicer
Default) is                                            ].

 

Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Note Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this
          day of                                     , 201          .

 

 

USCC RECEIVABLES FUNDING LLC

 

 

 

By:

 

 

Name:

 

Title:

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INVESTMENT LETTER

 

[Date]

 

USCC Master Note Trust
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention:  John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail:  John.Toomey@tdsinc.com

 

USCC Master Note Trust
8410 West Bryn Mawr Avenue
Chicago, Illinois  60631
Attention:  Steven T. Campbell
Telephone: 773-399-4850
Facsimile: 773-399-8959
Electronic Mail:  steve.campbell@uscellular.com



 

U.S. Bank National Association,

as Indenture Trustee

111 Fillmore Ave

St. Paul, MN 55107

Attention: USCC Master Note Trust/Bondholder Services

 

Re:                             USCC Master Note Trust

Series 2017-VFN Notes (the “Notes”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Master Indenture, dated as of December 20, 2017
(as amended or supplemented from time to time, the “Master Indenture”), among
USCC Master Note Trust (the “Issuer”), USCC Services, LLC, as servicer (the
“Servicer”), and U.S. Bank National Association, as indenture trustee (in such
capacity, the “Indenture Trustee”), as supplemented by the Series 2017-VFN
Indenture Supplement, dated as of December 20, 2017, among the Issuer, the
Servicer and the Indenture Trustee (as amended or supplemented from time to
time, the “Series 2017-VFN Indenture Supplement” and, together with the Master
Indenture, collectively, the “Indenture”).  Capitalized terms used but not
defined in this Investment Letter shall have the meanings assigned to such terms
in Annex A to the Indenture, or the Note Purchase Agreement (as defined below),
and if not defined in the Indenture or the Note Purchase Agreement, then such
terms shall have the meanings assigned to them in

 

D-1

--------------------------------------------------------------------------------


 

Regulation D (“Regulation D”) or Rule 144A (“Rule 144A”) under the Securities
Act of 1933, as amended (the “Securities Act”).

 

This Investment Letter relates to the [transfer][initial funding] of the
above-referenced Notes in an aggregate [initial] principal amount of U.S.$
[          ] [to] [by] the undersigned [, as a Managing Agent, Conduit Purchaser
or Committed Purchaser, as applicable, and with respect to itself only] [(the
“Transferee”)] [(the “Initial Purchaser”)] and is being delivered pursuant to
[Section 6.1] [Section 4.5(b)] of the Series 2017-VFN Note Purchase Agreement,
dated as of December 20, 2017, by and among USCC Receivables Funding LLC, as
transferor (the “Transferor”), the Issuer, the Servicer, United States Cellular
Corporation, as Performance Guarantor, Royal Bank of Canada, as Administrative
Agent, and the Owners and Managing Agents party thereto from time to time (as
amended or supplemented from time to time, the “Note Purchase Agreement”).  In
connection with [such transfer, the Transferee hereby, certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture with respect to the Transferee and] [the initial funding,
the Initial Purchaser] hereby represents, warrants and agrees for the benefit of
the Issuer and the Registrar as follows:

 

(a)                                 No Note or any interest therein may be sold
or transferred (including by pledge or hypothecation) to any other Person (other
than a Person that is an Owner immediately prior to such transfer) unless such
sale or transfer is to a Qualified Institutional Buyer.  Any purported transfer
of the Notes to a transferee that does not comply with the requirements of this
letter shall be null and void ab initio.

 

(b)                                 The [Transferee] [Initial Purchaser] hereby
represents and agrees with the Issuer as follows:

 

(i)                                     The [Transferee] [Initial Purchaser] is
(a) a Qualified Institutional Buyer, (b) aware that the sale of the Notes to it
is being made in reliance on the exemption from registration provided by
Rule 144A, and (c) acquiring the Notes for its own account or for one or more
accounts, each of which is a Qualified Institutional Buyer, and as to each of
which the owner exercises sole investment discretion, and in a principal balance
of not less than the minimum denomination of such Note for the purchaser and for
each such account.  Any purported transfer of the Notes to a purchaser that does
not comply with the requirements of this paragraph shall be null and void ab
initio.  The Issuer may sell any Notes acquired in violation of the foregoing at
the cost and risk of purported owner.

 

(ii)                                  The Notes may not at any time be held by
or on behalf of any Person that is not a Qualified Institutional Buyer.

 

(iii)                               The [Transferee] [Initial Purchaser]
understands that the Notes are being offered only in a transaction not involving
any public offering in the United States within the meaning of the Securities
Act, none of the Notes have been or will be registered under the Securities Act,
and, if in the future the [Transferee] [Initial Purchaser] decides to offer,
resell, pledge or otherwise transfer the Notes, such Notes may only be offered,
resold, pledged or otherwise transferred in accordance with the Series 2017-VFN
Indenture Supplement and the applicable

 

D-2

--------------------------------------------------------------------------------


 

legends set forth on the Notes delivered to us.  The [Transferee] [Initial
Purchaser] acknowledges that no representation is made by the Transferor or the
Issuer, as the case may be, as to the availability of any exemption under the
Securities Act or any applicable state securities laws for resale of the Notes.

 

(iv)                              [Transferee] [Initial Purchaser] understands
that an investment in the Notes involves certain risks, including the risk of
loss of all or a substantial part of its investment under certain
circumstances.  The [Transferee] [Initial Purchaser] has had access to such
financial and other information concerning the Issuer, the Receivables, the
Servicer and the Notes as it deemed necessary or appropriate in order to make an
informed investment decision with respect to its purchase of the Notes,
including an opportunity to ask questions of and request information from the
Servicer and the Issuer.  The [Transferee] [Initial Purchaser] has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Notes, and the
[Transferee] [Initial Purchaser] and any accounts for which it is acting is able
to bear the economic risk of the [Transferee’s] [Initial Purchaser’s] or of its
investment.

 

(v)                                 In connection with the transfer of the Notes
(a) none of the Issuer, the Servicer, the Transferor or the Indenture Trustee is
acting as a fiduciary or financial or investment adviser for the [Transferee]
[Initial Purchaser], (b) the [Transferee] [Initial Purchaser] is not relying
(for purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer, the
Servicer, the Transferor, the Performance Guarantor, USCC or the Indenture
Trustee other than in the most current offering memorandum for such Notes and
any representations expressly set forth in a written agreement with such party,
(c) none of the Issuer, the Servicer, the Transferor nor the Indenture Trustee
has given to the [Transferee] [Initial Purchaser] (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase or the documentation for
the Notes, (d) the [Transferee] [Initial Purchaser] has consulted with its own
legal, regulatory, tax, business, investment, financial, and accounting advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Series 2017-VFN Indenture Supplement) based upon its own
judgment and upon any advice from such advisers as it has deemed necessary and
not upon any view expressed by the Issuer, the Servicer, the Transferor, the
Performance Guarantor, USCC or the Indenture Trustee, (e) the [Transferee]
[Initial Purchaser] has determined that the rates, prices or amounts and other
terms of the purchase and sale of the Notes reflect those in the relevant market
for similar transactions, (f) the [Transferee] [Initial Purchaser] is purchasing
the Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks, and (g)

 

D-3

--------------------------------------------------------------------------------


 

the [Transferee] [Initial Purchaser] is a sophisticated investor familiar with
transactions similar to its investment in the Notes.

 

(vi)                              Either (1) the [Transferee] [Initial
Purchaser] is not and is not acting on behalf of (a) an “employee benefit plan”
as defined in Section 3(3) of ERISA, that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code that is subject to Section 4975,
(c) an entity whose underlying assets include “plan assets” by reason of such
employee benefit plan’s or plan’s investment in the entity or (d) any
governmental, church, non-U.S. or other plan subject to any federal, state,
local or non-U.S. law that is substantially similar to Title I of ERISA or
Section 4975 of the Code or (2) the [Transferee’s] [Initial Purchaser’s]
purchase, holding and disposition of such Note (or interest therein) will not
result in a nonexempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any substantially similar applicable
law.

 

(vii)                           The [Transferee] [Initial Purchaser] will not,
at any time, offer to buy or offer to sell the Notes by any form of general
solicitation or advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio or at a seminar or meeting
whose attendees have been invited by general solicitations or advertising.

 

(viii)                        The [Transferee] [Initial Purchaser] is not
acquiring the Notes with a view to the resale, distribution or other disposition
thereof in violation of the Securities Act.

 

(ix)                              The [Transferee] [Initial Purchaser] will
provide notice to each Person to whom it proposes to transfer any interest in
the Notes of the transfer restrictions and representations set forth in the
Series 2017-VFN Indenture Supplement, including the exhibits thereto.

 

(x)                                 The [Transferee] [Initial Purchaser]
acknowledges that the Notes do not represent deposits with or other liabilities
of the Indenture Trustee, the Servicer, the Transferor or any entity related to
any of them or any other purchaser of Notes.  Unless otherwise expressly
provided herein, each of the Indenture Trustee, the Servicer, the Transferor,
any entity related to any of them and any other purchaser of Notes will not, in
any way, be responsible for or stand behind the capital value or the performance
of the Notes or the assets held by the Issuer.  The [Transferee] [Initial
Purchaser] acknowledges that acquisition of Notes involves investment risks
including prepayment and interest rate risks, possible delay in repayment and
loss of income and principal invested.

 

[Signature Page Follows]

 

D-4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[             ],

 

as [Transferee] [Managing Agent] [Conduit Purchaser] [Committed Purchaser]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[RESERVED]

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INTEREST RATE CAP AGREEMENT

 

[Attached]

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

HEDGING REQUIREMENTS

 

Terms used in this Exhibit G shall have the meaning specified in (i) the Note
Purchase Note Purchase Agreement, dated as of December 20, 2017 (the “Note
Purchase Agreement”), among USCC Receivables Funding LLC, as Transferor (the
“Transferor”), USCC Master Note Trust, as Issuer (the “Issuer”), USCC Services,
LLC, individually and as Servicer (the “Servicer”), United States Cellular
Corporation, as performance guarantor, the Owners party thereto, the Managing
Agents party thereto and Royal Bank of Canada, as administrative agent, or if
not defined therein, in the Series 2017-VFN Supplement (as defined in the Note
Purchase Agreement).

 

(a)                                 Until the Note Principal Balance have been
reduced to zero and all amounts under this Indenture Supplement, the Note
Purchase Agreement, the Fee Letter, the Administrative Agent Fee Letter, and all
other applicable Transaction Documents have been repaid in full with respect to
the Series 2017-VFN Notes, the Issuer shall maintain one or more Eligible
Interest Rate Caps with an Eligible Cap Counterparty, in each case in accordance
with the following requirements:

 

(i)                                     such Eligible Interest Rate Caps shall,
in aggregate, be in a notional amount, equal to (A) for any Payment Date prior
to the Scheduled Commitment Termination Date, at least the Facility Limit, and
(B) for any Payment Date after the Scheduled Commitment Termination Date, the
notional amount as of the last Payment Date prior to the Scheduled Commitment
Termination Date reduced by one twenty-fourth of such notional amount per month;

 

(ii)                                  such Eligible Interest Rate Caps shall
provide that the applicable Cap Counterparty’s payment obligations be calculated
by reference to the notional amount hedged thereunder and a per annum rate
determined by reference to one-month LIBOR (as defined in the long-form
confirmation, a form of which is provided in Exhibit F to the Note Purchase
Agreement), determined for and taking effect as of the first day of each
Interest Period;

 

(iii)                               such Eligible Interest Rate Caps shall
provide for payments to be paid on the Business Day immediately prior to each
Payment Date by the Cap Counterparty by transfer directly into the Collection
Account for the benefit of the Owners;

 

(iv)                              such Eligible Interest Rate Caps shall provide
for the Servicer to make the full up-front payment of any premium due upon entry
by the Issuer into each Eligible Interest Rate Cap;

 

(v)                                 such Eligible Interest Rate Caps have been
pledged to secure the due and punctual payment of all amounts owing to the
Managing Agents and their respective related Owners in connection with the
Tranche Invested Amount of each such Owner; and

 

(vi) the Transferor (on behalf of the Issuer), the Servicer and the
Administrative Agent shall have agreed on the strike rate for such Eligible
Interest Rate Cap.

 

G-1

--------------------------------------------------------------------------------


 

(b)                                 In the event that, due to withdrawal or
downgrade, a Cap Counterparty no longer meets the requirements of an Eligible
Cap Counterparty, the Transferor (on behalf of the Issuer) shall, (A) as soon as
reasonably possible, (i) arrange for the Cap Counterparty to post collateral as
required in the long-form confirmation, a form of which is provided in Exhibit F
to the Note Purchase Agreement, which will be deposited into a hedge collateral
account (to be established at the time of such collateral posting) for the
benefit of the Owners, (ii) obtain a guaranty of, or a contingent agreement of
another Eligible Cap Counterparty to honor, the Cap Counterparty’s obligations
under the related Eligible Interest Rate Cap, or (iii) arrange for the adversely
affected Cap Counterparty’s obligations and rights under the related Eligible
Interest Rate Cap to be assumed by and assigned to a replacement Eligible Cap
Counterparty, and (B) within thirty (30) days of such occurrence, if the Cap
Counterparty fails to comply with the requirements of (A) above, terminate the
existing Eligible Interest Rate Cap and/or arrange for a new Eligible Interest
Rate Cap with an Eligible Cap Counterparty.

 

(c)                                  Upon execution of any Eligible Interest
Rate Cap with an Eligible Cap Counterparty, the Issuer shall deliver the
executed long-form confirmation related to such Eligible Interest Rate Cap to
the Administrative Agent within three (3) Business Days.

 

G-2

--------------------------------------------------------------------------------


 

ANNEX I

 

Agreed-Upon Procedures

 

Scope of Services:

 

·                                          Review whether a selected sample of
Receivables consists of Eligible Receivables at the time of conveyance.

 

·                                          Review whether such selected sample
of Receivables sold by the Transferor is stated as being assigned to the
special-purpose vehicle in the Transferor’s books and records.

 

·                                          Review whether the Credit and
Collections Policies are being complied with in accordance with the terms of the
Transaction Documents.

 

·                  Determine if accounts are being properly aged in accordance
with the terms and methodology (note any receivables that may be aged in a
non-conforming manner).

 

·                  Obtain a breakdown, by type, of dilutions and write-offs
issued in a Collection Period and whether they are being applied in accordance
with the Credit and Collection Policies.

 

·                                          Review application of Collections
under the Transaction Documents to determine if such Collections are being
applied and remaining balances are being reflected in accordance with the
Transaction Documents.

 

·                                          Select a sample of Monthly Reports
and re-perform certain calculations contained therein in accordance with the
Transaction Documents.

 

·                  Review whether Excess Concentration limits are being applied
in accordance to the Transaction Documents, as applicable.

 

·                  Review calculation of financial covenants, as applicable, to
determine if such covenants are being calculated in accordance with the
Transaction Documents.

 

·                  Review calculation of Dilution Ratio, Default Ratio and
Delinquency Ratio, as applicable, to determine if such ratios are being
calculated in accordance with the Transaction Documents.

 

·                                          Review whether the Asset Base
Deficiency test calculation is being properly completed in connection with the
Transaction Documents.

 

Annex I-1

--------------------------------------------------------------------------------


 

Procedures:

 

·                                          Sample selection: The adherence to
the criteria set forth in the definition of “Eligible Receivable” shall be
verified by means of a generally accepted procedure, with an appropriate sample
size of Transferred Assets using random number generator as a generally accepted
non-statistical sampling method to select the sample of Receivables. Sample
selection will also be used to verify the above procedures and calculations.

 

Annex I-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CONDUIT PURCHASER, COMMITTED PURCHASER, MANAGING AGENTS
AND RELATED INFORMATION

 

Name of
Conduit
Purchaser

 

Name of
Committed
Purchaser(s)

 

Name of
Managing
Agent

 

Ownership
Group

 

Address/Telecopy for Notices

 

Account for Funds
Transfer

 

Ownership
Group
Commitment

 

Ownership
Group
Percentage

 

Tranche Invested
Amount (as of the
Initial Closing Date)

Thunder Bay Funding, LLC

 

Royal Bank of Canada

 

Royal Bank of Canada

 

Thunder Bay Funding, LLC



Royal Bank of Canada, as Committed Purchaser, Managing Agent and Conduit Support
Provider



Delayed Funding Ownership Group
(Y/N): Yes

 

Thunder Bay Funding, LLC
c/o Global Securitization Services, LLC
68 South Service Road
Suite 120
Melville, New York 11747
Attn: Kevin Burns
Tel: (631)-587-4700
Email: conduitadmin@gssnyc.com


With a copy to:



Royal Bank of Canada
Two Little Falls Center
2751 Centerville Road
Suite 212
Wilmington, Delaware 19808
Tel: (302) 892-5903
Email:
conduit.management@rbccm.com



With copies of Funding Notices to:


conduit.funding@rbccm.com

 

Bank:
Deutsche Bank Trust Company Americas



ABA #:
021-001-033



N/O:
Thunder Bay Funding LLC



Account #:
00-363-610



Acct. Ref:
USCC Master Note Trust

 

$

100,000,000

 

50

%

$

0

 

II-1

--------------------------------------------------------------------------------


 

[none]

 

The Toronto-
Dominion Bank

 

The Toronto-
Dominion Bank

 

The Toronto-
Dominion Bank, as Committed Purchaser

 

The Toronto-Dominion Bank, as Managing Agent

 

Delayed Funding Ownership Group (Y/N): Yes

 

The Toronto-Dominion Bank
Attn: Imran Qadri
77 King Street West
TD North Tower, 25th Floor
Toronto, Ontario, M5K 1A2
Tel: (416) 944-5097
Fax: (416) 983-1761
Imran.Qadri@tdsecurities.com

 

With a copy to:

 

 The Toronto-Dominion Bank
Attn: Asset Securitization
77 King Street West

TD North Tower, 25th Floor
Toronto, Ontario, M5K 1A2
Tel: (416) 944-5097
Fax: (416) 983-1761
ASGOperations@tdsecurities.com

 

From the Initial Closing Date to but excluding the first Note Principal Balance
Increase:

 

Bank:

Bank of America, New York, NY

 

N/O:

ASG Asset Securitization

 

ABA #:

026009593

 

Account #:

1020-7414669

 

SWIFT Code:

TDOMCATTTOR

 

Reference:

USCC Master Note Trust (US Cellular)

 

Upon the first Note Principal Balance Increase and for all times thereafter:

 

Intermediary Bank: Bank of America, New York, NY USA

 

FED ABA #: 026009593

 

Beneficiary Bank: TD Canada Trust, 55 King Street West, Toronto

 

Swift Code: TDOMCATTTOR

 

Transit #:

1068

 

Beneficiary Account #:

1068-7302571

 

Beneficiary Name: Banner Trust

 

$

100,000,000

 

50

%

$

0

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

NOTICE INFORMATION

 

Issuer:

USCC Master Note Trust

 

30 N. LaSalle, Suite 4000

 

Chicago, IL 60602

 

Attention: John M. Toomey

 

Telephone: 312-592-5308

 

Facsimile: 608-830-5530

 

Electronic Mail: John.Toomey@tdsinc.com

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

USCC Master Note Trust

 

8410 West Bryn Mawr Avenue

 

Chicago, Illinois 60631

 

Attention: Steven T. Campbell

 

Telephone: 773-399-4850

 

Facsimile: 773-399-8959

 

Electronic Mail: steve.campbell@uscellular.com

 

 

 

and

 

 

 

Sidley Austin LLP

 

One S. Dearborn Street

 

Chicago, Illinois 60603

 

Attention: Stephen P. Fitzell, General Counsel

 

Telephone: (312) 853-7379

 

Facsimile: (312) 853-7036

 

Electronic Mail: sfitzell@sidley.com

 

 

Transferor:

USCC Receivables Funding LLC

 

30 N. LaSalle, Suite 4000

 

Chicago, IL 60602

 

Attention: John M. Toomey

 

Telephone: 312-592-5308

 

Facsimile: 608-830-5530

 

Electronic Mail: John.Toomey@tdsinc.com

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

USCC Receivables Funding LLC

 

8410 West Bryn Mawr Avenue

 

Chicago, Illinois 60631

 

Attention: Steven T. Campbell

 

Telephone: 773-399-4850

 

II-1

--------------------------------------------------------------------------------


 

 

Facsimile: 773-399-8959

 

Electronic Mail: steve.campbell@uscellular.com

 

 

 

and

 

 

 

Sidley Austin LLP

 

One S. Dearborn Street

 

Chicago, Illinois 60603

 

Attention: Stephen P. Fitzell, General Counsel

 

Telephone: (312) 853-7379

 

Facsimile: (312) 853-7036

 

Electronic Mail: sfitzell@sidley.com

 

 

Servicer:

USCC Services, LLC

 

30 N. LaSalle, Suite 4000

 

Chicago, IL 60602

 

Attention: John M. Toomey

 

Telephone: 312-592-5308

 

Facsimile: 608-830-5530

 

Electronic Mail: John.Toomey@tdsinc.com

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

USCC Services, LLC

 

8410 West Bryn Mawr Avenue

 

Chicago, Illinois 60631

 

Attention: Steven T. Campbell

 

Telephone: 773-399-4850

 

Facsimile: 773-399-8959

 

Electronic Mail: steve.campbell@uscellular.com

 

 

 

and

 

 

 

Sidley Austin LLP

 

One S. Dearborn Street

 

Chicago, Illinois 60603

 

Attention: Stephen P. Fitzell, General Counsel

 

Telephone: (312) 853-7379

 

Facsimile: (312) 853-7036

 

Electronic Mail: sfitzell@sidley.com

 

 

Performance Guarantor:

United States Cellular Corporation

 

30 N. LaSalle, Suite 4000

 

Chicago, IL 60602

 

Attention: John M. Toomey

 

Telephone: 312-592-5308

 

Facsimile: 608-830-5530

 

2

--------------------------------------------------------------------------------


 

 

Electronic Mail: John.Toomey@tdsinc.com

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

United States Cellular Corporation

 

8410 West Bryn Mawr Avenue

 

Chicago, Illinois 60631

 

Attention: Steven T. Campbell

 

Telephone: 773-399-4850

 

Facsimile: 773-399-8959

 

Electronic Mail: steve.campbell@uscellular.com

 

 

 

and

 

 

 

Sidley Austin LLP

 

One S. Dearborn Street

 

Chicago, Illinois 60603

 

Attention: Stephen P. Fitzell, General Counsel

 

Telephone: (312) 853-7379

 

Facsimile: (312) 853-7036

 

Electronic Mail: sfitzell@sidley.com

 

 

Administrative Agent:

Royal Bank of Canada

 

200 Vesey Street

 

New York, New York 10281-8098

 

Attn: Securitization Finance

 

Telephone: (212)-428-6537

 

Email: conduit.management@rbccm.com

 

3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

ORGANIZATIONAL INFORMATION

 

United States Cellular Corporation:

 

 

 

Chief Executive Office;

8410 West Bryn Mawr Avenue

Principal Place of Business:

Chicago, IL 60631

 

 

Locations of Records:

8410 West Bryn Mawr Avenue

 

Chicago, IL 60631

 

 

Delaware Organizational

 

Identification Number:

2024126

 

 

Federal Employer

 

Identification Number:

62-1147325

 

 

Prior Name(s) in the Last 5 Years:

None

 

 

USCC Receivables Funding LLC:

 

 

 

Chief Executive Office;

8410 West Bryn Mawr Avenue

Principal Place of Business:

Chicago, IL 60631

 

 

Locations of Records:

8410 West Bryn Mawr Avenue

 

Chicago, IL 60631

 

 

Delaware Organizational

 

Identification Number:

6574612

 

 

Federal Employer

 

Identification Number:

38-4050222

 

 

Prior Name(s) in the Last 5 Years:

None

 

 

USCC Services, LLC:

 

 

 

Chief Executive Office;

8410 West Bryn Mawr Avenue

Principal Place of Business:

Chicago, IL 60631

 

 

Locations of Records:

8410 West Bryn Mawr Avenue

 

Chicago, IL 60631

 

 

Delaware Organizational

 

Identification Number:

2555848

 

 

Federal Employer

 

 

III-1

--------------------------------------------------------------------------------


 

Identification Number:

36-4046814

 

 

Prior Name(s) in the Last 5 Years:

USCC Services LLC (Del. LLC)
converted from USCC Payroll
Corporation (Delaware corporation)
effective 3/1/13

 

 

USCC Master Note Trust:

 

 

 

Chief Executive Office;

8410 West Bryn Mawr Avenue

Principal Place of Business:

Chicago, IL 60631

 

 

Locations of Records:

8410 West Bryn Mawr Avenue

 

Chicago, IL 60631

 

 

Delaware Organizational

 

Identification Number:

6590928

 

 

Federal Employer

 

Identification Number:

32-6490609

 

 

Prior Name(s) in the Last 5 Years:

None

 

2

--------------------------------------------------------------------------------